Exhibit 10.1

 

NOTE PURCHASE AGREEMENT

 

 

Among

 

 

XPLORE TECHNOLOGIES CORP.

 

 

XPLORE TECHNOLOGIES CORPORATION OF AMERICA

 

 

and

 

 

THE PURCHASERS

 

 

Dated November 5, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Purchase and Sale of the Notes and the Warrants

2

 

 

 

 

 

1.1

Authorization of Issuance of the Notes and the Warrants

2

 

1.2

Purchase and Sale of Initial Closing Notes and Initial Closing Warrants

2

 

1.3

Purchase and Sale of Additional Notes and Additional Warrants

2

 

1.4

Use of Proceeds

2

 

1.5

Initial Closing

2

 

1.6

Subsequent Closings

3

 

 

 

 

2.

Term of the Notes; Security for the Notes; Subordination; Priority

3

 

 

 

 

 

2.1

General

3

 

2.2

Security

4

 

2.3

Subordination

4

 

2.4

Priority

4

 

 

 

 

3.

Representations and Warranties of the Borrowers

4

 

 

 

 

 

3.1

Organization and Qualification

4

 

3.2

Certificate of Incorporation and Bylaws

5

 

3.3

Corporate Power and Authority

5

 

3.4

Capitalization

5

 

3.5

Authorization

5

 

3.6

Title to Properties and Assets; Leases; Insurance

6

 

3.7

Related-Party Transactions

6

 

3.8

Permits; Compliance with Applicable Laws

6

 

3.9

Proprietary Rights

7

 

3.10

Material Contracts

7

 

3.11

Absence of Undisclosed Liabilities

8

 

3.12

Absence of Conflicts

8

 

3.13

Litigation

8

 

3.14

Consents

8

 

3.15

Labor Relations; Employees

9

 

3.16

Employee Benefit Plans

9

 

3.17

Tax Returns, Payments and Elections

9

 

3.18

Brokers or Finders

9

 

3.19

Offering Exemption

10

 

3.20

Environmental Matters

10

 

3.21

Offering of Purchased Shares and Warrants

10

 

3.22

SEC Reports; Disclosure

10

 

3.23

Financial Statements

11

 

3.24

Suppliers and Customers

11

 

i

--------------------------------------------------------------------------------


 

4.

Representations and Warranties of the Purchasers

12

 

 

 

 

4.1

Organization and Qualification

12

 

4.2

Power and Authority

12

 

4.3

Authorization

12

 

4.4

Purchase Entirely for Own Account

12

 

4.5

Disclosure of Information

12

 

4.6

Investment Experience

13

 

4.7

Accredited Investor

13

 

4.8

Restricted Securities; Legends

13

 

4.9

No General Solicitation

13

 

4.10

Absence of Conflicts

13

 

4.11

Brokers or Finders

14

 

 

 

 

5.

Conditions of the Parties

14

 

 

 

 

5.1

Conditions of Purchasers’ Obligations at any Closing

14

 

5.2

Conditions of Initial Purchasers’ Obligations at the Initial Closing

15

 

5.3

Conditions of Additional Purchasers’ Obligations at any Subsequent Closing

16

 

5.4

Conditions of Borrowers’ Obligations at any Closing

16

 

 

 

 

6.

Events of Default and Remedies

18

 

 

 

 

 

6.1

Events of Default

18

 

6.2

Exercise of Remedies

19

 

6.3

Waiver of Defaults

19

 

 

 

 

7.

Covenants

20

 

 

 

 

 

7.1

Debt Covenants

20

 

7.2

Additional Authorized Common Stock

20

 

 

 

 

8.

Indemnification

20

 

 

 

 

 

8.1

General Indemnification

20

 

8.2

Indemnification Principles

20

 

8.3

Claim Notice; Right to Defend

20

 

 

 

 

9.

Certain Definitions

21

 

 

 

10.

[RESERVED]

26

 

 

 

11.

Miscellaneous

26

 

 

 

 

11.1

Survival of Representations and Warranties

26

 

11.2

Successors and Assigns

26

 

11.3

Governing Law

26

 

11.4

Counterparts

26

 

11.5

Titles and Subtitles

27

 

ii

--------------------------------------------------------------------------------


 

 

11.6

Notices

27

 

11.7

Expenses

27

 

11.8

Consents, Amendments and Waivers

27

 

11.9

Severability

27

 

11.10

Entire Agreement

28

 

11.11

Delays or Omissions

28

 

11.12

Facsimile and E-Mail Signatures

28

 

11.13

Other Remedies

28

 

11.14

Further Assurances

28

 

11.15

Exchanges; Lost, Stolen or Mutilated Notes and Warrants

28

 

11.16

Termination

29

 

11.17

Pro Rata

29

 

11.18

Appointment and Authorization of SG Phoenix LLC as Agent

29

 

iii

--------------------------------------------------------------------------------


 

Exhibit & Schedules List

 

Exhibit A

-

Form of Note

Exhibit B

-

Form of Warrant

Exhibit C

-

Form of Security Agreement

Exhibit D

-

Form of SVB Subordination Agreement

Exhibit E

-

Form of Subordination Agreement

Exhibit F

-

Debt Covenants

Exhibit G

 

Appointment of Agent by Individual in New York

 

 

 

Schedule I

 

List of Initial Purchasers

Schedule II

 

List of Additional Purchasers

 

iv

--------------------------------------------------------------------------------


 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made on the 5th day of
November, 2009, by and among Xplore Technologies Corp., a Delaware corporation
(the “Parent”), Xplore Technologies Corporation of America, a Delaware
corporation and wholly-owned subsidiary of the Parent (the “Subsidiary” and
collectively with the Parent, the “Borrowers”), and the purchasers listed on
Schedule I hereto, each of which is herein referred to as an “Initial Purchaser”
and the purchasers listed from time to time on Schedule II hereto, each of which
is herein referred to as an “Additional Purchaser”, and collectively, as the
“Purchasers”.

 

W I T N E S S E T H:

 

WHEREAS, subject to the terms and conditions set forth herein, the Borrowers
desire to issue and sell to the Initial Purchasers on the Initial Closing Date
(i) senior secured subordinated promissory notes in the aggregate principal
amount of not greater than $3,300,000 maturing on the Maturity Date (each, an
“Initial Closing Note” and, collectively, the “Initial Closing Notes”) and (ii)
warrants to purchase up to such number of shares of Common Stock as determined
by dividing (x) 100% of the aggregate principal amount of the Initial Closing
Notes purchased by such Initial Purchasers, by (y) the Warrant Exercise Price
(each, an “Initial Closing Warrant” and, collectively, the “Initial Closing
Warrants”), and the Initial Purchasers shall purchase the Initial Closing Notes
and the Initial Closing Warrants from the Borrowers on the terms and conditions
set forth herein;

 

WHEREAS, subject to the terms and conditions set forth herein, the Borrowers
desire to issue and sell to the Additional Purchasers on any Subsequent Closing
Date (i) senior secured subordinated promissory notes (each, an “Additional
Note” and, collectively, the “Additional Notes” and, together with the Initial
Closing Notes, the “Notes”), in an aggregate principal amount which together
with the aggregate principal amount of the Initial Closing Notes does not exceed
$3,300,000 maturing on the Maturity Date and (ii) warrants to purchase such
number of shares of Common Stock as determined by dividing (x) 100% of the
aggregate principal amount of the Additional Notes purchased by such Additional
Purchasers, by (y) the Warrant Exercise Price (each, an “Additional Warrant”
and, collectively, the “Additional Warrants” and together with the Initial
Closing Warrants, the “Warrants”), and such Additional Purchasers shall purchase
such Additional Notes and such Additional Warrants from the Borrowers on the
terms and conditions set forth herein; and

 

WHEREAS, the board of directors of each of the Parent and of the Subsidiary has
approved the execution and delivery of this Agreement, all ancillary agreements
related hereto, and the transactions contemplated hereby.

 

NOW, THEREFORE, in consideration of the premises and agreements contained in
this Agreement, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, THE PARTIES HEREBY AGREE AS
FOLLOWS:

 

--------------------------------------------------------------------------------


 

SECTION 1.           Purchase and Sale of the Notes and the Warrants.

 


1.1     AUTHORIZATION OF ISSUANCE OF THE NOTES AND THE WARRANTS.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, ON OR PRIOR
TO THE INITIAL CLOSING DATE, THE BORROWERS SHALL HAVE AUTHORIZED THE ISSUANCE
AND SALE TO THE INITIAL PURCHASERS OF (I) THE INITIAL CLOSING NOTES, IN THE FORM
ATTACHED HERETO AS EXHIBIT A, AND (II) THE INITIAL CLOSING WARRANTS, IN THE FORM
ATTACHED HERETO AS EXHIBIT B.


 


(B)       SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, ON OR PRIOR TO
ANY SUBSEQUENT CLOSING DATE, THE BORROWERS SHALL HAVE AUTHORIZED THE ISSUANCE
AND SALE TO THE ADDITIONAL PURCHASERS OF (I) ALL ADDITIONAL NOTES TO BE ISSUED
AT ANY SUBSEQUENT CLOSING IN THE FORM ATTACHED HERETO AS EXHIBIT A, AND (II) THE
ADDITIONAL WARRANTS, IN THE FORM ATTACHED HERETO AS EXHIBIT B.


 

1.2           Purchase and Sale of Initial Closing Notes and Initial Closing
Warrants.  Subject to the terms and conditions of this Agreement, each Initial
Purchaser, severally and not jointly, agrees to purchase at the Initial Closing,
and the Borrowers agree to issue and sell to each such Initial Purchaser at the
Initial Closing (i) an Initial Closing Note, dated as of the Initial Closing
Date in the original principal amount equal to the dollar amount set forth
opposite such Initial Purchaser’s name under the heading “Initial Closing Note
Purchase Price” on Schedule I hereto and (ii) Initial Closing Warrants for such
shares of Common Stock as set forth opposite such Initial Purchaser’s name under
the heading “Number of Initial Closing Warrant Shares” on Schedule I hereto, in
exchange for the amount set forth opposite such Initial Purchaser’s name under
the heading “Initial Closing Note Purchase Price” on Schedule I hereto.

 

1.3           Purchase and Sale of Additional Notes and Additional Warrants. At
any time and from time to time, but in no event later than sixty (60) days after
the Initial Closing Date, one or more Additional Purchasers may purchase at one
or more Subsequent Closings, (i) Additional Notes, the aggregate purchase price
of which, together with the aggregate purchase price of the Initial Closing
Notes, shall not exceed $3,300,000 and (ii) Additional Warrants for the number
of shares of Common Stock as determined by dividing (x) 100% of the principal
amount of such Additional Notes purchased by such Additional Purchasers by the
Warrant Exercise Price. Schedule II attached hereto shall be amended from time
to time concurrent with each Subsequent Closing to include the names of the
Additional Purchasers purchasing Additional Notes and Additional Warrants at
such Subsequent Closing, as well as the purchase price of the Additional Notes,
and the number of shares of Common Stock that can be purchased on exercise of
the Additional Warrants.  The aggregate purchase price for the Notes and
Warrants shall not exceed $3,300,000.

 

1.4           Use of Proceeds.  The Borrowers agree to use the net proceeds from
the sale and issuance of the Notes and Warrants pursuant to this Agreement for
working capital, product development, repayment of non-formula indebtedness of
the Subsidiary to its Senior Lender and other general corporate purposes.

 

1.5           Initial Closing.  The purchase and sale of the Initial Closing
Notes and the Initial Closing Warrants shall take place at the offices of
Pillsbury Winthrop Shaw Pittman LLP,

 

2

--------------------------------------------------------------------------------


 

1540 Broadway, New York, New York 10036, promptly upon the satisfaction or
waiver of the closing conditions set forth in Section 5.1, 5.2 and 5.4 hereto,
but not later than November 5, 2009, or on such other date and at such other
time as the Borrowers and SG Phoenix LLC, as Agent for the Purchasers (the
“Agent”), mutually agree upon in writing (which time and place is designated as
the “Initial Closing”).  The date of the Initial Closing is referred to herein
as the “Initial Closing Date.”  At the Initial Closing, the Borrowers shall
deliver to each Initial Purchaser (i) Initial Closing Notes, in an original
principal amount equal to the dollar amount set forth opposite such Initial
Purchaser’s name under the heading “Initial Closing Note Purchase Price” on
Schedule I hereto and (ii) Initial Closing Warrants entitling such Initial
Purchaser to purchase the number of shares of Common Stock set forth opposite
such Initial Purchaser’s name under the heading “Number of Initial Closing
Warrant Shares” on Schedule I hereto, all against payment in the amounts set
forth opposite such Initial Purchaser’s name under the heading “Initial Closing
Note Purchase Price” on Schedule I hereto, by any combination of (i) check, (ii)
wire transfer of immediately available funds to such account as the Borrowers
designate, or (iii) surrender to the Borrowers for cancellation, in whole but
not in part, of those certain secured demand promissory notes previously issued
by the Borrowers on September 29, 2009 and October 13, 2009 (the “Demand
Notes”).  Each Purchaser surrendering Demand Notes pursuant hereto hereby
acknowledges and agrees that, notwithstanding any provisions of the Demand
Notes, the rights granted and security interests provided in the Demand Notes
are terminated as of the Initial Closing Date.

 

1.6           Subsequent Closings.  Upon the purchase of any Additional Notes
and Additional Warrants subject to the satisfaction or waiver of the closing
conditions set forth in Sections 5.1, 5.3 and 5.4, Subsequent Closings shall
take place at the offices of Pillsbury Winthrop Shaw Pittman LLP, 1540 Broadway,
New York, New York 10036, on such date and at such time as the Borrowers and the
Agent, acting on behalf of the Purchasers, mutually agree upon in writing (each,
a “Subsequent Closing” and collectively, the “Subsequent Closings”).  The date
of each applicable Subsequent Closing is referred to herein as a “Subsequent
Closing Date.” At each Subsequent Closing, the Borrowers shall deliver to each
Additional Purchaser (i) an Additional Note, dated as of such Subsequent Closing
Date, in an original principal amount equal to the dollar amount set forth
opposite such Additional Purchaser’s name under the heading “Additional Note
Purchase Price” on Schedule II hereto, which shall be updated by the Borrower
and the Agent, acting on behalf of the Purchasers, from time to time as
necessary upon each Subsequent Closing, with respect to such Additional
Purchaser and (ii) Additional Warrants for the number of shares of Common Stock
set forth opposite such Additional Purchaser’s name under the heading “Number of
Additional Closing Warrant Shares” in Schedule II hereto, all against payment in
the amounts set forth opposite such Additional Purchaser’s name under the
heading “Additional Note Purchase Price” on Schedule II hereto, by any
combination of (i) check or (ii) wire transfer of immediately available funds to
such account as the Borrowers designate.

 

SECTION 2.           Term of the Notes; Security for the Notes; Subordination;
Priority.

 

2.1           General.  The Notes shall be issued in the aggregate principal
amount of up to $3,300,000 and shall bear interest, and otherwise be in the form
attached hereto as Exhibit A.  Payment of all principal and accrued and unpaid
interest on any Note shall be made in full no later than the Maturity Date.

 

3

--------------------------------------------------------------------------------


 

2.2           Security.  The Notes shall be equally and ratably secured by all
of the assets of the Borrowers pursuant to a security agreement to be entered
into on or prior to the Initial Closing Date by the Borrowers and the Agent,
acting on behalf of the Purchasers, substantially in the form attached hereto as
Exhibit C (as the same may be amended, modified, supplemented or amended and
restated from time to time, the “Security Agreement”), pursuant to which the
Borrowers shall grant to the Agent, acting on behalf of the Purchasers, a
security interest in all of the assets of the Borrowers, subject to the
Permitted Liens.

 

2.3           Subordination.  The indebtedness under the Notes (including the
right of repayment of principal of and interest on the Notes) and the security
interest of the Purchasers in the assets of the Borrowers shall be subordinated
to (a) the indebtedness and security interest of Silicon Valley Bank (“SVB”)
under the Amended and Restated Loan and Security Agreement by and between SVB
and the Subsidiary dated as of September 11, 2009 (as the same may from time to
time be further amended, modified, supplemented or restated or refinanced with
SVB, the “Senior Credit Agreement”), in accordance with the SVB Subordination
Agreement in substantially the form attached hereto as Exhibit D (the “SVB
Subordination Agreement) and (b) the indebtedness of any other Senior Lender in
connection with any future Senior Credit Facility acceptable to the Agent,
acting on behalf of the Purchasers, pursuant to a subordination agreement
containing terms that are materially no less favorable, as a whole, to the
Purchasers than the terms of the SVB Subordination Agreement and shall be
subject to the Permitted Liens.

 

2.4           Priority.  The indebtedness under the Notes and the distribution
of any Collateral secured by the Notes shall rank senior in right of repayment
to the subordinated secured notes issued by the Borrowers in September and
October 2008 in the aggregate principal amount of $3,000,000 (the “Fall 2008
Notes”) and in February, March, May and June 2009 in the aggregate principal
amount of $1,090,000 (the “Spring 2009 Notes”).  The security interest of the
Purchasers in the Notes shall rank senior to the security interest of the
purchasers of the Fall 2008 Notes and the Spring 2009 Notes in the assets of the
Borrowers, whether upon liquidation or dissolution, or otherwise.  The priority
of the rights and security interest of the Purchasers under the Notes in
relation to the rights and security interests of the purchasers of the Fall 2008
Notes and the Spring 2009 Notes shall be in accordance with a subordination
agreement to be entered into on or prior to the Initial Closing Date by the
Agent, acting on behalf of the Purchasers, Phoenix Venture Fund LLC, as agent on
behalf of the purchasers of the Fall 2008 Notes and the Spring 2009 Notes, the
Fall 2008 Majority Purchasers and the Spring 2009 Majority Purchasers, in
substantially the form attached hereto as Exhibit E (the “Subordination
Agreement”).

 

SECTION 3.           Representations and Warranties of the Borrowers.

 

The Borrowers, jointly and severally, hereby represent and warrant to each
Purchaser as of the Initial Closing Date and in the case of any Additional
Purchasers as of such Subsequent Closing Date, the following, except as
expressly set forth on the Disclosure Schedule, specifically identifying or
cross-referencing the relevant Sections hereof, which Disclosure Schedule shall
be deemed to be part of the representations and warranties as if made hereunder:

 

3.1           Organization and Qualification.  Each of the Borrowers is duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has the

 

4

--------------------------------------------------------------------------------


 

requisite power and authority to own, lease and operate its assets, properties
and business and to carry on its business as it is now being conducted or
proposed to be conducted.  Each of the Borrowers is duly qualified as a foreign
corporation to transact business, and is in good standing, in each jurisdiction
where it owns or leases real property or maintains employees or where the nature
of its activities make such qualification necessary, except where such failure
to qualify could not reasonably be expected to have a Material Adverse Effect.

 

3.2           Certificate of Incorporation and Bylaws.  The Parent has delivered
to the Agent, acting on behalf of the Purchasers, true, correct, and complete
copies of the certificate of incorporation of the Parent and the Subsidiary as
in effect on the date hereof (each a “Certificate of Incorporation” and
collectively the “Certificates of Incorporation”) and each of their bylaws as in
effect on the date hereof (each a “Bylaw” and collectively the “Bylaws”).

 

3.3           Corporate Power and Authority.  Each of the Borrowers has all
requisite corporate power and authority to execute and deliver the Loan
Documents and this Agreement to which it is a party.  The Borrowers have all
requisite corporate power and authority to issue and sell the Notes and the
Warrants to the Purchasers hereunder.  Each of the Borrowers has all requisite
corporate power and authority to carry out and perform its obligations under the
terms of this Agreement and the Loan Documents.

 


3.4           CAPITALIZATION.  IMMEDIATELY PRIOR TO THE DATE HEREOF, THE PARENT
IS AUTHORIZED TO ISSUE 410,000,000 SHARES OF CAPITAL STOCK OF WHICH (I)
300,000,000 ARE DESIGNATED AS COMMON STOCK, OF WHICH 112,824,619 SHARES ARE
ISSUED AND OUTSTANDING (II) AND 110,000,000 ARE DESIGNATED AS PREFERRED STOCK,
OF WHICH (A) 64,000,000 ARE DESIGNATED AS SERIES A PREFERRED STOCK OF WHICH
62,873,781 SHARES ARE ISSUED AND OUTSTANDING, (B) 10,000,000 OF WHICH ARE
DESIGNATED SERIES B PREFERRED STOCK OF WHICH 8,382,041 SHARES ARE ISSUED AND
OUTSTANDING, (C) 20,000,000 OF WHICH ARE DESIGNATED SERIES C PREFERRED STOCK OF
WHICH 17,184,000 SHARES ARE ISSUED AND OUTSTANDING.  THE PARENT OWNS ALL OF THE
ISSUED AND OUTSTANDING CAPITAL STOCK OF THE SUBSIDIARY.


 

3.5           Authorization.  The execution, delivery and performance by each
Borrower of this Agreement and the Loan Agreements, the sale, issuance and
delivery of the Notes and the Warrants and the performance of all of the
obligations of the Borrowers under this Agreement and each of the Loan Documents
have been authorized by each Borrower’s Board of Directors, no other corporate
action on the part of any Borrower and, except as set for the on Schedule 3.5,
no other corporate or other approval or authorization is required on the part of
any Borrower or any other Person, by Law or otherwise, in order to make this
Agreement and the Loan Documents the valid, binding and enforceable obligations
(subject to (i) Laws of general application relating to bankruptcy, insolvency,
and the relief of debtors, and (ii) rules of Law governing specific performance,
injunctive relief, or other equitable remedies) of the Borrowers, as the case
may be.  This Agreement and each of the Loan Documents, when executed and
delivered by each of the Borrowers that is a party thereto, will constitute a
valid and legally binding obligation of such Borrower, enforceable against such
Borrower in accordance with its respective terms, subject to (i) Laws of general
application relating to bankruptcy, insolvency, and the relief of debtors, and
(ii) rules of Law governing specific performance, injunctive relief, or other
equitable remedies.

 

5

--------------------------------------------------------------------------------


 

3.6           Title to Properties and Assets; Leases; Insurance.

 


(A)       NEITHER BORROWER CURRENTLY OWNS ANY REAL PROPERTY NOR HAS EVER OWNED
ANY REAL PROPERTY.  EACH OF THE BORROWERS HAS GOOD AND MARKETABLE TITLE TO OR
HAS A VALID LEASEHOLD INTEREST IN, OR LICENSE TO USE, ALL OF THE PROPERTY OR
ASSETS USED BY IT OR LOCATED ON ITS PREMISES AND NECESSARY FOR THE CONDUCT OF
BUSINESS AS PRESENTLY CONDUCTED, FREE AND CLEAR OF ALL LIENS, OTHER THAN
PERMITTED LIENS.


 


(B)       WITH RESPECT TO THE INSURANCE POLICIES AND FIDELITY BONDS COVERING THE
ASSETS, BUSINESS, EQUIPMENT, PROPERTIES, OPERATIONS, EMPLOYEES, OFFICERS AND
DIRECTORS OF EACH BORROWER, THERE IS NO CLAIM BY EITHER BORROWER PENDING UNDER
ANY OF SUCH POLICIES OR BONDS AS TO WHICH COVERAGE HAS BEEN DENIED OR DISPUTED
BY THE UNDERWRITERS OF SUCH POLICIES OR BONDS WHICH COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  ALL PREMIUMS DUE AND PAYABLE UNDER ALL SUCH
POLICIES AND BONDS HAVE BEEN PAID AND EACH BORROWER, AS APPLICABLE, IS OTHERWISE
IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE TERMS OF SUCH POLICIES AND
BONDS.  NEITHER BORROWER HAS ANY KNOWLEDGE OF ANY THREATENED TERMINATION OF, OR
MATERIAL PREMIUM INCREASE WITH RESPECT TO, ANY OF SUCH POLICIES.  EACH BORROWER
MAINTAINS INSURANCE IN SUCH AMOUNTS, INCLUDING (AS APPLICABLE) SELF-INSURANCE,
RETAINAGE AND DEDUCTIBLE ARRANGEMENTS, AND OF SUCH A CHARACTER AS IS REASONABLE
FOR COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESS SIMILARLY SITUATED.


 

3.7           Related-Party Transactions.  No employee, officer, shareholder,
director or consultant of the Borrowers or member of the immediate family
(defined as parents, spouse, siblings or lineal descendants) of any such officer
or director is indebted to either of the Borrowers for borrowed money, and
except as set forth in the SEC Reports or the exhibits attached thereto or
pursuant to this Agreement, neither Borrower is indebted for borrowed money (or
committed to make loans or extend or guarantee credit) to any of them other than
for reimbursement of expenses incurred in connection with their service to such
Borrower, and amounts accrued but not yet due to employees and other service
providers. To the Knowledge of the Borrowers, except as provided for in this
Agreement and the Loan Documents or as set forth in the SEC Reports, (a) no
employee, officer, shareholder, director or consultant of such Borrower or any
member of the immediate family of any such officer or director is, directly or
indirectly, interested in any Material Contract or has any other material
business relationship with any Borrower, except stock ownership in or employment
with a Borrower and (b) no officer, director of such Borrower or any member of
the immediate family of such officer or director has any material business
relationship with any competitor of such Borrower.

 

3.8           Permits; Compliance with Applicable Laws.  Each Borrower has all
franchises, permits, licenses, authorizations, approvals, registrations and any
similar authority necessary for the conduct of its business as now being
conducted by it except for those the absence of which could not reasonably be
expected to have a Material Adverse Effect (the “Permits”).  Neither Borrower is
in violation in any material respect of, or default in any material respect
under, any such Permits. All such Permits are in full force and effect, and to
the Borrower’s Knowledge, no violations in any material respect have been
recorded in respect of any such Permits; no proceeding is pending or, to the
Borrower’s Knowledge, threatened to revoke or limit any such Permit; and no such
Permit will be suspended, cancelled or adversely modified as a result of the
execution and delivery of this Agreement and the Loan Documents. 

 

6

--------------------------------------------------------------------------------


 

Each Borrower is in compliance in all respects with all applicable Laws, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.

 

3.9           Proprietary Rights.   Each Borrower is the sole owner, free and
clear of any Liens, other than Permitted Liens, or has a valid license, without
the payment of any royalty (except with respect to off-the-shelf software that
is licensed by such Borrower) and otherwise on commercially reasonable terms,
to, all Proprietary Rights material to the business of such Borrower.  As used
herein, the term “Proprietary Rights” means each Borrower’s patents, trademarks,
trade names, service marks, logos, designs, formulations, copyrights, and other
trade rights and all registrations and applications therefor, all know-how,
trade secrets, technology or processes, research and development, all Internet
domain addresses, Web sites and computer programs, data bases and software
documentation and all other intellectual property owned, licensed or otherwise
used by such Borrower (other than off-the-shelf software that is licensed by
such Borrower).  Neither Borrower has received any written demand, claim, notice
or inquiry from any person or entity in respect of the Proprietary Rights
material to the business of such Borrower which challenges, threatens to
challenge or inquires as to whether there is any basis to challenge, the
validity of, or the rights of such Borrower in such Proprietary Rights, and
neither Borrower has Knowledge of any basis for any such challenge.  To each
Borrower’s Knowledge, such Borrower is not in violation or infringement of, and
has not violated or infringed, any intellectual property rights of any other
person or entity.  To such Borrower’s Knowledge no third party is infringing on
the rights of such Borrower in and to such Proprietary Rights.

 

3.10         Material Contracts.  (a)  All material agreements of each Borrower
(collectively, the “Material Contracts”) are included as exhibits to the
Parent’s filings with the SEC.  Other than the Demand Notes, the SEC Reports
disclose all financing arrangements of the Borrowers relating to the assets or
liabilities of the Borrowers.

 


(B)       ASSUMING THE DUE EXECUTION AND DELIVERY BY THE OTHER PARTIES THERETO,
EACH OF SUCH MATERIAL CONTRACTS IS AS OF THE DATE HEREOF A LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER THAT IS A PARTY THERETO AND, TO SUCH
BORROWER’S KNOWLEDGE, THE COUNTERPARTY THERETO, AND IN FULL FORCE AND EFFECT,
AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO (I) LAWS OF GENERAL
APPLICATION RELATING TO BANKRUPTCY, INSOLVENCY, AND THE RELIEF OF DEBTORS, AND
(II) RULES OF LAW GOVERNING SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF, OR OTHER
EQUITABLE REMEDIES.  THERE IS NO MATERIAL BREACH, VIOLATION OR DEFAULT BY A
BORROWER UNDER ANY SUCH MATERIAL CONTRACT, AND TO EACH BORROWER’S KNOWLEDGE, (X)
NO MATERIAL CONTRACT HAS EXPIRED OR BEEN TERMINATED IN ACCORDANCE WITH ITS TERMS
THAT IS MATERIAL TO THE BORROWER’S BUSINESS TAKEN AS A WHOLE AND (Y) NO EVENT
(INCLUDING, WITHOUT LIMITATION, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT)
HAS OCCURRED WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD (A) CONSTITUTE A
MATERIAL BREACH, VIOLATION OR DEFAULT BY A BORROWER UNDER ANY SUCH MATERIAL
CONTRACT, OR (B) GIVE RISE TO ANY LIEN (OTHER THAN A PERMITTED LIEN) OR RIGHT OF
TERMINATION, MODIFICATION, CANCELLATION, PREPAYMENT, SUSPENSION, LIMITATION,
REVOCATION OR ACCELERATION AGAINST A BORROWER UNDER ANY SUCH MATERIAL CONTRACT,
WHICH EXPIRATION, TERMINATION OR EVENT WOULD CAUSE A MATERIAL ADVERSE EFFECT. 
EXCEPT AS DISCLOSED IN THE SEC REPORTS, NEITHER BORROWER IS AND, TO THE SUCH
BORROWER’S KNOWLEDGE, NO OTHER PARTY TO ANY OF SUCH MATERIAL CONTRACT IS IN
ARREARS IN RESPECT OF THE PERFORMANCE OR SATISFACTION OF ANY MATERIAL TERMS OR
CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED UNDER ANY OF SUCH MATERIAL
CONTRACT, AND NEITHER BORROWER HAS AND, TO SUCH BORROWER’S KNOWLEDGE, NO OTHER
PARTY THERETO HAS GRANTED

 

7

--------------------------------------------------------------------------------


 


OR BEEN GRANTED ANY MATERIAL WAIVER OR INDULGENCE UNDER ANY OF SUCH MATERIAL
CONTRACT OR REPUDIATED ANY PROVISION THEREOF.


 

3.11         Absence of Undisclosed Liabilities.  Except as set forth in the SEC
Reports or those arising in the ordinary course of business consistent with past
practice since the date of the most recent balance sheet filed with the SEC,
neither Borrower has any liabilities of any type, whether absolute or
contingent.

 

3.12         Absence of Conflicts.  Neither Borrower is in violation of or
default under any provision of its Certificate of Incorporation or its Bylaws. 
The execution, delivery, and performance of, and compliance with the Loan
Documents and this Agreement, and the consummation of the transactions
contemplated hereby and thereby, have not and will not:

 


(A)       VIOLATE, CONFLICT WITH OR RESULT IN A BREACH OF ANY PROVISION OF OR
CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD CONSTITUTE A DEFAULT) UNDER, OR RESULT IN THE TERMINATION OF, OR
ACCELERATE THE PERFORMANCE REQUIRED BY, ANY OF THE TERMS, CONDITIONS OR
PROVISIONS OF (I) BORROWER’S CERTIFICATE OF INCORPORATION OR ITS BYLAWS, OR (II)
ANY MATERIAL CONTRACT, OR RESULT IN THE CREATION OF ANY LIEN (OTHER THAN A
PERMITTED LIEN OR THE LIENS GRANTED UNDER THE SECURITY AGREEMENT) UPON ANY OF
THE ASSETS, PROPERTIES OR BUSINESS OF EITHER BORROWER; OR


 


(B)       VIOLATE ANY JUDGMENT, RULING, ORDER, WRIT, INJUNCTION, AWARD, DECREE,
OR ANY LAW OR REGULATION OF ANY COURT OR FEDERAL, STATE, COUNTY OR LOCAL
GOVERNMENT OR ANY OTHER GOVERNMENTAL, REGULATORY OR ADMINISTRATIVE AGENCY OR
AUTHORITY WHICH IS APPLICABLE TO EITHER BORROWER OR ANY OF THEIR ASSETS,
PROPERTIES OR BUSINESSES.


 

3.13         Litigation.  Except as disclosed in the SEC Reports or as otherwise
set forth on Schedule 3.13, there is no action, claim, litigation, tax or
compliance audit, suit or proceeding, regulatory or administrative enforcement
action or governmental inquiry or investigation, pending, or, to such Borrower’s
Knowledge, any threat thereof, against such Borrower or any of their officers or
directors or the assets of either Borrower.  To the Borrower’s Knowledge, there
is no reason to believe that any of the foregoing may occur which, in the
aggregate, could reasonably be expected to have a Material Adverse Effect. 
Neither Borrower is subject to any outstanding judgment, order or decree
directed against such Borrower or any officer or director of any thereof.

 

3.14         Consents.  No consent, approval, waiver or authorization, or
designation, declaration, notification, or filing with any person or entity
(governmental or private), is required by any Borrower in connection with the
valid execution, delivery and performance of the Loan Documents or this
Agreement, the offer, sale or issuance of the Notes and Warrants (other than
such notifications or filings required under applicable federal or state
securities Laws, if any), except for such consents, approvals, waivers,
authorizations, designations, declarations, notifications, or filings that will
be received prior to or as of the Initial Closing Date or in the event of a
Subsequent Closing, the Subsequent Closing Date or as otherwise provided on
Schedule 3.14.

 

8

--------------------------------------------------------------------------------


 

3.15         Labor Relations; Employees.  Each Borrower is in compliance in all
material respects with all Laws relating to the employment of labor and
classification of persons as employees.

 

3.16         Employee Benefit Plans.  (a)  Except as set forth in the SEC
Reports, the Borrowers have no employment agreements or labor or collective
bargaining agreements and there are no employee benefit or compensation plans,
agreements, arrangements or commitments (including “employee benefit plans,” as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) maintained by either Borrower for any employees of such
Borrower or with respect to which such Borrower has liability, or makes or has
an obligation to make contributions (each a “Company Employee Plan” and together
the “Company Employee Plans”).

 


(B)       EACH COMPANY EMPLOYEE PLAN BY ITS TERMS AND OPERATION IS IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS AND ALL REQUIRED FILINGS, IF
ANY, WITH RESPECT TO SUCH COMPANY EMPLOYEE PLAN HAS BEEN MADE.  THE EVENTS
CONTEMPLATED BY THIS AGREEMENT (EITHER ALONE OR TOGETHER WITH ANY OTHER EVENT)
WILL NOT (I) ENTITLE ANY EMPLOYEES TO SEVERANCE PAY, UNEMPLOYMENT COMPENSATION,
OR OTHER SIMILAR PAYMENTS UNDER ANY COMPANY EMPLOYEE PLAN OR LAW, (II)
ACCELERATE THE TIME OF PAYMENT OR VESTING OR INCREASE THE AMOUNT OF BENEFITS DUE
UNDER ANY COMPANY EMPLOYEE PLAN OR COMPENSATION TO ANY EMPLOYEES OF THE
BORROWERS OR (III) RESULT IN ANY PAYMENTS (INCLUDING PARACHUTE PAYMENTS) UNDER
ANY COMPANY EMPLOYEE PLAN OR LAW BECOMING DUE TO ANY EMPLOYEE.


 

3.17         Tax Returns, Payments and Elections.  Each Borrower has filed all
tax returns and reports (including information returns and reports) as required
by Law that are material to the Borrowers’ business taken as a whole, and such
tax returns and reports are true and correct in all material respects.  Each
Borrower has paid or made provision for payment of all taxes and other
assessments shown as due on such returns.  The provision for taxes of each
Borrower as shown in the Financial Statements (as hereinafter defined) is
adequate in all material respects for all taxes, assessments and governmental
charges due or accrued as of the date thereof with respect to its business,
properties and operations.  Neither Borrower has elected pursuant to the
Internal Revenue Code of 1986, as amended (the “Code”), to be treated as a
Subchapter S corporation pursuant to Section 1362(a) or a collapsible
corporation pursuant to Section 341(f) of the Code, nor has a Borrower made any
other elections pursuant to the Code (other than elections that relate solely to
methods of accounting, depreciation or amortization) that could reasonably be
expected to have a Material Adverse Effect.  Except as set forth on Schedule
3.17, neither Borrower has had any tax deficiency proposed or assessed against
it by the Internal Revenue Service or any other foreign, federal, state or local
taxing authority and none have been asserted in writing or, to a Borrower’s
Knowledge, threatened at any time for additional taxes.  Neither Borrower has
executed any waiver of any statute of limitations on the assessment or
collection of any tax or governmental charge and none of the foreign, federal,
state or local income or franchise tax or sales or use tax returns have ever
been audited by governmental authorities.  Since June 30, 2009, neither Borrower
has incurred any taxes, assessments or governmental charges other than in the
ordinary course of business.

 

3.18         Brokers or Finders. Neither Borrower has incurred, or will incur,
directly or indirectly, as a result of any action taken by either Borrower, any
liability for brokerage or

 

9

--------------------------------------------------------------------------------


 

finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement or the issuance of the Notes and the Warrants or any transaction
contemplated hereby or thereby other than as contemplated by the term sheet
regarding the transactions contemplated hereby.  The Borrowers agree to
indemnify and hold harmless each Purchaser from any liability for any commission
or compensation in the nature of a finder’s fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Borrowers
or any of their respective officers, employees or representatives is
responsible.

 

3.19         Offering Exemption.  Assuming the truth and accuracy of the
representations and warranties contained in Section 5, the offer and sale of the
Notes and the Warrants as contemplated hereby and the issuance and delivery to
the Purchasers of the Notes and the Warrants are exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), and will be
registered or qualified (or exempt from registration or qualification) under
applicable state securities and “blue sky” Laws, as currently in effect.

 

3.20         Environmental Matters.

 


(A)           EACH BORROWER COMPLIES AND HAS AT ALL TIMES COMPLIED WITH ALL
FEDERAL, STATE AND LOCAL LAWS, JUDGMENTS, DECREES, ORDERS, CONSENT AGREEMENTS,
AUTHORIZATIONS, PERMITS, LICENSES, RULES, REGULATIONS, COMMON OR DECISION LAW
(INCLUDING, WITHOUT LIMITATION, PRINCIPLES OF NEGLIGENCE AND STRICT LIABILITY)
RELATING TO THE PROTECTION, INVESTIGATION OR RESTORATION OF THE ENVIRONMENT
(INCLUDING, WITHOUT LIMITATION, NATURAL RESOURCES) OR THE HEALTH OR SAFETY
MATTERS OF HUMANS AND OTHER LIVING ORGANISMS, INCLUDING THE RESOURCE
CONSERVATION AND RECOVERY ACT, AS AMENDED, THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, THE SUPERFUND
AMENDMENTS AND REAUTHORIZATION ACT OF 1986, AS AMENDED, THE FEDERAL CLEAN WATER
ACT, AS AMENDED, THE FEDERAL CLEAN AIR ACT, AS AMENDED, THE TOXIC SUBSTANCES
CONTROL ACT, OR ANY STATE AND LOCAL ANALOGUE (HEREINAFTER “ENVIRONMENTAL LAWS”),
EXCEPT WHERE THE FAILURE TO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(B)           NEITHER BORROWER HAS KNOWLEDGE OF ANY CLAIM, AND HAS NOT RECEIVED
NOTICE OF A WRITTEN COMPLAINT, ORDER, DIRECTIVE, CLAIM, REQUEST FOR INFORMATION
OR CITATION, AND TO SUCH BORROWER’S KNOWLEDGE NO PROCEEDING HAS BEEN INSTITUTED
RAISING A CLAIM AGAINST SUCH BORROWER INDICATING OR ALLEGING ANY DAMAGE TO THE
ENVIRONMENT OR ANY LIABILITY OR OBLIGATION UNDER OR VIOLATION OF ANY
ENVIRONMENTAL LAW AND (II) NEITHER BORROWER IS SUBJECT TO ANY ORDER, DECREE,
INJUNCTION OR OTHER DIRECTIVE OF ANY GOVERNMENTAL AUTHORITY.


 

3.21         Offering of Purchased Shares and Warrants.  No form of general
solicitation or general advertising was used by the Borrowers or any of their
agents or representatives in connection with the offer and sale of the Notes and
the Warrants.

 

3.22         SEC Reports; Disclosure.  (a)  The Parent has filed all required
forms, reports and documents with the Securities and Exchange Commission (the
“SEC”) since June 22, 2007, each of which has complied in all material respects
with all applicable requirements of the Securities Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated thereunder, each as in effect on the date such forms,
reports and documents were filed.  The Parent has made available to the
Purchasers, in the form

 

10

--------------------------------------------------------------------------------


 

filed with the SEC (including any amendments thereto) its (i) Annual Report on
Form 10-K for the year ended March 31, 2009; (ii) Quarterly Report on Form 10-Q
for the quarterly period ended June 30, 2009; (iii) Current Report on Form 8-K
dated September 21, 2009 and (iv) all definitive proxy statements relating to
the Parent’s meeting of shareholders (whether annual or special) held since June
22, 2007 (collectively, the “SEC Reports”).

 


(B)       NONE OF (I) THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE
DISCLOSURE SCHEDULE AND THE SCHEDULES AND EXHIBITS ATTACHED HERETO), (II) ANY
LOAN DOCUMENT, OR (III) THE SEC REPORTS CONTAINS ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS CONTAINED HEREIN IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE NOT MISLEADING.  THERE IS NO FACT WHICH, TO THE KNOWLEDGE OF EITHER
BORROWER, HAS NOT BEEN DISCLOSED TO THE PURCHASERS, WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF EITHER BORROWER TO
PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS OR THIS AGREEMENT.


 

3.23         Financial Statements.  Included in the SEC Reports are the audited
consolidated financial statements of the Parent as at and for the years ended
March 31, 2009 and 2008 and the unaudited consolidated financial statements of
the Parent for the fiscal quarter ended June 30, 2009 (the “Financial
Statements”).  The Financial Statements have been prepared in accordance with
GAAP and fairly present the financial condition and operating results of the
Borrowers on a Consolidated basis as of the dates and for the periods, indicated
therein, except that the unaudited financial statements as at and for the
quarter ended June 30, 2009 are subject to normal year-end adjustments and do
not contain all notes required under GAAP.  Except as set forth in the Financial
Statements, the Borrowers have no liabilities, obligations or commitments of any
nature (whether accrued, absolute, contingent, unliquidated or otherwise, due or
to become due and regardless of when addressed), which are required to be
included in the Financial Statements in accordance with GAAP other than (a)
liabilities that have arisen in the ordinary course of business since the date
of the Parent’s most recent quarterly report on Form 10-Q that are not
reasonably be expected to have a Material Adverse Effect and (b) obligations to
perform after the date hereof any contracts or agreements which have been
disclosed or which are not required to be disclosed in the SEC Reports because
such contracts and agreements are not material to the Borrowers.

 

3.24         Suppliers and Customers.  Since June 30, 2009, none of the
Borrowers’ suppliers, vendors, or customers has: (i) terminated or cancelled a
Material Contract or material business relationship with any Borrower; (ii)
threatened in writing to terminate or cancel a Material Contract or material
business relationship with any Borrower; (iii) expressed dissatisfaction in
writing with the performance of a Borrower with respect to a Material Contract
or material business relationship with any Borrower; or (iv) demanded in writing
any material modification, termination or limitation of a Material Contract or
material business relationship with any Borrower (excluding any contracts or
business relationship which, if so terminated, cancelled, modified or limited,
would not reasonably be expected to result in a Material Adverse Effect).

 

11

--------------------------------------------------------------------------------


 

SECTION 4.           Representations and Warranties of the Purchasers.  As of
the Initial Closing Date or any Subsequent Closing Date, as the case may be,
each Purchaser severally and not jointly hereby represents and warrants to the
Borrowers that:

 

4.1           Organization and Qualification.  Each Purchaser, if such person is
not an individual, is duly organized, validly existing and in good standing
under the Laws of its jurisdiction of incorporation or organization to carry on
its business as it is now being conducted or proposed to be conducted.

 

4.2           Power and Authority.  Each Purchaser has all requisite power and
authority (or if such Purchaser is an individual, the legal capacity) to execute
and deliver the Loan Documents and this Agreement to which it is a party, to
purchase the Notes and the Warrants from the Borrowers hereunder, and to carry
out and perform its obligations under the terms of the Loan Documents and this
Agreement.

 

4.3           Authorization.  The execution, delivery and performance by such
Purchaser of the Loan Documents and this Agreement to which it is a party, and
the performance of all of the obligations of such Purchaser under each of such
Loan Documents and this Agreement have been duly and validly authorized, and no
other action, approval or authorization is required on the part of such
Purchaser or any Person by Law or otherwise in order to make the Loan Documents
and this Agreement the valid, binding and enforceable obligations (subject to
(i) Laws of general application relating to bankruptcy, insolvency, and the
relief of debtors, and (ii) rules of Law governing specific performance,
injunctive relief, or other equitable remedies) of such Purchaser that is a
party thereto.  Each of the Loan Documents and this Agreement, when executed and
delivered by such Purchaser that is a party thereto, will constitute a valid and
legally binding obligation of such Purchaser, enforceable against such Purchaser
in accordance with its terms subject to: (i) Laws of general application
relating to bankruptcy, insolvency, and the relief of debtors, and (ii) rules of
Law governing specific performance, injunctive relief, or other equitable
remedies.

 

4.4           Purchase Entirely for Own Account.  The Notes and the Warrants
will be acquired for investment for such Purchaser’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof.  Such Purchaser’s address is listed on Schedule I and II, as
applicable, attached hereto.  Such Purchaser is aware that the Borrowers are
issuing the Notes and the Warrants pursuant to Section 4(2) of the Securities
Act and Regulation D promulgated thereunder without complying with the
registration provisions of the Securities Act or other applicable federal or
state securities laws.  Such Purchaser is also aware that the Borrowers are
relying upon, among other things, the representations and warranties of such
Purchaser contained in this Agreement for purposes of complying with Regulation
D.

 

4.5           Disclosure of Information.  Each Purchaser represents that the
Borrowers have made available to such Purchaser, at a reasonable time prior to
the date of this Agreement, an opportunity to (a) ask questions and receive
answers from the Borrowers regarding the terms and conditions of the offering of
the Notes and the Warrants and the business, properties and financial condition
of the Borrowers, all of which questions (if any) have been answered to the
reasonable satisfaction of such Purchaser, and (b) obtain additional
information, all of which was furnished by the Borrowers to the reasonable
satisfaction of such Purchaser.  The foregoing,

 

12

--------------------------------------------------------------------------------


 

however, does not limit or modify the representations and warranties of the
Borrowers in Section 3 of this Agreement or the right of the Purchasers to rely
thereon.

 

4.6           Investment Experience.  Such Purchaser acknowledges that it is
able to fend for itself, can bear the economic risk of its investment, and has
such knowledge and experience in investing in companies similar to the Borrowers
and in financial or business matters such that it is capable of evaluating the
merits and risks of the investment in the Notes and the Warrants.  Such
Purchaser has made the determination to enter into this Agreement and the Loan
Agreements and the other agreements contemplated hereby and to acquire the Notes
and the Warrants based upon its own independent evaluation and assessment of the
value of the Borrowers and its present and prospective business prospects.

 

4.7           Accredited Investor.  Such Purchaser is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D, as presently in effect.

 

4.8           Restricted Securities; Legends.  Such Purchaser recognizes that
the Notes and the Warrants will not be registered under the Securities Act or
other applicable federal or state securities laws.  Such Purchaser understands
that the Notes and the Warrants it is purchasing are characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Borrowers in a transaction not involving a public
offering.  Such Purchaser acknowledges that it may not sell or transfer the
Notes and the Warrants unless such Notes and Warrants are registered under the
Securities Act and under any other applicable securities laws and that
certificates evidencing the Notes and Warrants will bear the following legend or
similar legend as applicable:

 

THIS SECURITY AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED UPON THE
EXERCISE OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION AND
REGISTRATION UNDER APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION THEREFROM
UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER AND SUCH APPLICABLE STATE
SECURITIES LAWS.

 

4.9           No General Solicitation.  Such Purchaser acknowledges that the
Notes and the Warrants were not offered to such Purchaser by means of: (a) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium, or broadcast over television or radio, or
(b) any other form of general solicitation or advertising.

 

4.10         Absence of Conflicts.  Such Purchaser’s execution, delivery, and
performance of, and compliance with the Loan Documents and this Agreement, and
the consummation of the transactions contemplated hereby and thereby, have not
and will not:

 


(A)       VIOLATE, CONFLICT WITH OR RESULT IN A BREACH OF ANY PROVISION OF OR
CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD CONSTITUTE A DEFAULT) UNDER, OR RESULT IN THE TERMINATION OF, OR
ACCELERATE THE PERFORMANCE REQUIRED BY, ANY OF THE TERMS,

 

13

--------------------------------------------------------------------------------


 


CONDITIONS OR PROVISIONS OF (I) ITS CERTIFICATE/ARTICLES OF FORMATION OR
ORGANIZATION OR ANY OF ITS OTHER FORMATION OR ORGANIZATIONAL DOCUMENTS (IF ANY),
OR (II) ANY MATERIAL CONTRACT TO WHICH IT IS A PARTY, OR RESULT IN THE CREATION
OF ANY LIEN UPON ANY OF THE ASSETS, PROPERTIES OR BUSINESS OF SUCH PURCHASER; OR


 


(B)       VIOLATE ANY JUDGMENT, RULING, ORDER, WRIT, INJUNCTION, AWARD, DECREE,
OR ANY LAW OR REGULATION OF ANY COURT OR FEDERAL, STATE, COUNTY OR LOCAL
GOVERNMENT OR ANY OTHER GOVERNMENTAL, REGULATORY OR ADMINISTRATIVE AGENCY OR
AUTHORITY WHICH IS APPLICABLE TO SUCH PURCHASER OR ANY OF ITS ASSETS, PROPERTIES
OR BUSINESSES.


 

4.11         Brokers or Finders.  Such Purchaser has not incurred, nor will it
incur, directly or indirectly, as a result of any action taken by such
Purchaser, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with this Agreement or the issuance of the
Notes and the Warrants or any transaction contemplated hereby or thereby.  Such
Purchaser agrees to indemnify and hold harmless the Borrowers from any liability
for any commission or compensation in the nature of a finders’ fee (and the
costs and expenses of defending against such liability or asserted liability)
for which such Purchaser, or any of its respective officers, employees or
representatives is responsible.

 

SECTION 5.                                Conditions of the Parties.

 

5.1           Conditions of Purchasers’ Obligations at any Closing.  The
obligations of each Purchaser under Section 1 of this Agreement are subject to
the satisfaction by the Borrowers on or before such Closing of each of the
following conditions:

 


(A)       REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES OF
THE BORROWERS CONTAINED IN SECTION 3 SHALL BE TRUE AND CORRECT ON AND AS OF THE
INITIAL CLOSING DATE AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF ANY SUBSEQUENT CLOSING DATE WITH THE SAME FORCE AND EFFECT AS THOUGH
SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON SUCH DATE.


 


(B)       PERFORMANCE.  THE BORROWERS SHALL HAVE PERFORMED AND COMPLIED WITH ALL
CONDITIONS CONTAINED IN THIS AGREEMENT THAT ARE REQUIRED TO BE PERFORMED OR
COMPLIED WITH BY IT ON OR BEFORE SUCH CLOSING.


 


(C)       NO MATERIAL ADVERSE EFFECT; OFFICER’S CERTIFICATE.  NO MATERIAL
ADVERSE EFFECT SHALL HAVE OCCURRED BETWEEN THE DATE HEREOF AND SUCH CLOSING DATE
AND THE PRESIDENT AND/OR CHIEF EXECUTIVE OFFICER OF EACH BORROWER SHALL DELIVER
TO THE AGENT, ACTING ON BEHALF OF THE PURCHASERS, AT EACH SUCH CLOSING A
CERTIFICATE STATING THAT THE CONDITIONS SPECIFIED IN SECTIONS 5.1(A), (B) AND
(C) HAVE BEEN FULFILLED.


 


(D)       CONSENTS AND APPROVALS.  ALL AUTHORIZATIONS, APPROVALS, PERMITS, OR
CONSENTS, IF ANY, OF ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OF THE UNITED
STATES OR OF ANY STATE OR ANY CREDITOR OF THE BORROWERS OR ANY OTHER PERSON THAT
ARE REQUIRED IN CONNECTION WITH THE LAWFUL ISSUANCE AND SALE OF THE NOTES AND
THE WARRANTS AT SUCH CLOSING PURSUANT TO THIS AGREEMENT SHALL BE DULY OBTAINED
AND EFFECTIVE AS OF EACH SUCH CLOSING OTHER THAN AS PROVIDED ON SCHEDULE 3.14
AND THE PURCHASE AND PAYMENT OF THE NOTES AND THE WARRANTS TO BE PURCHASED BY
THE PURCHASERS AT EACH SUCH CLOSING ON THE TERMS AND CONDITIONS AS PROVIDED
HEREIN SHALL NOT VIOLATE ANY APPLICABLE LAW.

 

14

--------------------------------------------------------------------------------


 


(E)       GOOD STANDING.  THE PARENT SHALL HAVE DELIVERED TO THE AGENT, ACTING
ON BEHALF OF THE PURCHASERS, CERTIFICATES OF GOOD STANDING WITH RESPECT TO EACH
BORROWER DATED AS OF A DATE NO EARLIER THAN 15 DAYS PRIOR TO THE ANY SUCH
CLOSING FROM THE JURISDICTION OF INCORPORATION OF SUCH BORROWER.


 


(F)        SECRETARY’S CERTIFICATE.  THE PARENT SHALL HAVE DELIVERED TO THE
AGENT, ACTING ON BEHALF OF THE PURCHASERS, A CERTIFICATE EXECUTED BY THE
SECRETARY OF EACH BORROWER DATED SUCH CLOSING DATE CERTIFYING WITH RESPECT TO
(I) A COPY OF THE SUCH BORROWER’S CERTIFICATE OF INCORPORATION AND ITS BYLAWS AS
AMENDED TO AND IN EFFECT ON SUCH CLOSING DATE AND THAT SUCH BORROWER IS NOT IN
VIOLATION OF OR DEFAULT UNDER ANY PROVISION OF ITS CERTIFICATE OF INCORPORATION
OR BYLAW AS OF AND ON SUCH CLOSING DATE, (II) BOARD RESOLUTIONS OF SUCH BORROWER
AUTHORIZING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE LOAN
DOCUMENTS.


 


(G)       COMPLIANCE WITH COVENANTS.  ON ANY SUCH CLOSING DATE THE BORROWERS
SHALL BE IN COMPLIANCE WITH EACH OF THE COVENANTS SET FORTH IN SECTION 7.


 

5.2       Conditions of Initial Purchasers’ Obligations at the Initial Closing. 
In addition to the conditions set forth in Section 5.1, the obligations of each
Initial Purchaser under Section 1.2 of this Agreement are subject to the
satisfaction by the Borrowers on the Initial Closing Date of each of the
following conditions:


 


(A)       SECURITY AGREEMENT.  THE BORROWERS SHALL HAVE EXECUTED AND DELIVERED
TO THE AGENT, ACTING ON BEHALF OF THE PURCHASERS, THE SECURITY AGREEMENT.


 


(B)       SVB SUBORDINATION AGREEMENT.  THE BORROWERS SHALL HAVE EXECUTED AND
DELIVERED TO THE INITIAL PURCHASERS THE SVB SUBORDINATION AGREEMENT.


 


(C)       SENIOR CREDIT AGREEMENT AMENDMENT.  THE BORROWERS AND SVB SHALL HAVE
EXECUTED AND DELIVERED TO THE AGENT, ACTING ON BEHALF OF THE PURCHASERS, AN
AMENDMENT TO THE SENIOR CREDIT AGREEMENT TERMINATING THE NON-FORMULA
INDEBTEDNESS AND THE PROVISION FOR NON-FORMULA ADVANCES.


 


(D)       INITIAL CLOSING NOTES.  THE BORROWERS SHALL DELIVER TO EACH INITIAL
PURCHASER ITS RESPECTIVE INITIAL CLOSING NOTE.


 


(E)       INITIAL CLOSING WARRANTS.  THE BORROWERS SHALL DELIVER TO EACH INITIAL
PURCHASER ITS RESPECTIVE INITIAL CLOSING WARRANTS.


 


(F)        SUBORDINATION AGREEMENT.  PHOENIX VENTURE FUND LLC, AS AGENT ON
BEHALF OF THE PURCHASERS OF THE FALL 2008 NOTES AND SPRING 2009 NOTES, THE FALL
2008 MAJORITY PURCHASERS, THE SPRING 2008 MAJORITY PURCHASERS AND THE BORROWERS
SHALL HAVE EXECUTED AND DELIVERED TO THE AGENT, ACTING ON BEHALF OF THE
PURCHASERS, THE SUBORDINATION AGREEMENT.


 


(G)       TERMINATION AND LIEN RELEASE LETTER AGREEMENT.  PHILIP SASSOWER AND
SUSAN SASSOWER, AND PHOENIX VENTURE FUND LLC, AS AGENT ON BEHALF OF THE
PURCHASERS OF THE FALL 2008 NOTES AND SPRING 2009 NOTES SHALL HAVE EXECUTED AND
DELIVERED THE TERMINATION AND LIEN RELEASE AGREEMENT TO THE BORROWERS.

 

15

--------------------------------------------------------------------------------


 


(H)       ADMINISTRATIVE FEE TO AGENT.  THE BORROWERS SHALL HAVE PAID TO THE
AGENT, ACTING ON BEHALF OF THE PURCHASERS, OR ITS DESIGNEE, AN ADMINISTRATIVE
FEE EQUAL TO FIVE PERCENT (5%) OF THE AGGREGATE AMOUNT OF NOTES BEING PURCHASED
ON THE INITIAL CLOSING DATE.


 


5.3       CONDITIONS OF ADDITIONAL PURCHASERS’ OBLIGATIONS AT ANY SUBSEQUENT
CLOSING.  IN ADDITION TO THE CONDITIONS SET FORTH IN SECTION 5.1, THE
OBLIGATIONS OF EACH ADDITIONAL PURCHASER UNDER SECTION 1.3 OF THIS AGREEMENT ARE
SUBJECT TO THE SATISFACTION BY THE BORROWERS ON EACH SUBSEQUENT CLOSING DATE OF
THE FOLLOWING CONDITIONS:

 


(A)       SUPPLEMENTAL SCHEDULE II.  ON OR BEFORE ANY SUBSEQUENT CLOSING DATE,
THE PARENT SHALL DELIVER TO THE AGENT, ACTING ON BEHALF OF EACH ADDITIONAL
PURCHASER, A SUPPLEMENT TO SCHEDULE II REFLECTING THE AMOUNT OF THE ADDITIONAL
NOTES AND THE ADDITIONAL WARRANTS THAT THE BORROWERS WILL ISSUE TO EACH
ADDITIONAL PURCHASER ON SUCH SUBSEQUENT CLOSING DATE AND THE AGGREGATE PURCHASE
PRICE THEREFOR.


 


(B)       ADDITIONAL NOTES.  THE PARENT SHALL DELIVER TO THE AGENT, ACTING ON
BEHALF OF EACH ADDITIONAL PURCHASER, SUCH ADDITIONAL PURCHASER’S ADDITIONAL
NOTES.


 


(C)       ADDITIONAL WARRANTS.  WITH RESPECT TO ANY SUBSEQUENT CLOSING, THE
PARENT SHALL DELIVER TO THE AGENT, ACTING ON BEHALF OF EACH ADDITIONAL
PURCHASER, SUCH ADDITIONAL PURCHASER’S ADDITIONAL WARRANTS.


 


(D)       SVB SUBORDINATION AGREEMENT.  THE BORROWERS SHALL HAVE EXECUTED AND
DELIVERED TO EACH ADDITIONAL PURCHASER THE SVB SUBORDINATION AGREEMENT.


 


(E)       SUBORDINATION AGREEMENT.  PHOENIX VENTURE FUND LLC, AS AGENT ON BEHALF
OF THE PURCHASERS OF THE FALL 2008 NOTES AND SPRING 2009 NOTES, THE FALL 2008
MAJORITY PURCHASERS AND THE SPRING 2008 MAJORITY PURCHASERS SHALL HAVE EXECUTED
AND DELIVERED TO THE AGENT, ACTING ON BEHALF OF THE PURCHASERS, THE
SUBORDINATION AGREEMENT.


 


(F)        ADMINISTRATIVE FEE TO AGENT.  THE BORROWERS SHALL HAVE PAID TO THE
AGENT, ACTING ON BEHALF OF THE PURCHASERS, OR ITS DESIGNEE, AN ADMINISTRATIVE
FEE EQUAL TO FIVE PERCENT (5%) OF THE AGGREGATE AMOUNT OF NOTES BEING PURCHASED
ON ANY SUBSEQUENT CLOSING DATE.


 


5.4       CONDITIONS OF BORROWERS’ OBLIGATIONS AT ANY CLOSING.  THE OBLIGATIONS
OF THE BORROWERS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
ARE SUBJECT TO THE SATISFACTION BY THE PURCHASERS ON OR BEFORE ANY SUCH CLOSING
OF EACH OF THE FOLLOWING CONDITIONS:

 


(A)       REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES OF
EACH OF THE PURCHASERS CONTAINED IN SECTION 4 SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF SUCH CLOSING WITH THE SAME FORCE AND EFFECT AS
THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE DATE
OF SUCH CLOSING; PROVIDED, HOWEVER, THAT REPRESENTATIONS AND WARRANTIES THAT
CONTAIN A MATERIALITY QUALIFICATION SHALL BE TRUE AND CORRECT IN ALL RESPECTS.


 


(B)       PERFORMANCE.  EACH PURCHASER SHALL HAVE PERFORMED AND COMPLIED WITH
ALL CONDITIONS CONTAINED IN THIS AGREEMENT THAT ARE REQUIRED TO BE PERFORMED OR
COMPLIED WITH BY IT ON OR BEFORE SUCH CLOSING.

 

16

--------------------------------------------------------------------------------


 


(C)       CONSENTS AND APPROVALS.  ALL AUTHORIZATIONS, APPROVALS, OR PERMITS, IF
ANY, OF ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON THAT ARE REQUIRED IN
CONNECTION WITH THE LAWFUL ISSUANCE AND SALE OF THE NOTES AND THE WARRANTS TO
SUCH PURCHASER PURSUANT TO THIS AGREEMENT SHALL BE DULY OBTAINED AND EFFECTIVE
AS OF SUCH CLOSING OTHER THAN AS PROVIDED ON SCHEDULE 3.14 AND THE PURCHASE AND
PAYMENT OF THE NOTES AND THE WARRANTS TO BE PURCHASED BY THE PURCHASERS AT SUCH
CLOSING ON THE TERMS AND CONDITIONS AS PROVIDED HEREIN SHALL NOT VIOLATE ANY
APPLICABLE LAW.


 


(D)       PURCHASE PRICE.  THE PURCHASERS SHALL HAVE DELIVERED TO THE BORROWERS
THE PURCHASE PRICE FOR THE NOTES AND THE WARRANTS BEING PURCHASED PURSUANT
HERETO ON SUCH CLOSING DATE.


 


(E)       SVB SUBORDINATION AGREEMENT. EACH PURCHASER SHALL HAVE EXECUTED AND
DELIVERED TO THE BORROWERS AND SVB, THE SVB SUBORDINATION AGREEMENT.


 


(F)        SENIOR CREDIT AGREEMENT AMENDMENT.  SVB SHALL HAVE EXECUTED AND
DELIVERED TO THE BORROWERS, AN AMENDMENT TO THE SENIOR CREDIT AGREEMENT
TERMINATING THE NON-FORMULA INDEBTEDNESS AND THE PROVISION FOR NON-FORMULA
ADVANCES.


 


(G)       SECURITY AGREEMENT.  THE AGENT SHALL HAVE EXECUTED AND DELIVERED TO
THE BORROWERS, THE SECURITY AGREEMENT.


 


(H)       SUBORDINATION AGREEMENT.  PHOENIX VENTURE FUND LLC, AS AGENT ON BEHALF
OF THE PURCHASERS OF THE FALL 2008 NOTES AND SPRING 2009 NOTES, THE FALL 2008
MAJORITY PURCHASERS AND THE SPRING 2008 MAJORITY PURCHASERS AND THE AGENT,
ACTING ON BEHALF OF THE PURCHASERS SHALL HAVE EXECUTED AND DELIVERED TO THE
BORROWERS, THE SUBORDINATION AGREEMENT.


 


(I)        TERMINATION AND LIEN RELEASE LETTER AGREEMENT.  PHILIP SASSOWER AND
SUSAN SASSOWER, AND PHOENIX VENTURE FUND LLC, AS AGENT ON BEHALF OF THE
PURCHASERS OF THE FALL 2008 NOTES AND SPRING 2009 NOTES SHALL HAVE EXECUTED AND
DELIVERED THE TERMINATION AND LIEN RELEASE AGREEMENT TO THE BORROWERS.


 


(J)        TERMINATION AND LIEN RELEASE.  JAG MULTI INVESTMENTS LLC SHALL HAVE
RELEASED THE LIEN AND SECURITY INTERESTS GRANTED TO IT BY THE BORROWERS PURSUANT
TO A DEMAND NOTE AND SHALL HAVE TERMINATED, OR CAUSED THE TERMINATION OF, THE
SECURITY FILING RELATED THERETO.


 


(K)       AMENDMENT OF FALL 2008 NOTE PURCHASE AGREEMENT AND SPRING 2009 NOTE
PURCHASE AGREEMENT.  (I) PHOENIX VENTURE FUND LLC, AS AGENT ON BEHALF OF THE
PURCHASERS OF THE FALL 2008 NOTES, AND THE FALL 2008 MAJORITY PURCHASERS SHALL
HAVE EXECUTED AND DELIVERED TO THE BORROWERS, AN AMENDMENT TO THAT CERTAIN NOTE
PURCHASE AGREEMENT, DATED AS OF SEPTEMBER 5, 2008, EXTENDING THE MATURITY DATE
OF THE FALL 2008 NOTES TO DECEMBER 31, 2011 AND THE EXPIRATION DATE OF THE
WARRANTS ISSUED IN CONNECTION THEREWITH TO JANUARY 15, 2013 AND (II) PHOENIX
VENTURE FUND LLC, AS AGENT ON BEHALF OF THE PURCHASERS OF THE SPRING 2009 NOTES,
AND THE SPRING 2009 MAJORITY PURCHASERS SHALL HAVE EXECUTED AND DELIVERED TO THE
BORROWERS, AN AMENDMENT TO THAT CERTAIN NOTE PURCHASE AGREEMENT, DATED AS OF
FEBRUARY 27, 2009, EXTENDING THE MATURITY DATE OF THE SPRING 2009 NOTES TO
DECEMBER 31, 2011 AND THE EXPIRATION DATE OF THE WARRANTS ISSUED IN CONNECTION
THEREWITH TO JANUARY 15, 2013.

 

17

--------------------------------------------------------------------------------


 


(L)        SURRENDER OF DEMAND NOTE WARRANTS.  EACH PURCHASER SURRENDERING TO
THE BORROWERS FOR CANCELLATION A DEMAND NOTE PURSUANT TO SECTION 1.5 SHALL HAVE
ALSO SURRENDERED TO THE BORROWERS FOR CANCELLATION THE WARRANTS ISSUED IN
CONNECTION WITH SUCH DEMAND NOTES.


 

SECTION 6.                                Events of Default and Remedies.

 

6.1     Events of Default.  So long as the Notes are outstanding an “Event of
Default” with respect to the Notes shall mean the occurrence and existence of
one or more of the following events or conditions (for any reason, whether
voluntary, involuntary or effected or required by any Law applicable to the
Borrowers):


 


(A)       THE BORROWERS FAIL TO PAY WHEN DUE AND PAYABLE ANY PORTION OF THE NOTE
INDEBTEDNESS AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE.


 


(B)       THE BORROWERS FAIL OR NEGLECT TO PERFORM, KEEP, OR OBSERVE IN ANY
MATERIAL RESPECT ANY TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT CONTAINED
IN THIS AGREEMENT OR ANY LOAN DOCUMENT AND SUCH FAILURE OR NEGLECT (OTHER THAN
THOSE SET FORTH IN SECTION 2 OF EXHIBIT F) TO PERFORM REMAINS IN EFFECT FOR A
PERIOD OF 10 DAYS.


 


(C)       ANY MATERIAL PORTION OF THE BORROWERS’ ASSETS IS SEIZED, ATTACHED,
SUBJECTED TO A WRIT OR DISTRESS WARRANT, IS LEVIED UPON OR COMES INTO THE
POSSESSION OF ANY JUDICIAL OFFICER UNLESS SUCH ACTION IS STAYED AND SUCH
ATTACHMENT IS DISMISSED WITHIN 30 DAYS.


 


(D)       IF AN EVENT OF DEFAULT OCCURS IN THE PAYMENT OR PERFORMANCE OF ANY
OBLIGATION IN FAVOR OF ANY PERSON FROM WHOM THE BORROWERS HAVE BORROWED MONEY
AGGREGATING IN EXCESS OF $300,000 WHICH WOULD ENTITLE THE HOLDER TO ACCELERATE
REPAYMENT OF THE BORROWED MONEY, AND SUCH DEFAULT IS NOT WAIVED IN WRITING
WITHIN 10 DAYS OF THE OCCURRENCE OF SUCH DEFAULT.


 


(E)       EITHER BORROWER INSTITUTES PROCEEDINGS TO BE ADJUDICATED AS BANKRUPT
OR INSOLVENT, OR THE CONSENT BY SUCH BORROWER TO THE INSTITUTION OF BANKRUPTCY
OR INSOLVENCY PROCEEDINGS AGAINST IT, OR THE FILING BY IT OF A PETITION OR
ANSWER OR CONSENT SEEKING REORGANIZATION OR RELIEF UNDER ANY APPLICABLE FEDERAL,
PROVINCIAL OR STATE LAW RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR
RELIEF OF DEBTORS, OR THE CONSENT BY IT TO THE FILING OF ANY SUCH PETITION OR TO
THE APPOINTMENT UNDER ANY SUCH LAW OF A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE,
SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) OF SUCH BORROWER OR OF SUBSTANTIALLY
ALL OF ITS PROPERTY, OR THE MAKING BY IT OF A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS, OR THE ADMISSION BY IT IN WRITING OF ITS INABILITY TO PAY ITS
DEBTS GENERALLY AS THEY BECOME DUE.


 


(F)        IF THERE IS THE ENTRY OF A DECREE OR ORDER BY A COURT HAVING
JURISDICTION IN THE PREMISES ADJUDGING EITHER BORROWER AS BANKRUPT OR INSOLVENT,
OR APPROVING AS PROPERLY FILED A PETITION SEEKING REORGANIZATION, ARRANGEMENT OR
ADJUSTMENT OF OR IN RESPECT OF SUCH BORROWER UNDER ANY APPLICABLE LAW RELATING
TO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR RELIEF OF DEBTORS, OR APPOINTING
UNDER ANY SUCH LAW A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, SEQUESTRATOR (OR
OTHER SIMILAR OFFICIAL) OF SUCH BORROWER OR OF SUBSTANTIALLY ALL OF ITS
PROPERTY, OR ORDERING PURSUANT TO ANY SUCH LAW THE WINDING-UP OR LIQUIDATION OF
ITS AFFAIRS, AND THE CONTINUANCE OF ANY SUCH DECREE, PETITION, APPOINTMENT OR
ORDER UNSTAYED AND IN EFFECT FOR A PERIOD OF 45 CONSECUTIVE DAYS.

 

18

--------------------------------------------------------------------------------


 


(G)       IF ANY ACT, MATTER OR THING IS DONE TO, OR ANY ACTION OR PROCEEDING IS
LAUNCHED OR TAKEN TO, TERMINATE THE CORPORATE EXISTENCE OF EITHER BORROWER,
WHETHER BY WINDING-UP, SURRENDER OF CHARTER OR OTHERWISE.


 


(H)       IF EITHER BORROWER CEASES TO CARRY ON ITS BUSINESS OR MAKES OR
PROPOSES TO MAKE ANY SALE OF ITS ASSETS IN BULK OR ANY SALE OF ITS ASSETS OUT OF
THE USUAL COURSE OF ITS BUSINESS.


 


(I)        IF ANY JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF
$200,000 SHALL BE RENDERED AGAINST EITHER BORROWER AND EITHER (I) ENFORCEMENT
PROCEEDINGS SHALL HAVE BEEN COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR
ORDER, OR (II) THERE SHALL BE ANY PERIOD OF 10 CONSECUTIVE DAYS DURING WHICH A
STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL OR
OTHERWISE, SHALL NOT BE IN EFFECT.


 


(J)        IF ANY ACTION IS TAKEN OR POWER OR RIGHT BE EXERCISED BY ANY
GOVERNMENTAL AUTHORITY WHICH HAS A MATERIAL ADVERSE EFFECT ON EITHER BORROWER.


 


(K)       IF THERE SHALL OCCUR OR ARISE ANY CHANGE (OR ANY CONDITION, EVENT OR
DEVELOPMENT INVOLVING A PROSPECTIVE CHANGE) IN THE BUSINESS, OPERATIONS,
AFFAIRS, ASSETS, LIABILITIES (INCLUDING ANY CONTINGENT LIABILITIES THAT
MAY ARISE THROUGH OUTSTANDING PENDING OR THREATENED LITIGATION OR OTHERWISE),
CAPITALIZATION, FINANCIAL CONDITION, LICENSES, PERMITS, RIGHTS OR PRIVILEGES,
WHETHER CONTRACTUAL OR OTHERWISE, OR PROSPECTS OF EITHER BORROWER WHICH, IN THE
JUDGMENT OF THE AGENT, ACTING ON BEHALF OF THE PURCHASERS, ACTING REASONABLY,
HAS OR IS REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ANY BORROWER
OR ON ITS ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER OR UNDER THE LOAN
DOCUMENTS.


 


(L)        ANY REPRESENTATION OR WARRANTY MADE OR DEEMED TO BE MADE BY THE
BORROWERS IN THIS AGREEMENT OR ANY LOAN DOCUMENT SHALL PROVED TO HAVE BEEN
MISLEADING IN ANY MATERIAL RESPECT AT THE TIME THAT IT WAS MADE.


 


6.2           EXERCISE OF REMEDIES.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING HEREUNDER:


 


(A)       THE AGENT, ACTING ON BEHALF OF THE PURCHASERS, MAY DECLARE THE ENTIRE
UNPAID NOTE INDEBTEDNESS, IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT,
NOTICE OR DEMAND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWERS; AND


 


(B)       THE AGENT, ACTING ON BEHALF OF THE PURCHASERS, MAY EXERCISE ANY REMEDY
PERMITTED BY THIS AGREEMENT, OR THE LOAN DOCUMENTS OR AT LAW OR IN EQUITY.


 

6.3           Waiver of Defaults.  No Event of Default shall be waived by the
Purchasers except in a writing signed by an officer of the Agent, acting on
behalf of the Purchasers.  No waiver of any Event of Default shall extend to any
other or further Event of Default.

 

19

--------------------------------------------------------------------------------


 

SECTION 7.        Covenants.

 

7.1           Debt Covenants.  So long as the Notes are outstanding, each
Borrower jointly and severally covenants and agrees that, until all Note
Indebtedness has been paid in full, it will comply with the covenants set forth
in Exhibit F attached hereto.

 

7.2           Additional Authorized Common Stock.  The Parent shall, by not
later than January 15, 2010, obtain shareholder approval to increase its
authorized shares of Common Stock so that following such approval the total
number of authorized shares of Common Stock shall be sufficient to fully reserve
against the shares of Common Stock issuable upon exercise of any Warrants issued
hereunder, and, within one (1) Business Day following such approval, take all
requisite actions (including the filing of an amendment to its certificate of
incorporation and/or other organizational documents, if applicable, with the
Secretary of State of the State of Delaware) to effect such increase in its
authorized shares of Common Stock.

 


SECTION 8.        INDEMNIFICATION.


 

8.1           General Indemnification.  Each of the Borrowers shall jointly and
severally indemnify, defend and hold each Purchaser, its affiliates and their
respective officers, directors, partners (general and limited), employees,
agents, attorneys, successors and assigns (each a “Purchaser Entity”) harmless
from and against all Losses incurred, suffered or arising out or by reason of
any matter relating, directly or indirectly, to this Agreement or any other Loan
Document, unless such Losses are the result of the gross negligence, willful
misconduct or fraud of such Purchaser Entity.  Each Purchaser, severally and not
jointly, shall indemnify, defend and hold the Borrowers, their respective
officers, directors, employees, agents, attorneys, successors and assigns (each
a “Borrower Entity”) harmless against all Losses as a result of the breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser in this Agreement or any of the Loan Documents, unless such Losses are
a result of the gross negligence, willful misconduct or fraud of such Borrower
Entity.

 

8.2           Indemnification Principles.  For purposes of this Section 8,
“Losses” shall mean each and all of the following items:  claims, losses
(excluding losses of earnings), liabilities, obligations, payments, damages
(actual and direct), charges, judgments, fines, penalties, amounts paid in
settlement, costs and expenses (including, without limitation, interest which
may be imposed in connection therewith, costs and expenses of investigation,
actions, suits, proceedings, demands, assessments and reasonable fees, expenses
and disbursements of counsel, consultants and other experts).  Each Purchaser
and the Borrowers hereby agree that Losses shall not include punitive or
consequential damages except to the extent that such Losses are the result of
the gross negligence, willful misconduct or fraud of the party from whom the
indemnification is being sought (the “Indemnifying Party”).

 

8.3           Claim Notice; Right to Defend.  A party seeking indemnification
(the “Indemnified Party”) under this Section 8 shall promptly upon becoming
aware of the facts indicating that a claim for indemnification may be warranted,
give to the Indemnifying Party a claim notice relating to such Loss (a “Claim
Notice”).  Each Claim Notice shall specify the nature of the claim, the
applicable provision(s) of this Agreement or other instrument under which the
claim for indemnity arises, and, if possible, the amount or the estimated amount

 

20

--------------------------------------------------------------------------------


 

thereof.  No failure or delay in giving a Claim Notice (so long as the same is
given prior to expiration of the representation or warranty upon which the claim
is based) and no failure to include any specific information relating to the
claim (such as the amount or estimated amount thereof) or any reference to any
provision of this Agreement or other instrument under which the claim arises
shall affect the obligation of the Indemnifying Party unless such failure
materially and adversely prejudices the Indemnifying Party.  If such Loss
relates to the commencement of any action or proceeding by a third person, the
Indemnified Party shall give a Claim Notice to the Indemnifying Party regarding
such action or proceeding and the Indemnifying Party shall be entitled to
participate therein. After the delivery of notice from the Indemnifying Party to
the Indemnified Party of its election to assume the defense of such action or
proceeding, the Indemnifying Party shall not be liable (except to the extent the
proviso to this sentence is applicable, in which event it will be so liable) to
the Indemnified Party under this Section 8 for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof, provided that each Indemnified Party shall have the right to employ
separate counsel to represent it and assume its defense (in which case, the
Indemnifying Party shall not represent it) in the event the Indemnifying Party
has not assumed the defense thereof within 10 days of receipt of notice of such
claim or commencement of action, and in which case the fees and expenses of one
such separate counsel shall be paid by the Indemnifying Party.  If any
Indemnified Party employs such separate counsel it will not enter into any
settlement agreement which is not approved by the Indemnifying Party, such
approval not to be unreasonably withheld.  If the Indemnifying Party so assumes
the defense thereof, it may not agree to any settlement of any such claim or
action as the result of which any remedy or relief, other than monetary damages
for which the Indemnifying Party shall be responsible hereunder, shall be
applied to or against the Indemnified Party, without the prior written consent
of the Indemnified Party which consent shall not be unreasonably withheld.  In
any action hereunder as to which the Indemnifying Party has assumed the defense
thereof with counsel reasonably satisfactory to the Indemnified Party, the
Indemnified Party shall continue to be entitled to participate in the defense
thereof, with counsel of its own choice, but, except as set forth above, the
Indemnifying Party shall not be obligated hereunder to reimburse the Indemnified
Party for the costs thereof.

 

SECTION 9.        Certain Definitions.  For the purposes of this Agreement the
following terms will have the following meanings:

 

“Additional Note(s)” shall have the meaning ascribed to it in the recitals.

 

“Additional Purchaser(s)” shall have the meaning ascribed to it in the
preliminary paragraph.

 

“Additional Warrant(s)” shall have the meaning ascribed to it in the recitals.

 

“Affiliate(s)” shall mean, with respect to any Person, any other Person directly
or indirectly controlling (including but not limited to all directors and
executive officers of such Person), controlled by, or under direct or indirect
common control with such Person.  A Person shall be deemed to control a
corporation for the purposes of this definition if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the securities
having ordinary voting power for the election of directors of such corporation
or (ii) to direct or cause

 

21

--------------------------------------------------------------------------------


 

the direction of the management and policies of such corporation, whether
through the ownership of voting securities, by contract or otherwise.

 

“Agreement” shall have the meaning ascribed to it in the preliminary paragraph.

 

“Borrowers” shall have the meaning ascribed to it in the preliminary paragraph.

 

“Borrower Entity” shall have the meaning ascribed to it in Section 8.1.

 

“Business Day” shall mean any day other than a Saturday, Sunday, public holiday
under the Laws of the State of New York or any other day on which banking
institutions are authorized to close in New York City.

 

“Bylaw(s)” shall have the meaning ascribed to it in Section 3.2.

 

“Certificate(s) of Incorporation” shall have the meaning ascribed to it in
Section 3.2.

 

“Claim Notice” shall have the meaning ascribed to it in Section 8.3.

 

“Closing” shall mean each of the Initial Closing and any Subsequent Closing.

 

“Closing Date” shall mean each of the Initial Closing Date and any Subsequent
Closing Date.

 

“Code” shall have the meaning ascribed to it in Section 3.17.

 

“Collateral” shall have the meaning ascribed to it in Section 11.18(a)

 

“Company Employee Plan(s)” shall have the meaning ascribed to it in
Section 3.16(a).

 

“Common Stock” shall mean the common stock, par value $.001 per share, of the
Parent.

 

“Consolidated” shall mean, when used with reference to any financial term in
this Agreement, the aggregate for two or more Persons of the amounts signified
by such term for all such Persons determined on a consolidated basis in
accordance with GAAP.  Unless otherwise specified herein, references to
consolidated financial statements or data of Parent includes consolidation with
its subsidiaries in accordance with GAAP.

 

“Default” shall mean an event which, with the passage of time or giving of
notice, will constitute an Event of Default.

 

“Demand Notes” shall have the meaning ascribed to it in Section 1.5.

 

“Environmental Laws” shall have the meaning ascribed to it in Section 3.20(a).

 

“ERISA” shall have the meaning ascribed to it in Section 3.16(a).

 

22

--------------------------------------------------------------------------------


 

“Event of Default” shall have the meaning ascribed to it in Section 6.1.

 

“Exchange Act” shall have the meaning ascribed to it in Section 3.22(a).

 

“Fall 2008 Majority Purchasers” shall mean the purchasers holding at least 51%
of the aggregate principal amount of the Fall 2008 Notes issued under that
certain Note Purchase Agreement, dated as of September 5, 2008, as amended, by
and among the Borrowers and the purchasers thereunder.

 

“Fall 2008 Notes” shall have the meaning ascribed to it in Section 2.4.

 

“Financial Statements” shall have the meaning ascribed to it in Section 3.23.

 

“GAAP” shall mean generally accepted accounting principles for financial
reporting in the United States, applied on a consistent basis.

 

“Governmental Authority” shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

 

“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.

 

“Indemnified Party” shall have the meaning ascribed to it in Section 8.3.

 

“Indemnifying Party” shall have the meaning ascribed to it in Section 8.2.

 

“Initial Closing” shall have the meaning ascribed to it in Section 1.5.

 

“Initial Closing Date” shall have the meaning ascribed to it in Section 1.5.

 

“Initial Closing Note(s)” shall have the meaning ascribed to it in the recitals.

 

“Initial Closing Warrant(s)” shall have the meaning ascribed to it in the
recitals.

 

“Initial Purchaser(s)” shall have the meaning ascribed to it in the preliminary
paragraph.

 

“Knowledge” shall mean with respect to each Borrower, the knowledge, after
diligent investigation, of the directors, executive officers and other senior
management of such Borrower and of the person or persons in such entity with
responsibility for the matter with respect to which the knowledge is applicable.

 

“Law” shall mean any foreign, federal, state or local law, statute, rule,
regulation, ordinance, code, directive, writ, injunction, decree, judgment or
order applicable to the Borrowers.

 

23

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean the Notes, the Security Agreement, the Subordination
Agreement, the SVB Subordination Agreement, the Warrants and all agreements
related hereto and thereto.

 

“Losses” shall have the meaning ascribed to it in Section 8.2.

 

“Lien(s)” shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, including any conditional sale or title retention arrangement, and
any assignment, deposit arrangement or lease intended as, or having the effect
of, security.

 

“Material Adverse Effect” shall mean an effect which is materially adverse to
the business, assets, properties, operations, results of operations or condition
(financial or otherwise) of each of the Borrowers individually or of the
Borrowers taken as a whole (excluding general economic conditions or acts of war
or terrorism).

 

“Material Contracts” shall have the meaning ascribed to it in Section 3.10(a).

 

“Maturity Date” shall mean, with respect to any Note, December 31, 2011.

 

“Note Indebtedness” shall mean without duplication principal, interest, fees,
expenses and other charges or other indebtedness related to the Notes and
indemnification obligations with respect to the Notes, whether direct or
indirect, absolute or contingent, of the Borrowers to any of the Purchasers or
to the Agent, acting on behalf of the Purchasers, in any manner and at any time,
whether evidenced by the Notes or arising under this Agreement, due or hereafter
to become due, now owing or that may be hereafter incurred by the Borrowers to,
any of the Purchasers or the Agent, acting on behalf of the Purchasers, and any
judgments that may hereafter be rendered on such indebtedness or any part
thereof, with interest according to the rates and terms specified, or as
provided by Law, and any and all consolidation, amendments, renewals,
replacements, substitutions or extensions of any of the foregoing.

 

“Notes” shall have the meaning ascribed to it in the recitals.

 

“Parent” shall have the meaning ascribed to it in the preliminary paragraph.

 

“Permits” shall have the meaning ascribed to it in Section 3.8.

 

“Permitted Liens” shall mean the following: (i) mechanics’, materialmen’s or
similar inchoate Liens arising or incurred in the ordinary course of business
relating to liabilities not yet due and payable; (ii) Liens for current taxes
not yet delinquent, or the validity of which is being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing
foreclosure or enforcement of such Liens and where adequate reserves are
established and maintained in accordance with generally accepted accounting
principles; (iii) Liens or pledges in connection with workmen’s compensation,
unemployment insurance or other social security obligations; (iv) deposits to
secure the performance of bids, trade contracts, leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of alike nature
incurred in the ordinary course of business, (v) Liens in favor of the Senior
Lender or otherwise permitted by the Senior Credit Facility, and (vi) the Liens
evidenced by UCC-1 filings

 

24

--------------------------------------------------------------------------------


 

in favor of CIT Bank regarding all computer equipment and peripherals referenced
in the Loan Agreement #007139097-005 dated August 24, 2005, and secured by UCC-1
filing number 52719061.

 

“Person” shall mean an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated organization, joint venture,
joint stock company, or a government or any agency or political subdivision
thereof or other entity of any kind.

 

“Proprietary Rights” shall have the meaning ascribed to it in Section 3.9.

 

“Purchasers” shall have the meaning ascribed to it in the preliminary paragraph.

 

“Purchaser Entity” shall have the meaning ascribed to it in Section 8.1.

 

“SEC” shall have the meaning ascribed to it in Section 3.22(a).

 

“SEC Reports” shall have the meaning ascribed to it in Section 3.22(a).

 

“Securities Act” shall have the meaning ascribed to it in Section 3.19.

 

“Security Agreement” shall have the meaning ascribed to it in Section 2.2.

 

“Senior Credit Agreement” shall have the meaning ascribed to it in Section 2.3.

 

“Senior Credit Facility” shall mean, at any time, the credit facility evidencing
Senior Indebtedness.

 

“Senior Indebtedness” means indebtedness under the Senior Credit Agreement,
indebtedness under any future Senior Credit Facility approved by the Agent,
acting on behalf of the Purchasers, and all indebtedness under the Wistron
Agreement.

 

“Senior Lender” means each holder of Senior Indebtedness.

 

“Spring 2009 Majority Purchasers” shall mean the purchasers holding at least 51%
of the aggregate principal amount of the Spring 2008 Notes issued under that
certain Note Purchase Agreement, dated as of February 27, 2009, as amended, by
and among the Borrowers and the purchasers thereunder.

 

“Spring 2009 Notes” shall have the meaning ascribed to it in Section 2.4.

 

“Subordination Agreement” shall have the meaning ascribed to it in Section 2.4.

 

“Subsidiary” shall have the meaning ascribed to it in the preliminary paragraph.

 

“Subsequent Closing(s)” shall have the meaning ascribed to it in Section 1.6.

 

“Subsequent Closing Date” shall have the meaning ascribed to it in Section 1.6.

 

25

--------------------------------------------------------------------------------


 

“SVB Subordination Agreement” shall have the meaning ascribed to it in
Section 2.3.

 

“Termination and Lien Release Letter Agreement” shall mean the Termination and
Lien Release Letter Agreement, of even date herewith, among the Borrowers,
Phoenix Venture Fund LLC, as agent on behalf of the purchasers of the Fall 2008
Notes and the Spring 2009 Notes, and Philip Sassower and Susan Sassower, whereby
Philip Sassower and Susan Sassower agree to, among other things, terminate the
Letter of Credit Reimbursement, Compensation and Security Agreement, dated as of
May 29, 2009 and release all liens and security interests granted to them by the
Borrowers under such agreement.

 

“Warrant Exercise Price” shall mean the lower of (i) $0.10 per share, or
(ii) the volume weighted average trading price of the Company’s Common Stock for
the 5 trading days (which must be a date on which the Common Stock traded on the
OTC Bulletin Board) immediately prior to the Initial Closing Date.

 

“Warrants” shall have the meaning ascribed to it in the recitals.

 

“Wistron Agreement” Turnkey Design and Manufacturing Agreement, dated July 1,
2003, by and between the Subsidiary and Wistron Corporation.

 

SECTION 10.      [RESERVED].

 

SECTION 11.      Miscellaneous.

 

11.1         Survival of Representations and Warranties.  The representations
and warranties of the Borrowers and Purchasers contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Loan Documents.

 

11.2         Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any the Notes and the Warrants).  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

11.3         Governing Law.  This Agreement and the Loan Documents shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the State of New York, excluding the application of
any conflicts of laws principles which would require the application of the Laws
of another state.  Each of the parties hereto hereby irrevocably consents to the
(non-exclusive) jurisdiction of the courts of the State of New York and of any
Federal court located therein in connection with any suit, action or other
proceeding arising out of or relating to this Agreement or the Loan Documents
and waives any objection to venue in the State of New York.

 

11.4         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

26

--------------------------------------------------------------------------------


 

11.5         Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

11.6         Notices.  All notices and other communications required or
permitted hereunder shall be in writing.  Notices shall be delivered personally,
via recognized overnight courier (such as Federal Express, UPS or Airborne
Express) or via certified or registered mail.  Notices may be delivered via
facsimile or e-mail, provided that by no later than two days thereafter such
notice is confirmed in writing and sent via one of the methods described in the
previous sentence.  Notices shall be addressed as follows:

 


(A)       IF TO AN INITIAL PURCHASER, TO SUCH INITIAL PURCHASER’S ADDRESS SET
FORTH ON SCHEDULE I HERETO; OR AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS SUCH
INITIAL PURCHASER SHALL HAVE FURNISHED TO THE PARENT IN WRITING; OR


 


(B)       IF TO AN ADDITIONAL PURCHASER, TO SUCH ADDITIONAL PURCHASER’S ADDRESS
SET FORTH ON SCHEDULE II HERETO, OR AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS
SUCH ADDITIONAL PURCHASER SHALL HAVE FURNISHED TO THE PARENT IN WRITING; OR


 


(C)       IF TO THE AGENT, TO SG PHOENIX LLC, 110 EAST 59TH STREET, SUITE 1901,
NEW YORK, NY 10022, FACSIMILE NUMBER (212) 319-4970, ATTENTION: PHILIP S.
SASSOWER, OR AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS SUCH AGENT SHALL HAVE
FURNISHED TO THE PARENT IN WRITING; OR


 


(D)       IF TO THE BORROWERS, TO XPLORE TECHNOLOGIES CORP., 14000 SUMMIT DRIVE,
SUITE 900, AUSTIN, TEXAS 78728, FACSIMILE NUMBER (512) 249-5630, ATTENTION:
MICHAEL J. RAPISAND, OR AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS THE PARENT
SHALL HAVE FURNISHED IN WRITING TO THE AGENT, ACTING ON BEHALF OF THE
PURCHASERS.


 

All notices shall be effective upon receipt.

 

11.7         Expenses  The Borrowers shall pay all reasonable legal fees and
expenses incurred by Agent as representative of the Purchasers in connection
with this Agreement and the transactions contemplated herein whether or not a
Closing occurs.

 

11.8         Consents, Amendments and Waivers. Subject to Section 11.18 hereof,
any term of this Agreement may be amended, and the observance of any term hereof
may be waived (either generally or in a particular instance), only with the
written consent of the Agent, acting on behalf of the Purchasers, and the
Borrowers.  Any amendment or waiver effected in accordance with this
Section 11.8 or Section 11.18 shall be binding upon each of the parties hereto.

 

11.9         Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the greatest extent
possible to carry out the intentions of the parties hereto.

 

27

--------------------------------------------------------------------------------


 

11.10       Entire Agreement.  Each party hereby acknowledges that no other
party or any other person or entity has made any promises, warranties,
understandings or representations whatsoever, express or implied, not contained
in this Agreement and the Loan Documents and acknowledges that it has not
executed this Agreement or the Loan Documents in reliance upon any such
promises, representations, understandings or warranties not contained herein or
therein and that this Agreement and the Loan Documents supersede all prior
agreements and understandings between the parties with respect thereto.  There
are no promises, covenants or undertakings other than those expressly set forth
or provided for in this Agreement and the Loan Documents.

 

11.11       Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such nonbreaching or nondefaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.

 

11.12       Facsimile and E-Mail Signatures.  Any signature page delivered by a
fax machine or email shall be binding to the same extent as an original
signature page, with regard to any agreement subject to the terms hereof or any
amendment thereto.  Any party who delivers such a signature page agrees to
deliver promptly an original counterpart to each party to whom the faxed or
emailed signature page was sent.

 

11.13       Other Remedies.  In addition to those remedies specifically set
forth herein and in the Loan Documents, if any, the Agent, on behalf of the
Purchasers, may proceed to protect and enforce the rights of any party under
this Agreement and the Loan Documents either by suit in equity and/or by action
at law, including, but not limited to, an action for damages as a result of any
such breach and/or an action for specific performance of any such covenant or
agreement contained in this Agreement or in the Loan Documents.  No right or
remedy conferred upon or reserved under this Agreement or the Loan Documents is
intended to be exclusive of any other right or remedy, and every right and
remedy shall be cumulative and in addition to every other right and remedy given
under this Agreement and the Loan Documents or now and hereafter existing under
applicable Law.

 

11.14       Further Assurances.  At any time or from time to time after any
Closing, the Borrowers, on the one hand, and the Purchasers, on the other hand,
agree to cooperate with each other, and at the request of the other party, to
execute and deliver any further instruments or documents and to take all such
further action as the other party may reasonably request in order to evidence or
effectuate the consummation of the transactions contemplated hereby relating to
the purchase contemplated herein and to otherwise carry out the intent of the
parties hereunder.

 

11.15       Exchanges; Lost, Stolen or Mutilated Notes and Warrants.  Upon
surrender by any Purchaser to the Borrowers of any Note or Warrant, the
Borrowers at their expense shall issue in exchange therefor, and deliver to such
Purchaser, a replacement Note, or Warrant. Upon receipt of evidence satisfactory
to the Borrowers of the loss, theft, destruction or mutilation of any Note or
Warrant and in case of any such loss, theft or destruction, upon

 

28

--------------------------------------------------------------------------------


 

delivery of an indemnity agreement, satisfactory to the Borrowers, or in case of
any such mutilation, upon surrender and cancellation of such Note or Warrant,
the Borrowers shall issue and deliver to such Purchaser a new Note or Warrant of
like tenor, in lieu of such lost, stolen or mutilated Note or Warrant.

 

11.16       Termination.  This Agreement may be terminated at any time prior to
the Initial Closing by mutual agreement of the Borrowers and all Initial
Purchasers set forth in writing; provided that Section 11.7 shall survive any
such termination.

 

11.17       Pro Rata.  Each Purchaser agrees that, for the benefit of the other
Purchasers, any proceeds received by such Purchaser as a result of the exercise
of rights and remedies under this Agreement will be divided, pro rata, among all
Purchasers.

 

11.18       Appointment and Authorization of SG Phoenix LLC as Agent.


 


(A)      APPOINTMENT.  EACH PURCHASER HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES
THE AGENT TO (I) BE ITS TRUE AND LAWFUL ATTORNEY IN ITS NAME AND ON ITS BEHALF
TO EXECUTE, DELIVER, AMEND, WAIVE, TERMINATE OR OTHERWISE MODIFY ANY LOAN
DOCUMENT, SUBJECT TO SECTION 11.18(B), AND EXERCISE ALL RIGHTS AND POWERS
GRANTED TO THE PURCHASERS, AND/OR THE AGENT, ACTING ON BEHALF OF THE PURCHASERS,
UNDER THIS AGREEMENT AND THE LOAN DOCUMENTS, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO (INCLUDING ENTERING INTO ANY AMENDMENT, WAIVER OR
MODIFICATION SUBJECT TO SECTION 11.18(B)), AND (II) TO HOLD, DISPOSE, OR
OTHERWISE DEAL WITH THE COLLATERAL (AS DEFINED IN THE SECURITY AGREEMENT) FOR
ITS OWN BENEFIT AND THE PRO RATA BENEFIT OF THE PURCHASERS, SUBJECT TO THE TERMS
AND CONDITIONS OF THE OBLIGATIONS OF THE AGENT AS PROVIDED IN THIS AGREEMENT AND
IN THE LOAN DOCUMENTS.  EACH PURCHASER THAT IS AN INDIVIDUAL AND THAT EXECUTES
THIS AGREEMENT IN THE STATE OF NEW YORK AGREES TO EXECUTE AND DELIVER THE
APPOINTMENT CONTAINED IN EXHIBIT G HERETO.


 


(B)       EXCEPTIONS TO GENERAL APPOINTMENT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE AGENT AND THE BORROWERS SHALL NOT, WITHOUT THE
PRIOR WRITTEN CONSENT AND APPROVAL OF THE PURCHASERS HOLDING AT LEAST 51% OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING (THE “MAJORITY
PURCHASERS”), AMEND, MODIFY, TERMINATE OR OBTAIN A WAIVER OF ANY PROVISION OF
THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT WHICH WILL HAVE THE EFFECT OF
(I) REDUCING THE PRINCIPAL AMOUNT OF ANY NOTES OR OF ANY PAYMENT REQUIRED TO BE
MADE TO THE HOLDERS THEREOF, OR MODIFYING THE TERMS OF A PAYMENT OR PREPAYMENT
THEREOF OR (II) REDUCING THE RATE OR EXTENDING THE TIME FOR PAYMENT OF PRINCIPAL
OR INTEREST UNDER ANY NOTES OR (III) RELEASING ANY COLLATERAL.


 


(C)       NO ACTION.  THE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING
TO TAKE ANY ACTION UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
RELATED DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT REFERRED TO OR PROVIDED FOR
HEREIN OR THEREIN UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF
THE MAJORITY PURCHASERS AS IT DEEMS APPROPRIATE, OR IT SHALL FIRST BE
INDEMNIFIED TO ITS SATISFACTION BY THE PURCHASERS AGAINST ANY AND ALL LIABILITY
AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO
TAKE ANY SUCH ACTION.  THE AGENT SHALL IN ALL CASES BE FULLY PROTECTED FROM THE
PURCHASERS IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY OTHER RELATED DOCUMENT OR ANY OTHER DOCUMENT OR
INSTRUMENT REFERRED TO OR PROVIDED FOR HEREIN OR THEREIN IN ACCORDANCE WITH THE

 

29

--------------------------------------------------------------------------------


 


REQUEST OF THE MAJORITY PURCHASERS, AND SUCH REQUEST AND ANY ACTION TAKEN OR
FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL THE PURCHASERS AND ALL
FUTURE HOLDERS OF THE NOTES.


 


(D)       NO FIDUCIARY RELATIONSHIP, LIMITATION OF RESPONSIBILITY. 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, THE AGENT SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES,
EXCEPT THOSE EXPRESSLY SET FORTH HEREIN OR THEREIN, OR ANY FIDUCIARY
RELATIONSHIP WITH ANY PURCHASER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER RELATED DOCUMENT OR OTHERWISE
EXIST AGAINST THE AGENT.  THE AGENT (WHICH TERM SHALL INCLUDE ITS AFFILIATES AND
ITS OWN AND ITS AFFILIATES’ OFFICERS, DIRECTORS, PARTNERS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) SHALL NOT BE RESPONSIBLE TO THE PURCHASERS FOR (I) ANY
STATEMENTS, REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS AGREEMENT OR ANY
LOAN DOCUMENT OR FOR THE FAILURE BY A BORROWER OR ANY OTHER PARTY TO PERFORM ITS
OBLIGATIONS HEREUNDER OR THEREUNDER AND SHALL NOT BY REASON OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT BE A TRUSTEE FOR ANY PURCHASER, (II) ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR UNDER
ANY OTHER DOCUMENT OR INSTRUMENT REFERRED TO OR PROVIDED FOR HEREIN OR THEREIN
OR IN CONNECTION HEREWITH OR THEREWITH, EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OR (III) ANY RECITALS, STATEMENTS, REPRESENTATIONS OR
WARRANTIES MADE BY A BORROWER OR ANY OFFICER OR OFFICIAL OF A BORROWER OR ANY
OTHER PARTY CONTAINED IN THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
RELATED DOCUMENT, OR IN ANY CERTIFICATE OR OTHER DOCUMENT OR INSTRUMENT REFERRED
TO OR PROVIDED FOR IN, OR RECEIVED BY ANY OF THEM UNDER, THIS AGREEMENT, ANY
LOAN DOCUMENT, OR ANY OTHER RELATED DOCUMENT, OR FOR THE VALUE, LEGALITY,
VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS
AGREEMENT, ANY LOAN DOCUMENT, OR ANY OTHER RELATED DOCUMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT REFERRED TO OR PROVIDED FOR HEREIN OR THEREIN, FOR THE
PERFECTION OR PRIORITY OF ANY LIEN SECURITY FOR THE NOTES OR FOR ANY FAILURE BY
A BORROWER TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER OR THEREUNDER.  THE AGENT
SHALL NOT BE UNDER ANY OBLIGATION TO ANY PURCHASER TO ASCERTAIN OR TO INQUIRE AS
TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED IN, OR
CONDITIONS OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER RELATED
DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT REFERRED TO OR PROVIDED FOR HEREIN
OR THEREIN, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF THE A BORROWER.


 


(E)       RELIANCE.  AS BETWEEN THE PURCHASERS AND THE AGENT, THE AGENT SHALL BE
ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING UPON ANY PROMISSORY
NOTE, WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER,
TELECOPY, TELEX OR TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER DOCUMENT OR
CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED,
SENT OR MADE BY THE PROPER PERSON(S), ORGANIZATION(S) OR ENTITY OR ENTITIES AND
UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING, WITHOUT LIMITATION,
COUNSEL TO THE BORROWERS OR ANY OF THEM), INDEPENDENT ACCOUNTANTS AND OTHER
EXPERTS SELECTED BY THE AGENT.  THE AGENT MAY DEEM AND TREAT THE PAYEE OF ANY
NOTE AS THE OWNER THEREOF FOR ALL PURPOSES UNLESS A WRITTEN NOTICE OF ASSIGNMENT
OR TRANSFER THEREOF SHALL HAVE BEEN FILED WITH THE AGENT.


 


(F)        KNOWLEDGE OF EVENTS OF DEFAULT.  THE AGENT SHALL NOT BE DEEMED TO
HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT UNLESS THE
AGENT HAS RECEIVED NOTICE FROM A PURCHASER OR A BORROWER REFERRING TO THIS
AGREEMENT, OR A LOAN DOCUMENT, DESCRIBING SUCH EVENT OF DEFAULT AND STATING THAT
SUCH NOTICE IS A “NOTICE OF DEFAULT”.  IN THE EVENT THAT THE AGENT RECEIVES SUCH
A NOTICE, THE AGENT SHALL GIVE NOTICE THEREOF TO THE PURCHASERS.

 

30

--------------------------------------------------------------------------------


 


(G)       ACKNOWLEDGMENTS, REPRESENTATIONS AND WARRANTIES OF PURCHASERS TO
AGENT.  EACH PURCHASER EXPRESSLY ACKNOWLEDGES THAT NEITHER THE AGENT NOR ANY OF
ITS OFFICERS, DIRECTORS, PARTNERS, SHAREHOLDERS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES HAVE MADE ANY REPRESENTATIONS OR WARRANTIES TO
IT AND THAT NO ACT BY THE AGENT HEREAFTER TAKEN, INCLUDING ANY REVIEW OF THE
AFFAIRS OF THE BORROWERS OR ANY AFFILIATE OF THE BORROWERS, SHALL BE DEEMED TO
CONSTITUTE ANY REPRESENTATION OR WARRANTY BY THE AGENT TO ANY PURCHASER.  EACH
PURCHASER REPRESENTS TO THE AGENT THAT IT HAS, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE AGENT OR ANY OTHER PURCHASER, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND
INVESTIGATION INTO THE BUSINESS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER
CONDITION AND CREDITWORTHINESS OF THE BORROWERS AND THEIR AFFILIATES AND MADE
ITS OWN DECISION TO PURCHASE THE NOTES AND WARRANTS HEREUNDER AND ENTER INTO
THIS AGREEMENT.  EACH PURCHASER ALSO REPRESENTS THAT IT SHALL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE AGENT OR ANY OTHER PURCHASER, AND BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO
MAKE ITS OWN CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING
ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER RELATED
DOCUMENT AND TO MAKE SUCH INVESTIGATION AS IT DEEMS NECESSARY TO INFORM ITSELF
AS TO THE BUSINESS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE BORROWERS AND THEIR AFFILIATES.  EXCEPT FOR NOTICES,
REPORTS AND OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE FURNISHED TO THE PURCHASERS
BY THE AGENT HEREUNDER AND UNDER THE LOAN DOCUMENTS, THE AGENT SHALL HAVE NO
DUTY OR RESPONSIBILITY TO PROVIDE ANY PURCHASER WITH ANY CREDIT OR OTHER
INFORMATION CONCERNING THE BUSINESS, OPERATIONS, PROPERTY, CONDITION (FINANCIAL
OR OTHERWISE), PROSPECTS OR CREDITWORTHINESS OF THE BORROWERS OR ANY AFFILIATE
OF THE BORROWERS WHICH MAY COME INTO THE POSSESSION OF THE AGENT OR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES.


 


(H)       PURCHASERS INDEMNIFICATION.  THE PURCHASERS AGREE TO INDEMNIFY THE
AGENT IN ITS CAPACITY AS SUCH (TO THE EXTENT NOT REIMBURSED BY THE BORROWERS AND
WITHOUT LIMITING THE OBLIGATION OF THE BORROWERS TO DO SO), RATABLY IN
ACCORDANCE WITH THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES HELD BY THE
PURCHASERS FOR ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND AND
NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE
AGENT IN ITS CAPACITY AS SUCH (INCLUDING BY ANY PURCHASER) ARISING OUT OF OR BY
REASON OF ANY INVESTIGATION IN OR IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT PROVIDED, THAT NO PURCHASER SHALL BE LIABLE
FOR ANY OF THE FOREGOING TO THE EXTENT THEY ARISE FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE PARTY TO BE INDEMNIFIED.  THE AGREEMENTS IN THIS
SECTION 11.18 SHALL SURVIVE THE PAYMENT OF THE NOTES AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.


 


(I)        AGENT IN ITS INDIVIDUAL CAPACITY, AND NOT AS AGENT.  THE AGENT AND
ITS AFFILIATES MAY MAKE LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE IN
ANY KIND OF BUSINESS WITH THE BORROWERS AS THOUGH THE AGENT WERE NOT THE AGENT. 
WITH RESPECT TO ITS NOTES PURCHASED HEREUNDER THE AGENT SHALL HAVE THE SAME
RIGHTS AND POWERS UNDER THIS AGREEMENT, THE LOAN DOCUMENTS AND ANY RELATED
DOCUMENT AS ANY PURCHASER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE
AGENT, AND THE TERMS “PURCHASER” AND “PURCHASERS” SHALL INCLUDE THE AGENT IN ITS
INDIVIDUAL CAPACITY.


 


(J)        AGENT’S ABILITY TO EMPLOY AGENTS AND ATTORNEYS-IN-FACT.  THE AGENT
MAY EMPLOY AGENTS AND ATTORNEYS-IN-FACT AND SHALL NOT BE RESPONSIBLE, EXCEPT AS
TO MONEY OR

 

31

--------------------------------------------------------------------------------


 


SECURITIES RECEIVED BY IT OR ITS AUTHORIZED AGENTS, FOR THE NEGLIGENCE OR
MISCONDUCT OF ANY SUCH AGENTS OR ATTORNEYS-IN-FACT SELECTED AND MONITORED BY IT
WITH REASONABLE CARE.


 


(K)       RESIGNATION OF AGENT.  THE AGENT MAY RESIGN AS AGENT UPON 30 DAYS’
WRITTEN NOTICE TO THE PURCHASERS AND THE BORROWERS.  IF THE AGENT SHALL RESIGN
AS AGENT UNDER THIS AGREEMENT AND THE LOAN DOCUMENTS, THEN THE MAJORITY
PURCHASERS SHALL APPOINT FROM AMONG THE PURCHASERS OR THEIR AFFILIATES A
SUCCESSOR AGENT FOR THE PURCHASERS, WHICH SUCCESSOR AGENT SHALL (UNLESS AN EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING) BE APPROVED BY THE BORROWERS
(WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), WHEREUPON SUCH
SUCCESSOR AGENT SHALL SUCCEED TO THE RIGHTS, POWERS AND DUTIES OF THE AGENT, AND
THE TERM “AGENT” SHALL MEAN SUCH SUCCESSOR AGENT EFFECTIVE UPON SUCH APPOINTMENT
AND APPROVAL, AND THE FORMER AGENT’S RIGHTS, POWERS AND DUTIES AS AGENT SHALL BE
TERMINATED, WITHOUT ANY OTHER OR FURTHER ACT OR DEED ON THE PART OF SUCH FORMER
AGENT OR ANY OF THE PARTIES TO THIS AGREEMENT, THE LOAN DOCUMENT OR ANY HOLDERS
OF THE NOTES.  IF NO SUCCESSOR AGENT HAS ACCEPTED APPOINTMENT AS AGENT BY THE
DATE THAT IS 30 DAYS FOLLOWING A RETIRING AGENT’S NOTICE OF RESIGNATION, THE
RETIRING AGENT’S RESIGNATION SHALL NEVERTHELESS THEREUPON BECOME EFFECTIVE AND
THE PURCHASERS (TAKING ACTIONS BY APPROVAL OF THE MAJORITY PURCHASERS) SHALL
ASSUME AND PERFORM ALL OF THE DUTIES OF THE AGENT HEREUNDER UNTIL SUCH TIME, IF
ANY, AS THE PURCHASERS APPOINT A SUCCESSOR AGENT AS PROVIDED FOR ABOVE.  AFTER
ANY RETIRING AGENT’S RESIGNATION AS AGENT, THE PROVISIONS OF THIS SECTION 11.18
SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT
WHILE IT WAS AGENT UNDER THIS AGREEMENT AND THE LOAN DOCUMENTS.


 


(L)        BORROWER’S ABILITY TO RELY ON AGENT’S AUTHORITY. THE BORROWERS SHALL
BE ENTITLED TO RELY UPON ANY CERTIFICATE, NOTICE OR OTHER DOCUMENT OR OTHER
ADVICE, STATEMENT OR INSTRUCTION PROVIDED TO IT BY AGENT PURSUANT TO THIS
AGREEMENT OR THE LOAN DOCUMENTS, AND THE BORROWERS SHALL GENERALLY BE ENTITLED
TO DEAL WITH AGENT WITH RESPECT TO MATTERS UNDER THIS AGREEMENT OR THE LOAN
DOCUMENTS WHICH AGENT IS AUTHORIZED TO DEAL WITH WITHOUT ANY OBLIGATION
WHATSOEVER TO SATISFY ITSELF AS TO THE AUTHORITY OF AGENT TO ACT ON BEHALF OF
THE PURCHASERS AND WITHOUT ANY LIABILITY WHATSOEVER TO THE PURCHASERS FOR
RELYING UPON ANY CERTIFICATE, NOTICE OR OTHER DOCUMENT OR OTHER ADVICE,
STATEMENT OR INSTRUCTION PROVIDED TO IT BY AGENT, NOTWITHSTANDING ANY LACK OF
AUTHORITY OF AGENT TO PROVIDE THE SAME.

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

The Borrowers:

 

 

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

By:

/s/ Michael J. Rapisand

 

 

Name:

Michael J. Rapisand

 

 

Title:

Chief Financial Officer and Secretary

 

 

 

 

 

XPLORE TECHNOLOGIES CORPORATION OF AMERICA

 

 

 

 

 

By:

/s/ Michael J. Rapisand

 

 

Name:

Michael J. Rapisand

 

 

Title:

Chief Financial Officer and Secretary

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$1,000,000.00

 

By:

/s/ Philip Sassower

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

JAG MULTI INVESTMENTS, LLC

 

 

 

 

 

 

$300,000.00

 

By:

/s/ Alexander M. Goren

 

 

 

Name:

Alexander M. Goren

 

 

 

Title:

Managing Member

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$175,000.00

 

By:

/s/ Leonard Pearlman

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

DOLPHIN TRUST

 

 

 

 

 

 

$150,000.00

 

By:

/s/ Mitch Bredefeld

 

 

 

Name:

Mitch Bredefeld

 

 

 

Title:

Trustee

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

SUNSHINE TRUST

 

 

 

 

 

 

$150,000.00

 

By:

/s/ Mitch Bredefeld

 

 

 

Name:

Mitch Bredefeld

 

 

 

Title:

Trustee

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$120,000.00

 

By:

/s/ Jason Rabin

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

DARYL LEE SCOTT LLC

 

 

 

 

 

 

$100,000.00

 

By:

/s/ Jonathan Tick

 

 

 

Name:

Jonathan Tick

 

 

 

Title:

Partner

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$100,000.00

 

By:

/s/ James O’Donnell

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$100,000.00

 

By:

/s/ Keith Guenther

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

RAVICH REVOCABLE TRUST OF 1989

 

 

 

 

 

 

$100,000.00

 

By:

/s/ Jess Ravich

 

 

 

Name:

Jess Ravich

 

 

 

Title:

Trustee

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

RIVERSIDE MFG., LLC

 

 

 

 

 

 

$100,000.00

 

By:

/s/ Fred J. Merritt

 

 

 

Name:

Fred J. Merritt

 

 

 

Title:

President

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$100,000.00

 

By:

/s/ Ian Scott

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$60,000.00

 

By:

/s/ Michael H. Spector

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$50,000.00

 

By:

/s/ Michael Engmann

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$50,000.00

 

By:

/s/ Fred Halpern

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$50,000.00

 

By:

/s/ Joshua Halpern

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

LEGEND MERCHANT GROUP

 

 

 

 

 

 

$50,000.00

 

By:

/s/ David W. Unsworth, Jr.

 

 

 

Name:

David W. Unsworth, Jr.

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$50,000.00

 

By:

/s/ Andre Marcus

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

MIKMIK LLC

 

 

 

 

 

 

$50,000.00

 

By:

/s/ Micaela Goren

 

 

 

Name:

Micaela Goren

 

 

 

Title:

Managing Member

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$50,000.00

 

By:

/s/ Martin Rosenman

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$50,000.00

 

By:

/s/ Jonathan Tick

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

682501 ALBERTA LTD

 

 

 

 

 

 

$25,000.00

 

By:

/s/ Jeff Green

 

 

 

Name:

Jeff Green

 

 

 

Title:

President

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

Andax LLC

 

 

 

 

 

 

$25,000.00

 

By:

/s/ Andrea Goren

 

 

 

Name:

Andrea Goren

 

 

 

Title:

Managing Member

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$25,000.00

 

By:

/s/ Howard Blitman

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$25,000.00

 

By:

/s/ Joshua Cammaker

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$25,000.00

 

By:

/s/ Victor Levinson

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$25,000.00

 

By:

/s/ Bernard Shavitz

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

CHARGE CARD SYSTEMS INC. DEFINED BENEFIT PLAN

 

 

 

 

 

 

$10,000.00

 

By:

/s/ Anthony L. Andreozzi

 

 

 

Name:

Anthony L. Andreozzi

 

 

 

Title:

Administrator

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$10,000.00

 

By:

/s/ Bernard Levenberg

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$10,000.00

 

By:

/s/ Mitchell Sassower

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$7,500.00

 

By:

/s/ Keith Gutstein

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$7,500.00

 

By:

/s/ Barton Schwartz

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$5,000.00

 

By:

/s/ Ivan Dolowich

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$5,000.00

 

By:

/s/ Sean Kelly

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$5,000.00

 

By:

/s/ Andrew Richards

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$25,000.00

 

By:

/s/ Aron Schnell

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Initial Purchasers:

 

 

 

Dollar Amount of Initial Closing Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$20,000.00

 

By:

/s/ Henry G. Elkins

 

 

By:

/s/ Nancy P. Elkins

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

The Additional Purchasers:

 

 

 

Dollar Amount of Additional Notes and Warrants to be Purchased:

 

 

 

 

 

 

 

 

$                                                          

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

NAME AND ADDRESS
OF INITIAL
PURCHASERS

 

INITIAL
CLOSING NOTE
PURCHASE PRICE

 

NUMBER OF
INITIAL CLOSING
WARRANT SHARES

 

 

 

 

 

 

 

Philip S. Sassower
110 East 59th Street, Suite 1901
New York, NY 10022

 

$

1,000,000.00
($170,000.00 of which is
paid by conversion of a
Demand Notice)

 

10,000,000

 

 

 

 

 

 

 

JAG Multi Investments, LLC
1211 Avenue of the Americas
Suite 3300
New York, NY 10036

 

$

300,000.00
(all which is paid by
conversion of a
Demand Notice)

 

3,000,000

 

 

 

 

 

 

 

Leonard Pearlman
112 West 56th Street, Suite 20S
New York, NY 10019

 

$

175,000.00

 

1,750,000

 

 

 

 

 

 

 

Dolphin Trust
c/o Raia, Bredefeld & Associates P.C.
163 Washington Valley Road, Suite 103
Warren, NJ 07059
Attn. Mitch Bredefeld

 

$

150,000.00

 

1,500,000

 

 

 

 

 

 

 

Sunshine Trust
c/o Raia, Bredefeld & Associates P.C.
163 Washington Valley Road. Suite 103
Warren, NJ 07059
Attn. Mitch Bredefeld

 

$

150,000.00

 

1,500,000

 

 

 

 

 

 

 

Jason Rabin
23 East 74th Street
Penthouse Apartment
New York, NY 10021

 

$

120,000.00

 

1,200,000

 

 

 

 

 

 

 

Daryl Lee Scott LLC
Tick & Co.
One Hollow Lane
Lake Success, NY 11042-1215

 

$

100,000.00

 

1,000,000

 

 

 

 

 

 

 

James O’Donnell
845 United Nations Plaza
New York, NY 10017

 

$

100,000.00

 

1,000,000

 

 

 

 

 

 

 

Keith Guenther
27562 San Blas
Mission Viejo, CA 92692

 

$

100,000.00

 

1,000,000

 

 

--------------------------------------------------------------------------------


 

NAME AND ADDRESS
OF INITIAL
PURCHASERS

 

INITIAL
CLOSING NOTE
PURCHASE PRICE

 

NUMBER OF
INITIAL CLOSING
WARRANT SHARES

 

 

 

 

 

 

 

Ravich Revocable Trust of 1989
11766 Wilshire Blvd., Suite 870,
Los Angeles, CA 90025

 

$

100,000.00

 

1,000,000

 

 

 

 

 

 

 

Riverside Mfg LLC
14510 Lima Road
Ft. Wayne, IN 46818

 

$

100,000.00

 

1,000,000

 

 

 

 

 

 

 

Ian Scott
The Court House
Ryme Intrinseca, Sherborne
Dorset DT9 6JX, England

 

$

100,000.00

 

1,000,000

 

 

 

 

 

 

 

Michael H. Spector
73 Bacon Road
Old Westbury, NY 11568

 

$

60,000.00

 

600,000

 

 

 

 

 

 

 

Michael Engmann
Engmann Options
220 Bush Street, Suite 660
San Francisco, CA 94104

 

$

50,000.00

 

500,000

 

 

 

 

 

 

 

Fred Halpern
300 St. Andrews Drive
Schereville, IN 46375

 

$

50,000.00

 

500,000

 

 

 

 

 

 

 

Joshua Halpern
1258 Wildflower Way
Schererville, IN 46375

 

$

50,000.00

 

500,000

 

 

 

 

 

 

 

Legend Merchant Group
30 Broad Street, 38th Floor
New York, NY 10004-2946

 

$

50,000.00

 

500,000

 

 

 

 

 

 

 

Andre Marcus
Prokopova 10, 130 00
Prague 3, Czech Republic

 

$

50,000.00

 

500,000

 

 

 

 

 

 

 

MikMik LLC
c/o Mattia Monti
1040 Park Avenue, Apt. 10J
New York, NY 10028

 

$

50,000.00

 

500,000

 

 

 

 

 

 

 

Martin Rosenman
3 Chestnut Drive
Great Neck, NY 11021

 

$

50,000.00

 

500,000

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

NAME AND ADDRESS
OF INITIAL
PURCHASERS

 

INITIAL
CLOSING NOTE
PURCHASE PRICE

 

NUMBER OF
INITIAL CLOSING
WARRANT SHARES

 

 

 

 

 

 

 

Jonathan Tick
Tick & Co.
One Hollow Lane
Lake Success, NY 11042-1215

 

$

50,000.00

 

500,000

 

 

 

 

 

 

 

682501 Alberta Ltd
c/o Jeff Green
Jovian Capital
26 Wellington Street East, Suite 920
Toronto, Ontario M5E 1S2 Canada

 

$

25,000.00

 

250,000

 

 

 

 

 

 

 

Andax LLC
131 Riverside Drive, Apt. 10C
New York, NY 10024

 

$

25,000.00

 

250,000

 

 

 

 

 

 

 

Howard Blitman
118 North Bedford Road, Suite 102
Mount Kisco, NY 10549

 

$

25,000.00

 

250,000

 

 

 

 

 

 

 

Joshua Cammaker
750 Park Avenue, Apt. 12C
New York, NY 10021

 

$

25,000.00

 

250,000

 

 

 

 

 

 

 

Victor Levinson
565 Park Avenue
New York, NY 10065

 

$

25,000.00

 

250,000

 

 

 

 

 

 

 

Bernard Shavitz
7777 Afton Villa Ct.
Boca Raton, FL 33433

 

$

25,000.00

 

250,000

 

 

 

 

 

 

 

Aron Schnell
121 Harold Road
Woodmere, NY 11598

 

$

25,000.00

 

250,000

 

 

 

 

 

 

 

Henry G. and Nancy Elkins
750 Weaver Dairy Road Apt 199
Chapel Hill, NC 27514-1466

 

$

20,000.00

 

200,000

 

 

 

 

 

 

 

 

Charge Card Systems Inc. Defined
Benefit Plan
1515 South Federal Highway
Boca Raton, FL 33432
Attn. Bernard Shavitz

 

$

10,000.00

 

100,000

 

 

 

 

 

 

 

Bernard Levenberg
8431 E. Del Camino Drive
Scottsdale, AZ 85258

 

$

10,000.00

 

100,000

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

NAME AND ADDRESS
OF INITIAL
PURCHASERS

 

INITIAL
CLOSING NOTE
PURCHASE PRICE

 

NUMBER OF
INITIAL CLOSING
WARRANT SHARES

 

 

 

 

 

 

 

Mitchell Sassower
110-11 Queens Boulevard, 29C
Forest Hills, NY 11375

 

$

10,000.00

 

100,000

 

 

 

 

 

 

 

Keith Gutstein
275 Willard Drive
Hewlett, NY 11557

 

$

7,500.00

 

75,000

 

 

 

 

 

 

 

Barton Schwartz
950 Carol Avenue
Woodmere, NY 11598

 

$

7,500.00

 

75,000

 

 

 

 

 

 

 

Ivan Dolowich
35 Moss Lane
Jericho, NY 11753

 

$

5,000.00

 

50,000

 

 

 

 

 

 

 

Sean Kelly
6 Pondside Ct.
Mt. Sinai, NY 11766

 

$

5,000.00

 

50,000

 

 

 

 

 

 

 

Andrew Richards, Esq.
“Personal and Confidential”
Kaufman Dolowich Voluck &
Gonzo, LLP
135 Crossways Park Drive, Suite 201
Woodbury, NY 11797

 

$

5,000.00

 

50,000

 

 

 

 

 

 

 

Total

 

$

3,210,000.00

 

32,100,000

 

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

Schedule II

 

NAME AND ADDRESS
OF
ADDITIONAL PURCHASERS

 

ADDITIONAL NOTE
PURCHASE PRICE

 

NUMBER OF
ADDITIONAL CLOSING
WARRANT SHARES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

--------------------------------------------------------------------------------


 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND SUCH NOTE MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
THE ACT AND THE RULES AND REGULATIONS THEREUNDER AND SUCH APPLICABLE STATE
SECURITIES LAWS.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE TO THE
INDEBTEDNESS (INCLUDING INTEREST) OF THE BORROWERS REPRESENTED BY THAT CERTAIN
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED AS OF SEPTEMBER 11, 2009
(THE “A&R LOAN AGREEMENT”), BY AND AMONG THE SUBSIDIARY AND THE SENIOR LENDER,
AS SUCH A&R LOAN AGREEMENT MAY BE AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE
MODIFIED FROM TIME TO TIME OR ANY REFINANCINGS THEREOF.

 

SENIOR SECURED SUBORDINATED PROMISSORY NOTE

 

$                    

                    , 2009

 

FOR VALUE RECEIVED, the undersigned, Xplore Technologies Corp., a Delaware
corporation, (the “Parent”) and Xplore Technologies Corporation of America, a
Delaware corporation and a wholly-owned subsidiary of the Parent (the
“Subsidiary” and collectively with the Parent, the “Borrowers”), promise to pay
to                    (the “Holder”), the principal sum of
                                 DOLLARS ($                ) with interest on
the unpaid balance from the date hereof, at the rate of 10% per annum on the
unpaid principal amount, in lawful money of the United States of America or as
otherwise provided in Section 3 hereof, at
                                                                       , or at
such other place as the Holder may designate in writing. This Note is one of the
senior secured subordinated promissory notes (collectively, the “Notes”)
referred to in, and purchased pursuant to, the Note Purchase Agreement dated
November 5, 2009, as amended from time to time, among the Borrowers and the
Purchasers named therein (the “Note Purchase Agreement”) and evidences a
borrowing from the Holder by the Borrowers under the Note Purchase Agreement. 
The obligations of the Borrowers under this Note are secured as provided in the
Note Purchase Agreement and the Loan Documents.

 

--------------------------------------------------------------------------------


 


SECTION 1.           MATURITY DATE.  THE PRINCIPAL OF THIS NOTE, TOGETHER WILL
ALL UNPAID INTEREST AND ANY OTHER FEES OR EXPENSES OTHERWISE DUE AND OWED TO THE
HOLDER UNDER THE NOTE PURCHASE AGREEMENT, SHALL BE DUE AND PAYABLE ON
DECEMBER 31, 2011 (THE “MATURITY DATE”). THE BORROWERS MAY PREPAY THE NOTE IN
WHOLE OR IN PART, AT ANY TIME PRIOR TO THE MATURITY DATE, WITHOUT PENALTY.


 


SECTION 2.           PRO-RATA PAYMENT.  IF THE BORROWERS ARE NOT ABLE TO PAY TO
THE HOLDERS OF THE NOTES THE FULL AMOUNTS DUE AT ANY TIME WHEN PAYMENTS UNDER
THE NOTES BECOME DUE AND PAYABLE BY THE BORROWERS, EITHER ON THE MATURITY DATE
OR UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, OR UPON PREPAYMENT AT THE OPTION
OF THE BORROWERS, THE HOLDERS OF THE NOTES SHALL SHARE RATABLY IN ANY
DISTRIBUTION OF THE BORROWERS PRO RATA IN PROPORTION TO THE RESPECTIVE PRINCIPAL
AMOUNTS OF EACH SUCH HOLDER’S NOTES AND SENIOR TO THE HOLDERS OF THE FALL 2008
NOTES (AS DEFINED IN THE NOTE PURCHASE AGREEMENT) AND THE SPRING 2009 NOTES (AS
DEFINED IN THE NOTE PURCHASE AGREEMENT).


 


SECTION 3.           PAYMENT OF INTEREST.


 


(A)           INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF THIS NOTE SHALL BE DUE
AND PAYABLE QUARTERLY ON MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER 31 OF EACH
CALENDAR YEAR THE NOTE IS OUTSTANDING COMMENCING ON DECEMBER 31, 2009 AND ENDING
WITH A FINAL QUARTERLY INTEREST PAYMENT ON THE MATURITY DATE IN CASH OR, AT THE
OPTION OF THE PARENT, IN SHARES OF THE PARENT’S COMMON STOCK AT 75% OF THE THEN
CURRENT MARKET PRICE OF SUCH COMMON STOCK ON THE INTEREST PAYMENT DATE. FOR
PURPOSES HEREOF, THE TERM THEN CURRENT MARKET PRICE MEANS THE VOLUME WEIGHTED
AVERAGE TRADING PRICE, AS TRADED ON THE OTC BULLETIN BOARD OR SUCH OTHER
SECURITIES EXCHANGE OR QUOTATION SYSTEM WHICH ON THE DATE OF DETERMINATION
CONSTITUTES THE PRINCIPAL SECURITIES MARKET FOR THE SHARES OF THE PARENT’S
COMMON STOCK, FOR THE FIVE (5) TRADING DAYS PRIOR TO THE APPLICABLE INTEREST
PAYMENT DATE.


 


(B)           ALL COMPUTATIONS OF INTEREST PAYABLE HEREUNDER SHALL BE MADE ON
THE BASIS OF THE ACTUAL NUMBER OF DAYS IN THE PERIOD FOR WHICH SUCH INTEREST IS
PAYABLE AND A YEAR OF 365 OR 366 DAYS, AS APPLICABLE.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS NOTE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, INTEREST SHALL BE DUE AND PAYABLE ON ANY OVERDUE
INSTALLMENT OF PRINCIPAL OR INTEREST ON THIS NOTE (INCLUDING AMOUNTS DUE AND
UNPAID UPON ANY ACCELERATION OF THIS NOTE) AT A RATE EQUAL TO THE LESSER OF
(I) FOURTEEN PERCENT (14%) AND (II) THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW
(THE “MAXIMUM RATE”).

 


SECTION 4.           EVENT OF DEFAULT; REMEDIES.  UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, THIS NOTE MAY BE ACCELERATED IN THE
MANNER DESCRIBED IN THE NOTE PURCHASE AGREEMENT AND THE HOLDER AND THE AGENT
SHALL HAVE ALL OF THE RIGHTS AND REMEDIES PROVIDED IN THE NOTE PURCHASE
AGREEMENT AND THE LOAN DOCUMENTS.


 


SECTION 5.           WAIVER OF CERTAIN RIGHTS.  SUBJECT TO ANY APPLICABLE NOTICE
PERIODS, ALL PARTIES TO THIS NOTE, INCLUDING BORROWERS AND ANY SURETIES,
ENDORSERS, OR GUARANTORS, HEREBY WAIVE PROTEST, PRESENTMENT, NOTICE OF DISHONOR,
AND NOTICE OF ACCELERATION OF MATURITY AND AGREE TO CONTINUE TO REMAIN BOUND FOR
THE PAYMENT OF PRINCIPAL, INTEREST AND ALL OTHER SUMS DUE UNDER THIS NOTE
NOTWITHSTANDING ANY CHANGE

 

79

--------------------------------------------------------------------------------


 


OR CHANGES BY WAY OF RELEASE, SURRENDER, EXCHANGE, MODIFICATION OR SUBSTITUTION
OF ANY SECURITY FOR THIS NOTE OR BY WAY OF ANY EXTENSION OR EXTENSIONS OF TIME
FOR THE PAYMENT OF PRINCIPAL AND INTEREST; AND ALL SUCH PARTIES WAIVE ALL AND
EVERY KIND OF NOTICE OF SUCH CHANGE OR CHANGES AND AGREE THAT THE SAME MAY BE
WITHOUT NOTICE OR CONSENT OF ANY OF THEM.


 


SECTION 6.           ENFORCEMENT.  THE HOLDER MAY ENFORCE THIS NOTE AS DESCRIBED
IN THE NOTE PURCHASE AGREEMENT.


 


SECTION 7.           SUBORDINATION.  REPAYMENT OF THIS NOTE SHALL BE
SUBORDINATED TO THE EXTENT AND IN THE MANNER SET FORTH IN ANY SUBORDINATION
AGREEMENT BETWEEN THE BORROWERS, THE AGENT ON BEHALF OF ALL THE HOLDERS OF THE
NOTES AND ANY SENIOR LENDER OF THE BORROWERS.


 


SECTION 8.           SECURITY.  THIS NOTE IS ENTITLED TO THE BENEFITS, GRANTED
TO THE AGENT ON BEHALF OF THE PURCHASERS, SET FORTH IN THE SECURITY AGREEMENT.


 


SECTION 9.           PRIORITY.  THE INDEBTEDNESS UNDER THIS NOTE SHALL RANK
SENIOR TO THE INDEBTEDNESS UNDER THE FALL 2008 NOTES AND THE SPRING 2009 NOTES.


 


SECTION 10.         DEFINITIONS.  CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE NOTE
PURCHASE AGREEMENT.


 


SECTION 11.         MISCELLANEOUS.  THE FOLLOWING GENERAL PROVISIONS APPLY:


 


(A)           THIS NOTE, AND THE OBLIGATIONS AND RIGHTS OF THE BORROWERS AND THE
HOLDER HEREUNDER, SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
BORROWERS, THE HOLDER, AND THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS.


 


(B)           ALL NOTICES, REQUESTS, CONSENTS AND DEMANDS HEREUNDER SHALL BE
MADE IN WRITING IN THE MANNER DESCRIBED IN THE NOTE PURCHASE AGREEMENT.


 


(C)           WHENEVER POSSIBLE, EACH PROVISION OF THIS NOTE WILL BE INTERPRETED
IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY
PROVISION OF THIS NOTE IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY JURISDICTION, SUCH INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT ANY OTHER PROVISION OR ANY OTHER
JURISDICTION, BUT THIS NOTE WILL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH
JURISDICTION TO THE GREATEST EXTENT POSSIBLE TO CARRY OUT THE INTENTIONS OF THE
PARTIES HERETO.


 


(D)           THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY CONSENTS TO THE
(NON-EXCLUSIVE) JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF ANY
FEDERAL COURT LOCATED THEREIN IN CONNECTION WITH ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE AND WAIVES ANY OBJECTION TO
VENUE IN THE STATE OF NEW YORK.


 


(E)           RECOURSE UNDER THIS NOTE SHALL BE SOLELY AS PROVIDED IN THE NOTE
PURCHASE AGREEMENT AND THE LOAN DOCUMENTS AND IN NO EVENT TO THE OFFICERS,
DIRECTORS OR SHAREHOLDERS OF THE BORROWERS.


 


(F)            NO PROVISION IN THIS NOTE, OR IN ANY INSTRUMENT OR ANY OTHER
DOCUMENT EVIDENCING THE OBLIGATIONS HEREUNDER, EXECUTED BY THE BORROWERS OR ANY
GUARANTOR, ENDORSER OR OTHER PARTY NOW OR HEREAFTER BECOMING LIABLE FOR PAYMENT
OF THIS


 

80

--------------------------------------------------------------------------------


 


NOTE, SHALL REQUIRE THE PAYMENT OR PERMIT THE COLLECTION OF INTEREST IN EXCESS
OF THE MAXIMUM RATE.  IF ANY EXCESS OF INTEREST IN SUCH RESPECT IS PROVIDED FOR
HEREIN OR IN ANY SUCH INSTRUMENT, OR OTHER DOCUMENT, THE PROVISIONS OF THIS
PARAGRAPH SHALL GOVERN, AND NEITHER OF THE BORROWERS NOR ANY GUARANTOR, ENDORSER
OR OTHER PARTY SHALL BE OBLIGATED TO PAY THE AMOUNT OF SUCH INTEREST TO THE
EXTENT THAT IT IS IN EXCESS OF THE MAXIMUM RATE.  THE INTENTION OF THE BORROWERS
AND THE HOLDER BEING TO CONFORM STRICTLY TO ANY APPLICABLE FEDERAL OR STATE
USURY LAWS NOW IN FORCE, ALL PROMISSORY NOTES, INSTRUMENTS AND OTHER DOCUMENTS
EXECUTED BY THE BORROWERS OR ANY GUARANTOR, ENDORSER OR OTHER PARTY EVIDENCING
THE OBLIGATIONS UNDER THIS NOTE SHALL BE HELD SUBJECT TO REDUCTION TO THE AMOUNT
ALLOWED UNDER SAID USURY LAWS AS NOW OR HEREAFTER CONSTRUED BY THE COURTS HAVING
JURISDICTION.


 


(G)           REFERENCE IS HEREBY MADE TO SECTION 11.18 OF THE NOTE PURCHASE
AGREEMENT THAT AUTHORIZES THE AGENT AND/OR THE HOLDERS OF THE NOTES HOLDING AT
LEAST 51% OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING TO
TAKE ACTION ON BEHALF OF ALL THE HOLDERS OF THE NOTES.


 

Signature on the following page

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Borrower has caused this instrument to be executed in
its corporate name by a duly authorized officer, by order of its Board of
Directors as of the day and year first above written.

 

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

By:

 

 

 

Michael J. Rapisand

 

 

Chief Financial Officer

 

 

 

XPLORE TECHNOLOGIES
CORPORATION OF AMERICA

 

 

 

By:

 

 

 

Michael J. Rapisand

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF WARRANT

 

83

--------------------------------------------------------------------------------


 

THIS SECURITY AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED UPON THE
EXERCISE OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION AND
REGISTRATION UNDER APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION THEREFROM
UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER AND SUCH APPLICABLE STATE
SECURITIES LAWS.

 

WARRANT TO PURCHASE
SHARES OF

COMMON STOCK OF
XPLORE TECHNOLOGIES CORP.

 

No.: W        -    

 

Number of Warrant Shares:                 

 

 

 

Date of Issuance:                      , 2009

 

 

 

FOR VALUE RECEIVED, subject to the provisions hereinafter set forth, the
undersigned, Xplore Technologies Corp., a corporation incorporated under the
laws of the State of Delaware (together with its successors and assigns, the
“Issuer”), hereby certifies that                      or [his/her/its]
registered assigns is entitled to subscribe for and purchase, during the period
specified in this Warrant, up to                    shares of Common Stock of
the duly authorized, validly issued, fully paid and nonassessable shares of
Common Stock of the Issuer, at an exercise price per share equal to the Warrant
Price then in effect, subject, however, to the provisions and upon the terms and
conditions hereinafter set forth.

 

This Warrant is issued pursuant to the terms of a Note Purchase Agreement dated
November 5, 2009, among the Issuer, Xplore Technologies Corporation of America,
a Delaware corporation and wholly-owned subsidiary of the Issuer, and the
purchasers listed on Schedule I and Schedule II thereto (the “Note Purchase
Agreement”).

 

Capitalized terms used in this Warrant and not otherwise defined herein shall
have the respective meanings specified in Section 8 hereof.

 

1.                                       Expiration Date. This Warrant shall
expire at 5:00 p.m. (Austin, Texas time) on January 15, 2013 (the “Expiration
Date”).  On the Expiration Date, all rights of the Holder to purchase Common
Stock pursuant to this Warrant shall immediately terminate.

 

2.                                       Method of Exercise; Issuance of New
Warrant; Transfer and Exchange.

 

(a)           Time of Exercise.  The purchase rights represented by this Warrant
may be exercised by the Holder, in whole or in part, at any time beginning on
January 15, 2010 and ending on the Expiration Date.

 

2

--------------------------------------------------------------------------------


 

(b)           Method of Exercise.  The Holder hereof may exercise this Warrant,
in whole or in part, by the surrender of this Warrant, with the exercise form in
the form attached hereto as Exhibit A, duly executed, at the principal office of
the Issuer, and by the payment to the Issuer of an amount of consideration
therefor equal to the Warrant Price in effect on the date of such exercise
multiplied by the number of Warrant Shares with respect to which this Warrant is
then being exercised. Payment may be made by (i) certified check payable to the
Issuer’s order or (ii) wire transfer of funds to the Issuer.

 

(c)           Net Issue Election.  The Holder may elect to receive, without the
payment by the Holder of any additional consideration, shares equal to the value
of this Warrant or any portion hereof by the surrender of this Warrant or such
portion, together with a duly executed notice of exercise in the form attached
hereto as Exhibit B, at the principal office of the Issuer.  Thereupon, the
Issuer shall issue to the Holder such number of shares of Common Stock as is
computed using the following formula:

 

X = Y (A-B)

A

 

Where

 

X =                            the number of shares of Common Stock to be issued
to the Holder pursuant to this Section 2(c).

 

Y =                             the number of shares of Common Stock covered by
this Warrant in respect of which the net issue election is made pursuant to this
Section 2(c).

 

A =                           the Per Share Market Value of one share of Common
Stock on the date immediately prior to the date the net issue election is made
pursuant to this Section 2(c).

 

B =                             the Warrant Price in effect under this Warrant
at the time the net issue election is made pursuant to this Section 2(c).

 

(d)                                 Issuance of Common Stock Certificates.  In
the event of any exercise of the rights represented by this Warrant in
accordance with and subject to the terms and conditions hereof, (i) certificates
for the Warrant Shares so purchased shall be dated the date of such exercise and
delivered to the Holder hereof within a reasonable time, not exceeding ten
(10) Trading Days after such exercise, and the Holder hereof shall be deemed for
all purposes to be the Holder of the Warrant Shares so purchased as of the date
of such exercise, and (ii) unless this Warrant has expired, a new Warrant
representing the number of Warrant Shares, if any, with respect to which this
Warrant shall not then have been exercised shall also be issued to the Holder
hereof at the Issuer’s expense within such time.

 

(e)                                  Transferability of Warrant.  Subject to
Section 2(f), this Warrant may be transferred by a Holder without the consent of
the Issuer, subject to applicable law and the right of the Issuer to require
that the transferee be an “accredited investor” as defined in
Rule 501(a) promulgated under the Securities Act. If transferred pursuant to
this paragraph and subject to the provisions of subsection (f) of this
Section 2, this Warrant may be transferred on the books of the

 

3

--------------------------------------------------------------------------------


 

Issuer by the Holder hereof, upon surrender of this Warrant at the principal
office of the Issuer, properly endorsed by the Holder executing an assignment in
the form attached hereto. This Warrant is exchangeable at the principal office
of the Issuer for Warrants for the purchase of the same aggregate number of
Warrant Shares.

 

(f)                                    Compliance with Securities Laws.

 

(i)            The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant is being acquired by the Holder as principal and solely for
the Holder’s own account and not as a nominee for any other party, and for
investment, and that the Holder will not offer, sell, pledge or otherwise
dispose of this Warrant except pursuant to an effective registration statement
under the Securities Act, or an opinion of counsel in a form reasonably
satisfactory to the Issuer that such registration is not required under the
Securities Act, and in accordance with the rules and regulations of all
applicable securities laws.

 

(ii)           The Holder acknowledges and agrees that it will comply with all
applicable stock exchange or quotation system rules and any applicable
securities legislation, orders, rules or policy statements concerning the
purchase of Warrant Shares. All certificates representing Warrant Shares issued
upon exercise hereof shall be stamped or imprinted with a legend in
substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN OPINION OF
COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE CORPORATION THAT REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ALL APPLICABLE
STATE SECURITIES LAWS.

 

3.                                       Shares Fully Paid; Covenants; Loss of
Warrants.

 

(a)           Shares Fully Paid.  The Issuer represents, warrants, covenants and
agrees that all Warrant Shares which may be issued upon the exercise of this
Warrant in accordance with the terms hereof will, at the time of issuance, be
duly authorized, validly issued, fully paid and non-assessable and free from all
taxes, liens and charges created by Issuer.  The Issuer further covenants and
agrees that during the period within which this Warrant may be exercised, the
Issuer will at all times have authorized and reserved for the purpose of the
issue upon exercise of this Warrant a sufficient number of shares of Common
Stock to provide for the exercise of this Warrant.

 

(b)           Covenants.  The Issuer shall not by any action including, without
limitation, amending the Articles of the Issuer, or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other action, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may

 

4

--------------------------------------------------------------------------------


 

be reasonably necessary or appropriate to protect the rights of the Holder
hereof against dilution (but only to the extent specifically provided in
Section 4 hereof) or impairment. Without limiting the generality of the
foregoing, the Issuer will (i) take all such action as may be reasonably
necessary in order that the Issuer may validly and legally issue fully paid and
nonassessable shares of Common Stock, free and clear of any liens, claims,
encumbrances and restrictions (other than such restrictions as are expressly set
forth herein and subject to applicable securities laws) upon the exercise of
this Warrant; and (ii) use its reasonable best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be reasonably necessary to enable the Issuer to
perform its obligations under this Warrant.

 

(c)           Loss, Theft, Destruction of Warrants.  Upon receipt of evidence
reasonably satisfactory to the Issuer of the ownership of and the loss, theft,
destruction or mutilation of any Warrant and, in the case of any such loss,
theft or destruction, upon receipt of indemnity or security reasonably
satisfactory to the Issuer or, in the case of any such mutilation, upon
surrender and cancellation of such Warrant, the Issuer will make and deliver, in
lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of like
tenor and representing the right to purchase the same number of shares of Common
Stock.

 

4.                                       Adjustment of Warrant Price.  The
Warrant Price and kind of Securities purchasable upon the exercise of this
Warrant shall be subject to adjustment from time to time upon the happening of
certain events as follows:

 

(a)           Recapitalization; Reorganization; Reclassification; Consolidation;
Merger or Sale.

 

(i)            In case the Issuer at any time prior to the Expiration Date shall
do any of the following (each, a “Triggering Event”):  (A) consolidate with or
merge into any other Person and the Issuer shall not be the continuing or
surviving corporation of such consolidation or merger, or (B) permit any other
Person to consolidate with or merge into the Issuer and the Issuer shall be the
continuing or surviving Person but, in connection with such consolidation or
merger, any Capital Stock of the Issuer shall be changed into or exchanged for
Securities of any other Person or cash or any other property, or (C) transfer,
sell or otherwise dispose all or substantially all of its properties or assets
to any other Person, then, and in the case of each such Triggering Event, proper
provision shall be made so that, upon the basis and the terms and in the manner
provided in this Warrant, the Holder of this Warrant shall be entitled, upon the
exercise hereof at any time after the consummation of such Triggering Event, to
the extent this Warrant is not exercised prior to such Triggering Event, to
receive, and shall accept, at the Warrant Price in effect at the time
immediately prior to the consummation of such Triggering Event in lieu of the
shares of Common Stock issuable upon such exercise of this Warrant prior to such
Triggering Event, the Securities, cash and property to which such Holder would
have been entitled upon the consummation of such Triggering Event if such Holder
had exercised the rights represented by this Warrant immediately prior thereto,
subject to adjustments and increases (subsequent to such corporate action) as
nearly equivalent as possible to the adjustments provided for in this Section 4.

 

5

--------------------------------------------------------------------------------


 

(ii)           Notwithstanding anything contained in this Warrant to the
contrary, the Issuer will not, at any time prior to the Expiration Date, effect
any Triggering Event (other than a merger involving the Issuer and one or more
of its wholly-owned subsidiaries), unless, prior to the consummation thereof,
each Person (other than the Issuer) which as a result of such Triggering Event
may be required to deliver any Securities, cash or property upon the exercise of
this Warrant as provided herein shall assume, by written instrument delivered
to, and reasonably satisfactory to, the Holder, (A) the obligations of the
Issuer under this Warrant (and if the Issuer shall survive the consummation of
such Triggering Event, such assumption shall be in addition to, and shall not
release the Issuer from, any continuing obligations of the Issuer under this
Warrant) and (B) the obligation to deliver to such Holder such Securities, cash
or property as in accordance with the foregoing provisions of this subsection
(a).

 

(b)           Subdivision or Consolidation of Common Stock.  If the Issuer, at
any time prior to the Expiration Date, shall subdivide or consolidate the
outstanding shares of Common Stock (A) in case of subdivision of shares, the
Warrant Price shall be proportionately reduced (as at the effective date of such
subdivision) to reflect the increase in the total number of shares of Common
Stock outstanding as a result of such subdivision, or (B) in the case of a
consolidation of the outstanding shares of Common Stock, the Warrant Price shall
be proportionately increased (as at the effective date of such consolidation) to
reflect the reduction in the total number of shares of Common Stock outstanding
as a result of such consolidation.

 

(c)           Certain Dividends and Distributions.  If the Issuer, at any time
prior to the Expiration Date, shall:

 

(i)            Stock Dividends.  Pay a stock dividend to, or make any other
distribution to, its holders of Common Stock, the Warrant Price shall be
adjusted, as at the date of such payment or other distribution, to that price
determined by multiplying the Warrant Price in effect immediately prior to such
payment or other distribution, by a fraction (1) the numerator of which shall be
the total number of shares of Common Stock outstanding immediately prior to such
dividend or distribution, and (2) the denominator of which shall be the total
number of shares of Common Stock outstanding immediately after such dividend or
distribution (plus in the event that the Issuer paid cash for fractional shares,
the number of additional shares which would have been outstanding had the Issuer
issued fractional shares in connection with said dividends); or

 

(ii)           Other Dividends.  Pay a cash dividend on, or make any
distribution of its assets upon or with respect to (including, but not limited
to, a distribution of its property as a dividend in liquidation or partial
liquidation or by way of return of capital), the Common Stock (other than as
described in clause (i) of this subsection (c)), then on the record date for
such payment or distribution, this Warrant shall represent a right to acquire
upon exercise, in addition to the number of Warrant Shares under this Warrant,
and without payment of any additional consideration therefor, the amount of such
dividend or additional stock or other Securities or property of the Issuer to
which such Holder would have been entitled upon such date if such Holder had
exercised this Warrant immediately prior thereto.

 

(d)   Adjustment of Warrant Price Upon Issuance of Additional Common Stock. If
the Issuer, at any time prior to the Expiration Date, shall issue Additional
Common Stock at a

 

6

--------------------------------------------------------------------------------


 

price per share, or with an exercise price or conversion price (as the case may
be), lower than the Warrant Price in effect at such time, then the Warrant Price
shall be reduced, concurrently with such issue, to a price (calculated to the
nearest one-hundredth of a cent) determined in accordance with the following
formula:

 

WP2 = (WP1 * (A + B)) / (A + C)

 

For purposes of the foregoing formula, the following definitions shall apply:

 

(A)          “WP2” shall mean the Warrant Price in effect immediately after such
issue of Additional Common Stock;

 

(B)           “WP1” shall mean the Warrant Price in effect immediately prior to
such issue of Additional Common Stock;

 

(C)           “A” shall mean the number of shares of Common Stock outstanding
immediately prior to such issue of Additional Common Stock (treating for this
purpose as outstanding all shares of Common Stock issuable upon conversion or
exchange of all Convertible Securities outstanding immediately prior to such
issue);

 

(D)          “B” shall mean the number of shares of Common Stock that would have
been issued if such Additional Common Stock had been issued at a price per share
equal to WP1; and

 

(E)           “C” shall mean the number of such Additional Common Stock issued
in such transaction.

 

(e)           Outstanding Common Stock. With respect to the making of
adjustments in the Warrant Price, the number of shares of Common Stock at any
time outstanding shall not include any shares thereof then directly or
indirectly owned or held by or for the account of the Issuer or any of its
Subsidiaries.

 

(f)            Other Action Affecting the Common Stock. In case the Issuer at
any time prior to the Expiration Date shall take any action affecting its shares
of Common Stock, other than an action described in any of the foregoing
subsections (a) through (d) of this Section 4, inclusive, and the failure to
make any adjustment would not fairly protect the purchase rights represented by
this Warrant in accordance with the essential intent and principle of this
Section 4, then, the Warrant Price shall be adjusted in such manner and at such
time as the Board may in good faith determine to be equitable in the
circumstances.

 

(g)           Form of Warrant after Adjustments.  The form of this Warrant need
not be changed because of any adjustments in the Warrant Price or the number and
kind of Securities purchasable upon the exercise of this Warrant.

 

5.                                       Notice of Adjustments.  Whenever the
Warrant Price shall be adjusted pursuant to Section 4 hereof (for purposes of
this Section 5, an “adjustment”), the Issuer shall deliver notice to the Holder
of such adjustment and shall cause its Chief Financial Officer to prepare and
execute a certificate setting forth, in reasonable detail, the event requiring
the adjustment, the

 

7

--------------------------------------------------------------------------------


 

amount of the adjustment, the method by which such adjustment was calculated
(including a description of the basis on which the Board made any determination
hereunder), the calculations made in connection therewith and the Warrant Price
after giving effect to such adjustment, and shall cause copies of such
certificate to be delivered to the Holder of this Warrant promptly after each
adjustment. Any failure of the Chief Financial Officer to deliver such
certificate shall not prejudice the rights of the Holder in connection with the
applicable adjustment. Any dispute between the Issuer and the Holder with
respect to the matters set forth in such certificate shall be determined by the
Issuer’s independent outside auditors or, if they are unable to act, by such
firm of independent chartered accountants as may be selected by the Board, and
any such determination shall be conclusive and binding on the Issuer, the Holder
and the transfer agent for the Common Stock. The firm selected by the Issuer as
provided in the preceding sentence shall be instructed to deliver a written
opinion as to such matters to the Issuer and such Holder within thirty days
after submission to it of such dispute.  The fees and expenses of such
accounting firm shall be borne equally by such Holder and the Issuer.

 

6.                                       Fractional Shares.  No fractional
Warrant Shares will be issued in connection with any exercise hereof, but in
lieu of such fractional shares, the Issuer shall make a cash payment therefor
equal in amount to the product of the applicable fraction multiplied by the Per
Share Market Value then in effect.

 

7.                                       Rules Regarding Calculation of
Adjustment of Warrant Price.

 

(a)           No adjustment in the Warrant Price will be required unless such
adjustment would result in a change of at least 1% in the prevailing Warrant
Price; provided, however, that any adjustments which, except for the provisions
of this subsection would otherwise have been required to be made, will be
carried forward and taken into account in any subsequent adjustment.

 

(b)           If the Issuer sets a record date to determine the holders of
Common Stock for the purpose of entitling them to receive any dividend or
distribution or sets a record date to take any other action and thereafter and
before the distribution to such shareholders of any such dividend or
distribution or the taking of any other action, legally abandons its plan to pay
or deliver such dividend or distribution or take such other action, then no
adjustment in the Warrant Price shall be made.

 

8.                                       Definitions.  For the purposes of this
Warrant, the following terms have the following meanings:

 

“Additional Common Stock” means all shares of Common Stock and Convertible
Securities issued by the Issuer prior to the Expiration Date, except (i) the
Warrant Shares, (ii) Common Stock or Convertible Securities issued in connection
with a bona fide business acquisition of or by the Issuer, whether by merger,
consolidation, sale of assets, sale or exchange of stock or otherwise;
(iii) Common Stock (including Common Stock issued upon the conversion or
exercise of Convertible Securities) or Convertible Securities issued to
financial institutions, other financing sources, or lessors, vendors, suppliers
and other third party service providers in connection with commercial credit
arrangements, equipment financings, supply and materials purchases, third party
service procurement or similar transactions as approved by the Board; (iv) 

 

8

--------------------------------------------------------------------------------


 

Common Stock issued pursuant to the exercise of options and warrants outstanding
on the date of issuance of this Warrant; (v) Common Stock issued in a bona fide
firm commitment underwritten public offering, (vi) Common Stock (including
Common Stock issued upon the conversion or exercise of Convertible Securities)
or Convertible Securities issued to joint venture or strategic partners pursuant
to agreements authorized by the Board, (vii) Common Stock (including Common
Stock issued upon the conversion or exercise of Convertible Securities) or
Convertible Securities issued to employees, consultants, officers or directors
of the Issuer pursuant to compensatory stock purchase or stock option plans,
agreements or arrangements approved by the Board, (viii) Common Stock (including
Common Stock issued upon the conversion or exercise of Convertible Securities)
or Convertible Securities issued to underwriters, brokers, dealers, finders or
others in connection with fundraising (debt or equity) activities, (ix) Common
Stock issued upon conversion or exercise of Convertible Securities outstanding
on the date of issuance of this Warrant, (x) Common Stock issued as dividends on
any series of the Issuer’s preferred stock or debt, whether existing now or in
the future, and (xi) Common Stock issued in connection with a stock dividend or
distribution covered by Section 4(c)(i) or (ii).

 

“Articles of the Issuer” means the Certificate of Incorporation and by-laws of
the Issuer as in effect on the date of issuance of this Warrant, and as
hereafter from time to time amended, modified, supplemented or restated in
accordance with the terms hereof and thereof and pursuant to applicable law.

 

“Board” shall mean the Board of Directors of the Issuer.

 

“Business Day” means any day other than Saturday, Sunday or a day on which
chartered banks are closed for business in New York, New York.

 

“Capital Stock” means (i) any and all shares, interests, participations or other
equivalents of or interests in (however designated) corporate stock, including,
without limitation, shares of preferred stock, (ii) all partnership interests
(whether general or limited) in any Person which is a partnership,  (iii) all
membership interests or limited liability company interests in any limited
liability company, and (iv) all equity or ownership interests in any Person of
any other type.

 

“Common Stock” means the shares of Common Stock, par value $0.001 per share, of
the Issuer and any other shares of Capital Stock into which such stock may
hereafter be changed.

 

“Convertible Securities” means evidences of indebtedness, Capital Stock or other
Securities which are or may be at any time convertible into or exchangeable or
exercisable for shares of Common Stock.  The term “Convertible Security” means
one of the Convertible Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar Federal statute then in effect.

 

“Expiration Date” has the meaning specified in Section 1 hereof.

 

9

--------------------------------------------------------------------------------


 

“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether Federal, state, provincial or local, and whether
domestic or foreign.

 

“Holder” mean the Person who shall from time to time own this Warrant.

 

“Issuer” means Xplore Technologies Corp., and its successors.

 

“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Per Share Market Value” means on any particular date the average of the closing
bid and ask prices on a national securities exchange or quotation system which
on the date of determination constitutes the principal trading market for the
shares of Common Stock.

 

“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to subscribe
for, purchase or acquire any Security.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute then in effect.

 

“Security” means one of the Securities.

 

“Subsidiary” means any corporation a majority of whose outstanding Voting Stock
shall at the time be owned directly or indirectly by the Issuer or by one or
more of its Subsidiaries, or by the Issuer and one or more of its Subsidiaries.

 

“Trading Day” means a day on which the Common Stock is traded on a national
securities exchange or quotation system which on the date of determination
constitutes the principal trading market for the shares of Common Stock.

 

“Triggering Event” has the meaning specified in Section 4(a)(i) hereof.

 

“Voting Stock”, as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board of
Directors (or other governing body) of such corporation, other than Capital
Stock having such power only by reason of the happening of a contingency.

 

“Warrant Price” means $           per share, subject to adjustment pursuant
hereto.

 

“Warrant Shares” means shares of Common Stock issuable upon exercise of this
Warrant or any portion thereof, as the case may be, issued pursuant to the terms
hereof, or

 

10

--------------------------------------------------------------------------------


 

otherwise issuable pursuant to any other warrants of like tenor issued pursuant
to the provisions of hereof.

 

9.                                       Other Notices.  In case at any time:

 

(A)          the Issuer shall make any distributions to the holders of Common
Stock; or

 

(B)           the Issuer shall authorize the granting to all holders of its
Common Stock of rights to subscribe for or purchase any shares of Common Stock
of any class or of any Convertible Securities or other rights; or

 

(C)           there shall be any reclassification of the Capital Stock of the
Issuer; or

 

(D)          there shall be any (i) consolidation or merger involving the Issuer
or (ii) sale, transfer or other disposition of all or substantially all of the
Issuer’s property, assets or business (except a merger or other reorganization
in which the Issuer shall be the surviving corporation and its Common Stock
shall continue to be outstanding and unchanged and except a consolidation,
merger, sale, transfer or other disposition involving a wholly-owned
Subsidiary); or

 

(E)           there shall be a voluntary or involuntary dissolution, liquidation
or winding-up of the Issuer or any partial liquidation of the Issuer or
distribution to holders of Common Stock;

 

then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place. 
Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock,
for securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be.  Such notice shall be given at least twenty
days prior to the action in question and not less than twenty days prior to the
record date or the date on which the Issuer’s transfer books are closed in
respect thereto.

 

10.                                 Amendment and Waiver.  Any term, covenant,
agreement or condition in this Warrant may be amended, or compliance therewith
may be waived (either generally or in a particular instance and either
retroactively or prospectively), by a written instrument or written instruments
executed by the Issuer and the Holder.  Notwithstanding the foregoing, reference
is hereby made to Section 11.18 of the Note Purchase Agreement that authorizes
the Agent (as defined in the Note Purchase Agreement) and/or holders of the
Notes (as defined in the Note Purchase Agreement) holding at least 51% of the
aggregate principal amount of the Notes then outstanding to take action on
behalf of all the holders of the Notes to amend, modify or obtain a waiver of
any provision of this Warrant.

 

11

--------------------------------------------------------------------------------


 

11.           Governing Law.  THIS WARRANT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARDS TO ITS CONFLICT OF LAW PRINCIPLES.  THE HOLDER HEREBY IRREVOCABLY
CONSENTS TO THE JURISDICTION AND VENUE OF ANY COURT WITHIN THE STATE OF
DELAWARE, IN CONNECTION WITH ANY MATTER BASED UPON OR ARISING OUT OF THIS
WARRANT OR THE MATTERS CONTEMPLATED HEREIN, AND AGREES THAT PROCESS MAY BE
SERVED UPON THE HOLDER IN ANY MANNER AUTHORIZED BY THE LAWS OF THE STATE OF
DELAWARE FOR SUCH PERSONS.

 

12.           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earlier of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified for notice prior to 5:00 p.m., (Austin,
Texas time), on a Business Day, (ii) the Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified for notice later than 5:00 p.m., (Austin,
Texas time), on any date and earlier than 11:59 p.m., (Austin, Texas time), on
such date, (iii) the Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, (iv) five (5) days following
the date of mailing, if sent by registered or certified mail (postage prepaid
return receipt requested), or (v) actual receipt by the party to whom such
notice is required to be given.  The addresses for such communications shall be
with respect to the Holder of this Warrant or of Warrant Shares issued pursuant
hereto, addressed to such Holder at its last known address or facsimile number
appearing on the books of the Issuer maintained for such purposes, or with
respect to the Issuer, addressed to:

 

Xplore Technologies Corp.

14000 Summit Drive, Suite 900

Austin, Texas 78728

Attention: Michael J. Rapisand

Facsimile: (512) 249-5630

 

13.           Remedies.  The Issuer stipulates that the remedies at law of the
Holder of this Warrant in the event of any default or threatened default by the
Issuer in the performance of or compliance with any of the terms of this Warrant
are not and will not be adequate and that, to the fullest extent permitted by
law, such terms may be specifically enforced by a decree for the specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.

 

14.           Successors and Assigns.  This Warrant and the rights evidenced
hereby shall inure to the benefit of and be binding upon the successors and
assigns of the Issuer, the Holder hereof and (to the extent provided herein) the
Holders of Warrant Shares issued pursuant hereto, and shall be enforceable by
any such Holder or Holder of Warrant Shares.

 

15.           Modification and Severability.  If, in any action before any court
or agency legally empowered to enforce any provision contained herein, any
provision hereof is found to

 

12

--------------------------------------------------------------------------------


 

be unenforceable, then such provision shall be deemed modified to the extent
necessary to make it enforceable by such court or agency.  If any such provision
is not enforceable as set forth in the preceding sentence, the unenforceability
of such provision shall not affect the other provisions of this Warrant, but
this Warrant shall be construed as if such unenforceable provision had never
been contained herein.

 

16.           Headings.  The headings of the Sections of this Warrant are for
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.

 

 

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

By:

 

 

Michael J. Rapisand

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Exercise

 

(to be executed by the Holder)

 

                The Holder hereby exercises its rights to subscribe for and
purchase          shares of Common Stock as defined in the attached Warrant of
XPLORE TECHNOLOGIES CORP. evidenced by the attached Warrant and herewith makes
payment of the Warrant Price, as defined in the within Warrant, in the amount of
$                     by way of:

 

                $                     certified check payable to the Issuer’s
order; or

 

                $                     wire transfer of funds to the Issuer.

 

Please issue a certificate in the name of the Holder for the shares of Common
Stock in accordance with the instructions given below and issue a replacement
Warrant in the name of the Holder for the unexercised balance, if any, of the
right to purchase Warrant Shares evidenced by the within Warrant which were not
exercised hereby.

 

 

 

 

 

Dated:

 

 

 

 

 

Signature of Holder

 

 

 

Instructions for registration of shares

 

 

 

 

 

 

 

 

Social Security or Employer Identification

 

 

Number of Holder:

 

 

 

 

 

 

Address of Holder:

 

 

 

 

 

 

 

 

Street

 

 

 

 

 

 

 

 

City, State and Zip Code

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NET ISSUE NOTICE OF EXERCISE

 

TO:                 Xplore Technologies Corp

14000 Summit Drive, Suite 900

Austin, Texas 78728

facsimile number (512) 336-7791

Attention: Michael Rapisand

 

                1.   The undersigned hereby elects to purchase
                   shares of Common Stock as defined in the attached Warrant of
XPLORE TECHNOLOGIES CORP. pursuant to the terms of this Warrant, and hereby
elects under Section 2(c) of this Warrant to surrender the right to purchase
               shares of Common Stock pursuant to this Warrant for a net issue
exercise with respect to                  shares of Common Stock.

 

                2.   Please issue a certificate or certificates representing
said shares of Common Stock in the name of the undersigned or in such other name
as is specified below:

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

(Date)

 

 

 

 

 

 

B-1

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED,                                    hereby sells, assigns and
transfers unto                                      the within Warrant and all
rights evidenced thereby and does irrevocably constitute and appoint
                          , attorney, to transfer the said Warrant on the books
of the within named corporation.

 

Dated:

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

PARTIAL ASSIGNMENT

 

FOR VALUE RECEIVED,                                    hereby sells, assigns and
transfers unto                                      the right to purchase
                   Warrant Shares evidenced by the within Warrant together with
all rights therein, and does irrevocably constitute and appoint
                                      , attorney, to transfer that part of the
said Warrant on the books of the within named corporation.

 

Dated:

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

XPLORE TECHNOLOGIES CORP.

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of November 5, 2009 (“Security Agreement”), among
Xplore Technologies Corp., a Delaware corporation (the “Parent”) Xplore
Technologies Corporation of America, a Delaware corporation (the “Subsidiary”
and collectively with the Parent, the “Borrowers”), and SG Phoenix LLC, a
Delaware limited liability company, as agent for the Purchasers (as defined
below) (in such capacity, the “Collateral Agent”).

 

PRELIMINARY STATEMENTS.

 

1.             The Borrowers and the Collateral Agent, as agent for the
Purchasers, desire to enter into this Security Agreement on the terms and
conditions set forth herein to grant the Collateral Agent a security interest in
the Collateral (as defined herein) for the ratable benefit of each of the
Purchasers.

 

2.             The Borrowers and the Purchasers are parties to a Note Purchase
Agreement, dated November 5, 2009 (the “Note Purchase Agreement”), pursuant to
which the Purchasers will purchase, and the Borrowers have agreed to issue and
sell to the Purchasers, senior secured subordinated promissory notes (the
“Notes”, and each individually, a “Note”) in an aggregate original principal
amount not to exceed $3,300,000.

 


3.             PURSUANT TO THE NOTE PURCHASE AGREEMENT, EACH PURCHASER
IRREVOCABLY APPOINTED AND AUTHORIZED THE COLLATERAL AGENT TO (I) BE ITS ATTORNEY
IN ITS NAME AND ON ITS BEHALF TO EXERCISE ALL RIGHTS AND POWERS GRANTED TO THE
PURCHASERS UNDER THE NOTE PURCHASE AGREEMENT, THIS AGREEMENT AND THE LOAN
DOCUMENTS, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO, AND
(II) HOLD THE COLLATERAL FOR THE PRO RATA BENEFIT OF THE PURCHASERS, SUBJECT TO
THE TERMS AND CONDITIONS OF THE NOTE PURCHASE AGREEMENT, THIS AGREEMENT AND THE
LOAN DOCUMENTS.


 


4.             IT IS A CONDITION PRECEDENT TO THE OBLIGATION OF THE PURCHASERS
TO PURCHASE THE NOTES AS PROVIDED IN THE NOTE PURCHASE AGREEMENT THAT THE
BORROWERS SHALL HAVE GRANTED THE SECURITY INTEREST CONTEMPLATED BY THIS SECURITY
AGREEMENT.


 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Purchasers to purchase the Notes as provided in the Note Purchase Agreement, the
Borrowers and the Collateral Agent hereby agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.           Grant of Security.  Each Borrower hereby grants to the
Collateral Agent, as agent for the Purchasers and for the ratable benefit of
each Purchaser, a security interest in and lien on all of such Borrower’s right,
title and interest in and to all of such Borrower’s assets, including but not
limited to all of the following, whether now owned or hereafter acquired or
existing (the “Collateral”):

 


(A)       ALL MACHINERY, FURNISHINGS, FIXTURES, SERVICE VEHICLES, SUPPLIES AND
OTHER EQUIPMENT, TOGETHER WITH ALL ATTACHMENTS, COMPONENTS, PARTS AND
ACCESSORIES INSTALLED THEREON OR AFFIXED THERETO (“EQUIPMENT”);


 


(B)       ALL GOODS HELD FOR SALE OR LEASE OR TO BE FURNISHED UNDER CONTRACTS OF
SERVICE, AND ALL ADDITIONS, SUBSTITUTIONS AND REPLACEMENTS THEREOF, WHEREVER
LOCATED, TOGETHER WITH ALL GOODS AND MATERIALS USED OR USABLE IN MANUFACTURING,
PROCESSING, PACKAGING OR SHIPPING SAME; IN ALL STAGES OF PRODUCTION, FROM RAW
MATERIALS THROUGH WORK-IN-PROCESS TO FINISHED GOODS (“INVENTORY”);


 


(C)       ALL OTHER GOODS, OF ANY NATURE WHATSOEVER;


 


(D)       ALL (I) (A) RIGHTS TO PAYMENT FOR GOODS SOLD OR SERVICES RENDERED BY
SUCH BORROWER, INCLUDING ALL ACCOUNTS ARISING FROM SALES OR RENDITION OF
SERVICES MADE UNDER ANY OF SUCH BORROWER’S NAMES, TRADE NAMES OR STYLES OR
THROUGH ANY OF SUCH BORROWER’S PROPERTIES OR DIVISIONS, REGARDLESS OF HOW SUCH
RIGHT IS EVIDENCED, WHETHER SECURED OR UNSECURED (AND WHETHER OR NOT
SPECIFICALLY LISTED ON SCHEDULES FURNISHED TO THE COLLATERAL AGENT) (“ACCOUNTS
RECEIVABLE”), AND (B) OTHER ACCOUNTS; (II) UNPAID SELLER’S RIGHTS (INCLUDING
RIGHTS OF RESCISSION, REPLEVIN, RECLAMATION AND STOPPAGE IN TRANSIT) RELATING TO
THE FOREGOING OR ARISING THEREFROM; (III) RIGHTS TO ANY GOODS REPRESENTED BY ANY
OF THE FOREGOING, INCLUDING RIGHTS TO RETURNED OR REPOSSESSED GOODS;
(IV) RESERVES AND CREDIT BALANCES ARISING UNDER ANY OF THE FOREGOING;
(V) GUARANTEES, LETTERS OF CREDIT, COLLATERAL OR OTHER SUPPORTING OBLIGATIONS
SUPPORTING OR SECURING ANY OF THE FOREGOING; AND (VI) INSURANCE POLICIES OR
RIGHTS RELATING TO ANY OF THE FOREGOING (COLLECTIVELY, INCLUDING ACCOUNTS
RECEIVABLE, THE “ACCOUNTS”);


 


(E)       ALL (I) INSTRUMENTS, (II) DOCUMENTS, (III) CONTRACT RIGHTS,
(IV) CHATTEL PAPER, (V) LETTERS OF CREDIT, (VI) LETTER-OF-CREDIT RIGHTS,
(VII) CLAIMS AND CAUSES OF ACTION AGAINST ANY OTHER PERSON, HOWEVER ARISING, AND
(VIII) GENERAL INTANGIBLES, WHETHER OR NOT FOR THE PAYMENT OF MONEY, INCLUDING,
BUT NOT LIMITED TO, ALL (A) RIGHTS TO TAX REFUNDS OR OTHER PAYMENTS OF EVERY
KIND OR NATURE, INCLUDING RIGHTS TO THE PAYMENT OF LETTERS OF CREDIT;
(B) COPYRIGHTS, RIGHTS IN OR LICENSES OF COPYRIGHTS AND MARKS SUBJECT TO
COPYRIGHT PROTECTION, IN WHOLE OR IN PART, AND ALL RENEWALS OR EXTENSIONS OF ANY
OF THE FOREGOING (THE “COPYRIGHTS”); (C) TRADE NAMES, TRADEMARKS, SERVICE MARKS,
TRADE STYLES, DESIGNS, LOGOS, INDICIA, CORPORATE NAMES AND FICTITIOUS BUSINESS
NAMES, IN EACH CASE, TOGETHER WITH ALL ASSOCIATED GOODWILL INCLUDING, WITHOUT
LIMITATION, THE TRADEMARK APPLICATIONS SET FORTH ON SCHEDULE II HERETO (THE
“TRADEMARKS”); (D) (I) PATENTS NOW EXISTING OR HEREAFTER ADOPTED OR ACQUIRED,
ALL REGISTRATIONS AND RECORDINGS THEREOF, AND ALL APPLICATIONS IN CONNECTION
THEREWITH, INCLUDING, WITHOUT LIMITATION, REGISTRATIONS, RECORDINGS AND
APPLICATIONS IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR IN ANY SIMILAR
OFFICE OR AGENCY OF THE UNITED STATES, ANY STATE THEREOF OR ANY OTHER COUNTRY OR
ANY POLITICAL SUBDIVISION THEREOF, INCLUDING, WITHOUT LIMITATION,

 

--------------------------------------------------------------------------------


 


THOSE LISTED ON SCHEDULE II HERETO TOGETHER WITH ALL THE RIGHTS, BENEFITS AND
PRIVILEGES DERIVED THEREFROM, (II) ALL DESIGN AND UTILITY PATENTS, UTILITY
MODELS AND REGISTERED DESIGNS (INCLUDING ALL REISSUES, DIVISIONS, CONTINUATIONS,
CONTINUATIONS-IN-PART, REEXAMINATIONS AND EXTENSIONS THEREOF), AND (III) ALL
PROCEEDS OF THE FOREGOING (THE “PATENTS”); (E) DESIGNS, SCHEMES, COMPUTER
PROGRAMS AND ALL INTELLECTUAL PROPERTY RIGHTS ASSOCIATED THERETO (OTHER THAN
SUCH PROGRAMS AND RIGHTS IN WHICH, BY THEIR TERMS ENFORCEABLE UNDER APPLICABLE
LAW, NO SECURITY INTEREST MAY BE GRANTED); AND (F) OTHER PROPRIETARY
INFORMATION;


 


(F)        ALL INVESTMENT PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL
SECURITIES AND CAPITAL STOCK OR OTHER INTERESTS IN ANY OTHER PERSON WHETHER
CERTIFICATED OR UNCERTIFICATED; ALL WARRANTS, OPTIONS AND OTHER RIGHTS TO
ACQUIRE SECURITIES, CAPITAL STOCK OR OTHER INTERESTS IN ANY OTHER PERSON; ALL
SECURITIES ENTITLEMENTS; AND ALL SECURITIES ACCOUNTS, TOGETHER WITH ALL
FINANCIAL ASSETS CREDITED THERETO;


 


(G)       ALL CASH AND CASH EQUIVALENTS, INCLUDING, WITHOUT LIMITATION, MONEY,
DEMAND DEPOSIT ACCOUNTS AND OTHER DEPOSIT ACCOUNTS;


 


(H)       ALL GOVERNMENTAL APPROVALS, LICENSES, FRANCHISES AND AUTHORIZATIONS,
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW;


 


(I)        ALL PROPERTY AND INTERESTS IN PROPERTY OF SUCH BORROWER NOW OR
HEREAFTER COMING INTO ITS ACTUAL POSSESSION, CUSTODY OR CONTROL IN ANY WAY AND
FOR ANY PURPOSE (WHETHER FOR SAFEKEEPING, DEPOSIT, CUSTODY, PLEDGE,
TRANSMISSION, COLLECTION OR OTHERWISE);


 


(J)        ALL BOOKS AND RECORDS;


 


(K)       ALL OTHER PROPERTY AND INTERESTS IN PROPERTY OF SUCH BORROWER
CONSTITUTING PERSONAL PROPERTY; AND


 


(L)        ALL ACCESSIONS AND ADDITIONS TO, SUBSTITUTIONS FOR, AND REPLACEMENTS,
PRODUCTS AND PROCEEDS OF ANY OF THE FOREGOING (INCLUDING, WITHOUT LIMITATION,
PROCEEDS THAT CONSTITUTE PROPERTY OF THE TYPES DESCRIBED IN CLAUSES (A) THROUGH
(K) OF THIS SECTION 1, AND, TO THE EXTENT NOT OTHERWISE INCLUDED, ALL
(I) PAYMENTS UNDER INSURANCE (WHETHER OR NOT ANY PURCHASER IS THE LOSS PAYEE
THEREOF), OR ANY INDEMNITY, WARRANTY, GUARANTY OR LETTER OF CREDIT, PAYABLE BY
REASON OF LOSS OR DAMAGE TO OR OTHERWISE WITH RESPECT TO ANY OF THE FOREGOING;
AND (II) ANY AND ALL SUPPORTING OBLIGATIONS IN RESPECT OF ANY OF THE FOREGOING).


 

SECTION 2.           Security for Obligations; Definitions.

 

(a)           This Security Agreement and the Collateral secure the prompt and
complete payment and performance when due of (i) all Note Indebtedness (as
defined in the Note Purchase Agreement), and (ii) all obligations of Borrowers
hereunder (collectively, the “Secured Obligations”).

 

(b)           Capitalized terms used herein and not defined shall have the
meanings assigned to such terms in the Note Purchase Agreement and terms defined
in the Uniform Commercial Code as adopted by the State of Delaware (“UCC”) shall
have the meanings assigned to such terms in the UCC.

 


SECTION 3.           SECURITY INTEREST ABSOLUTE.  THIS SECURITY AGREEMENT SHALL


 

6

--------------------------------------------------------------------------------


 


BE CONSTRUED AS A CONTINUING, ABSOLUTE AND UNCONDITIONAL IRREVOCABLE GRANT OF
SECURITY INTEREST AND SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL PAYMENT IN
FULL OF ALL OF THE SECURED OBLIGATIONS.  THE LIABILITY OF THE BORROWERS UNDER
THIS SECURITY AGREEMENT SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF:

 


(A)       ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE NOTE PURCHASE AGREEMENT,
OR ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY
THEREOF;


 


(B)       TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY OCCURRENCE OR CONDITION
WHATSOEVER, INCLUDING WITHOUT LIMITATION, (I) ANY COMPROMISE, SETTLEMENT,
RELEASE, WAIVER, RENEWAL, EXTENSION, INDULGENCE OR MODIFICATION OF, OR ANY
CHANGE IN, ANY OF THE OBLIGATIONS OF THE BORROWERS CONTAINED IN THE NOTE
PURCHASE AGREEMENT OR ANY LOAN DOCUMENT, (II) THE ASSERTION OR EXERCISE BY ANY
BORROWER, THE COLLATERAL AGENT OR THE PURCHASERS OF ANY RIGHTS OR REMEDIES,
(III) THE EXTENSION OF THE TIME FOR PAYMENT BY THE BORROWERS OF ANY PAYMENTS OR
OTHER SUMS OR ANY PART THEREOF OWING OR PAYABLE UNDER ANY OF THE TERMS AND
PROVISIONS OF ANY LOAN DOCUMENT OR OF THE TIME FOR PERFORMANCE BY THE BORROWERS
OF ANY OTHER OBLIGATIONS UNDER OR ARISING OUT OF ANY TERMS OR PROVISIONS OR THE
EXTENSION OF THE RENEWAL OF ANY THEREOF, (IV) THE MODIFICATION OR AMENDMENT
(WHETHER MATERIAL OR OTHERWISE) OF ANY DUTY, AGREEMENT OR OBLIGATION OF THE
BORROWERS SET FORTH IN ANY LOAN DOCUMENT, OR (V) THE RELEASE OR DISCHARGE OF THE
BORROWERS FROM THE PERFORMANCE OR OBSERVANCE OF ANY AGREEMENT, COVENANT, TERM OR
CONDITION CONTAINED IN ANY OF SUCH INSTRUMENTS BY OPERATION OF LAW; OR


 


(C)       TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY EXCHANGE, RELEASE OR
NON-PERFECTION OF ANY COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR
CONSENT TO DEPARTURE FROM ANY OTHER SECURITY AGREEMENT, FOR ALL OR ANY OF THE
SECURED OBLIGATIONS.


 


SECTION 4.           BORROWERS REMAIN LIABLE.  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, (A) EACH BORROWER SHALL REMAIN LIABLE UNDER THE CONTRACTS AND
AGREEMENTS INCLUDED IN THE COLLATERAL TO THE EXTENT SET FORTH THEREIN TO PERFORM
ALL OF ITS DUTIES AND OBLIGATIONS THEREUNDER TO THE SAME EXTENT AS IF THIS
SECURITY AGREEMENT HAD NOT BEEN EXECUTED, (B) THE EXERCISE BY THE COLLATERAL
AGENT OF ANY OF THE RIGHTS HEREUNDER SHALL NOT RELEASE BORROWERS FROM ANY OF
THEIR DUTIES OR OBLIGATIONS UNDER THE CONTRACTS AND AGREEMENTS INCLUDED IN THE
COLLATERAL, AND (C) THE COLLATERAL AGENT SHALL NOT HAVE ANY OBLIGATION OR
LIABILITY UNDER THE CONTRACTS AND AGREEMENTS INCLUDED IN THE COLLATERAL BY
REASON OF THIS SECURITY AGREEMENT, NOR SHALL THE COLLATERAL AGENT BE OBLIGATED
TO PERFORM ANY OF THE OBLIGATIONS OR DUTIES OF THE BORROWERS THEREUNDER OR TO
TAKE ANY ACTION TO COLLECT OR ENFORCE ANY CLAIM FOR PAYMENT ASSIGNED HEREUNDER.

 


SECTION 5.           REPRESENTATIONS AND WARRANTIES.  EACH BORROWER JOINTLY AND
SEVERALLY REPRESENTS AND WARRANTS TO THE COLLATERAL AGENT AS FOLLOWS:

 


(A)           ALL OF SUCH BORROWER’S EQUIPMENT AND INVENTORY (I) WERE ACQUIRED
IN THE ORDINARY COURSE OF BUSINESS AND (II) ARE LOCATED AT THE PLACES SPECIFIED
IN SCHEDULE I HERETO.  THE PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE
OFFICE OF SUCH BORROWER AND THE OFFICE WHERE SUCH BORROWER KEEPS ITS RECORDS
CONCERNING ACCOUNTS RECEIVABLE AND OTHER COLLATERAL ARE LOCATED AT THE ADDRESS
SPECIFIED IN SCHEDULE I HERETO.  ALL ORIGINALS OF ALL CHATTEL PAPER WHICH
EVIDENCE ACCOUNTS RECEIVABLE THAT ARE NOT REQUIRED TO BE DELIVERED TO THE SENIOR
LENDERS HAVE BEEN DELIVERED TO THE COLLATERAL AGENT.  NONE OF THE ACCOUNTS
RECEIVABLE IS EVIDENCED BY A PROMISSORY NOTE OR OTHER INSTRUMENT.

 

7

--------------------------------------------------------------------------------


 


(B)       SUCH BORROWER OWNS ITS COLLATERAL FREE AND CLEAR OF ANY LIEN (AS
DEFINED BELOW), EXCEPT FOR THE SECURITY INTEREST CREATED BY THIS SECURITY
AGREEMENT AND PERMITTED LIENS EXISTING ON THE DATE HEREOF.  NO EFFECTIVE
FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ALL OR ANY
PART OF THE COLLATERAL IS ON FILE IN ANY RECORDING OFFICE, EXCEPT (I) FOR
FINANCING STATEMENTS FILED IN FAVOR OF THE COLLATERAL AGENT RELATING TO THIS
SECURITY AGREEMENT AND (II) IN CONNECTION WITH PERMITTED LIENS.  FOR PURPOSES OF
THIS AGREEMENT, “LIEN” MEANS ANY MORTGAGE, DEED OF TRUST, PLEDGE, SECURITY
INTEREST, HYPOTHECATION, ASSIGNMENT, DEPOSIT ARRANGEMENT, ENCUMBRANCE, LIEN
(STATUTORY OR OTHER), PREFERENCE OR OTHER SECURITY AGREEMENT OR PREFERENTIAL
ARRANGEMENT, CHARGE OR ENCUMBRANCE OF ANY KIND OR NATURE WHATSOEVER (INCLUDING,
WITHOUT LIMITATION, ANY CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT, ANY
FINANCING LEASE HAVING SUBSTANTIALLY THE SAME ECONOMIC EFFECT AS ANY OF THE
FOREGOING, AND THE FILING OF ANY FINANCING STATEMENT UNDER THE UCC OR COMPARABLE
LAW OF ANY JURISDICTION TO EVIDENCE ANY OF THE FOREGOING), EXCEPT FOR REASONABLE
SECURITY INTERESTS IN PURCHASE- MONEY COLLATERAL (AS SUCH TERM IS DEFINED IN
§9-103 OF THE UCC) TO THE EXTENT SUCH SECURITY INTERESTS SECURE PURCHASE-MONEY
OBLIGATIONS TO FINANCE ACQUISITIONS OF SUCH PURCHASE MONEY COLLATERAL.


 


(C)       SUCH BORROWER CONDUCTS NO BUSINESS UNDER ANY NAME OR TRADE NAME OTHER
THAN ITS PROPER CORPORATE NAME, WHICH IS THE NAME SET FORTH IN THE PREAMBLE
HERETO.


 


(D)       SUCH BORROWER HAS EXCLUSIVE POSSESSION AND CONTROL OF ITS EQUIPMENT
AND INVENTORY.


 


(E)       SCHEDULE II SETS FORTH A COMPLETE AND CORRECT LIST OF ALL PATENTS,
TRADEMARKS AND REGISTERED COPYRIGHTS OWNED OR APPLIED FOR BY SUCH BORROWER ON
THE DATE HEREOF.  SUCH BORROWER HAS THE RIGHT TO USE ALL ITS PATENTS,
TRADEMARKS, AND COPYRIGHTS AND ALL COMPUTER PROGRAMS AND OTHER SIMILAR OR
RELATED RIGHTS, FREE FROM RESTRICTIONS, WHICH ARE NECESSARY FOR THE OPERATION OF
ITS BUSINESSES AS PRESENTLY CONDUCTED.  THERE IS NOT PENDING OR, TO THE
KNOWLEDGE OF SUCH BORROWER, THREATENED, ANY CLAIM OR LITIGATION AGAINST OR
AFFECTING SUCH BORROWER CONTESTING THE VALIDITY OF ANY OF ITS PATENTS,
TRADEMARKS OR COPYRIGHTS OR COMPUTER PROGRAM OR OTHER RIGHT.


 


(F)        ALL OTHER ACTIONS LEGALLY NECESSARY TO PERFECT AND PROTECT THE
SECURITY INTERESTS IN SUCH BORROWER’S COLLATERAL, UPON THE FILING OF A FINANCING
STATEMENT ON FORM UCC-1 WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE NO
LATER THAN THE CLOSE OF BUSINESS ON THE FIFTH DAY FOLLOWING THE INITIAL CLOSING,
WILL HAVE BEEN DULY TAKEN, EXCEPT WITH RESPECT TO SUCH BORROWER’S PATENTS,
TRADEMARKS AND REGISTERED COPYRIGHTS, WHICH SHALL BE PREPARED NO LATER THAN THE
CLOSE OF BUSINESS ON THE THIRTIETH (30TH) DAY FOLLOWING THE INITIAL CLOSING AND
FILED WITHIN TEN (10) DAYS FOLLOWING THE REQUEST OF THE COLLATERAL AGENT.


 


(G)       SUCH BORROWER HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS SECURITY AGREEMENT AND TO GRANT THE SECURITY INTERESTS
GRANTED HEREBY.


 


(H)       NO AUTHORIZATION, APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR
FILING WITH, ANY GOVERNMENTAL OR REGULATORY AGENCY OR AUTHORITY IS REQUIRED
EITHER (1) FOR THE GRANT BY SUCH BORROWER OF THE SECURITY INTEREST GRANTED
HEREBY OR FOR THE EXECUTION, DELIVERY

 

8

--------------------------------------------------------------------------------


 


OR PERFORMANCE OF THIS SECURITY AGREEMENT BY SUCH BORROWER OR (2) OTHER THAN THE
FILING OF A FINANCING STATEMENT ON FORM UCC-1 WITH THE SECRETARY OF STATE OF THE
STATE OF DELAWARE AND WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE
(“PTO”), FOR THE PERFECTION OF SUCH SECURITY INTEREST OR THE EXERCISE BY THE
COLLATERAL AGENT OF ITS RESPECTIVE RIGHTS AND REMEDIES HEREUNDER.


 


(I)        ALL KNOWN EXISTING COMMERCIAL TORT CLAIMS OWNED BY SUCH BORROWER ARE
SET FORTH AND DESCRIBED IN SCHEDULE III HERETO.


 


(J)        THE SECURITY INTEREST IN AND LIENS ON THE COLLATERAL GRANTED HEREBY
REPRESENTS A FIRST PRIORITY SECURITY INTEREST IN SUCH COLLATERAL, SUBJECT TO
PERMITTED LIENS.


 


SECTION 6.           FURTHER ASSURANCES; LIMITATIONS ON CHANGES TO CORPORATE
STRUCTURE, NAME, ETC.


 


(A)           EACH BORROWER AGREES THAT FROM TIME TO TIME, AT THE EXPENSE OF
SUCH BORROWER, SUCH BORROWER WILL PROMPTLY EXECUTE OR OTHERWISE AUTHENTICATE AND
DELIVER ALL FURTHER INSTRUMENTS, DOCUMENTS AND OTHER RECORDS AND TAKE ALL
FURTHER ACTION, THAT MAY BE NECESSARY OR DESIRABLE, OR THAT THE COLLATERAL AGENT
MAY REASONABLY REQUEST, IN ORDER TO PERFECT AND PROTECT ANY SECURITY INTEREST
GRANTED OR PURPORTED TO BE GRANTED HEREBY OR TO ENABLE THE COLLATERAL AGENT TO
EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO SUCH
BORROWER’S COLLATERAL.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
BORROWER WILL: (1) FOLLOWING AN EVENT OF DEFAULT, MARK CONSPICUOUSLY EACH
DOCUMENT AND AGREEMENT INCLUDED IN SUCH BORROWER’S COLLATERAL AND, AT THE
REQUEST OF THE COLLATERAL AGENT, EACH OF ITS RECORDS PERTAINING TO THE
COLLATERAL WITH A LEGEND, IN FORM AND SUBSTANCE SATISFACTORY TO THE COLLATERAL
AGENT, INDICATING THAT SUCH COLLATERAL IS SUBJECT TO THE SECURITY INTEREST
GRANTED HEREBY; (2) SUBJECT TO THE RIGHTS OF THE SENIOR LENDERS, IF ANY ACCOUNT
RECEIVABLE SHALL BE EVIDENCED BY A PROMISSORY NOTE OR OTHER INSTRUMENT OR
CHATTEL PAPER, DELIVER SUCH TO THE COLLATERAL AGENT DULY ENDORSED AND
ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT, ALL IN FORM
AND SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT; AND (3) AUTHENTICATE (IF
NECESSARY) AND FILE SUCH FINANCING OR CONTINUATION STATEMENTS, OR AMENDMENTS
THERETO, AND SUCH OTHER INSTRUMENTS, NOTICES OR OTHER RECORDS, AS MAY BE LEGALLY
NECESSARY, OR AS THE COLLATERAL AGENT MAY REQUEST, IN ORDER TO PERFECT AND
PRESERVE THE SECURITY INTEREST GRANTED OR PURPORTED TO BE GRANTED HEREBY.


 


(B)       EACH BORROWER HEREBY AUTHORIZES THE COLLATERAL AGENT TO FILE ONE OR
MORE FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, RELATIVE TO
ALL OR ANY PART OF SUCH BORROWER’ S COLLATERAL.


 


(C)       EACH BORROWER WILL FURNISH TO THE COLLATERAL AGENT FROM TIME TO TIME
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING SUCH BORROWER’S
COLLATERAL AND SUCH OTHER REPORTS IN CONNECTION WITH SUCH COLLATERAL AS THE
COLLATERAL AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING:  (I) EACH BORROWER SHALL, FROM TIME TO
TIME, EXECUTE AND DELIVER TO THE COLLATERAL AGENT, IN SUCH FORM AND MANNER AS
THE COLLATERAL AGENT MAY REASONABLY REQUIRE, SOLELY FOR THE COLLATERAL AGENT’S
CONVENIENCE IN MAINTAINING RECORDS OF SUCH BORROWER’S COLLATERAL, SUCH
CONFIRMATORY SCHEDULES OF SUCH BORROWER’S ACCOUNTS RECEIVABLE, AND SUCH OTHER
APPROPRIATE REPORTS DESIGNATING, IDENTIFYING AND DESCRIBING SUCH BORROWER’S
ACCOUNTS RECEIVABLE, AS THE COLLATERAL AGENT MAY REASONABLY REQUEST; AND (II) IF
ANY MATERIAL

 

9

--------------------------------------------------------------------------------


 


COMMERCIAL TORT CLAIM SHOULD HEREAFTER ARISE (“ADDITIONAL TORT CLAIM”), SUCH
BORROWER SHALL PROMPTLY ADVISE THE COLLATERAL AGENT IN WRITING, SUPPLEMENTING
SCHEDULE III HERETO, WHICH SUPPLEMENT SHALL CONSTITUTE A GRANT BY SUCH BORROWER
TO THE COLLATERAL AGENT OF A SECURITY INTEREST THEREIN, ON THE TERMS, AND
SUBJECT TO THE CONDITIONS, SET FORTH IN THE SECURITY AGREEMENT, AND SUCH
BORROWER’S AUTHORIZATION TO FILE, OR TO AMEND, SUCH FINANCING STATEMENTS AS THE
COLLATERAL AGENT MAY DEEM NECESSARY OR ADVISABLE TO PERFECT ITS SECURITY
INTEREST IN SUCH ADDITIONAL TORT CLAIM.  IN ADDITION, UPON THE COLLATERAL
AGENT’S REQUEST, EACH BORROWER SHALL PROVIDE THE PURCHASERS WITH COPIES OF
AGREEMENTS WITH, OR PURCHASE ORDERS FROM, SUCH BORROWER’S CUSTOMERS, OF INVOICES
TO CUSTOMERS AND PROOF OF SHIPMENT OR DELIVERY AND SUCH OTHER DOCUMENTATION AND
INFORMATION RELATING TO ITS ACCOUNTS RECEIVABLE AND ITS OTHER COLLATERAL AS THE
COLLATERAL AGENT MAY FROM TIME TO TIME REASONABLY REQUEST TO THE EXTENT SUCH
BORROWER MAINTAINS SUCH DOCUMENTATION IN THE ORDINARY COURSE OF ITS BUSINESS. 
FAILURE TO PROVIDE THE COLLATERAL AGENT WITH ANY OF THE FOREGOING SHALL IN NO
WAY AFFECT, DIMINISH, MODIFY OR OTHERWISE LIMIT THE LIEN GRANTED HEREIN.  EACH
BORROWER HEREBY AUTHORIZES THE COLLATERAL AGENT TO REGARD ITS PRINTED NAME OR
RUBBER STAMP SIGNATURE ON ASSIGNMENT SCHEDULES OR INVOICES AS THE EQUIVALENT OF
A MANUAL SIGNATURE BY AN AUTHORIZED OFFICER OR AGENT OF SUCH BORROWER.


 


(D)       SUCH BORROWER WILL DEFEND ITS COLLATERAL AGAINST ALL CLAIMS AND
DEMANDS OF ALL PERSONS (OTHER THAN THE COLLATERAL AGENT OR A SENIOR LENDER)
CLAIMING AN INTEREST THEREIN.


 


(E)       SUCH BORROWER WILL, NO LATER THAN THE CLOSE OF BUSINESS ON THE FIFTH
DAY FOLLOWING THE INITIAL CLOSING, FILE A FINANCING STATEMENT ON FORM UCC-1 WITH
THE DELAWARE SECRETARY OF STATE AND NO LATER THAN THIRTY (30) DAYS AFTER THE
INITIAL CLOSING, PREPARE ALL NECESSARY FILINGS WITH THE PTO WITH RESPECT TO THE
SECURITY INTEREST CREATED HEREBY AND NO LATER THAN TEN (10) DAYS FOLLOWING THE
REQUEST OF THE COLLATERAL AGENT, FILE SUCH NECESSARY FILINGS WITH THE PTO, SUCH
FILINGS TO BE, IN FORM AND SUBSTANCE, ACCEPTABLE TO THE COLLATERAL AGENT.


 


(F)        SUCH BORROWER WILL NOT CHANGE ITS NAME OR JURISDICTION OF
INCORPORATION, OR ITS CORPORATE STRUCTURE, OR MERGE WITH OR INTO ANY OTHER
PERSON, OR BECOME DOMESTICATED UNDER THE LAWS OF ANY OTHER JURISDICTION WITHOUT
GIVING AT LEAST 10 DAYS PRIOR NOTICE TO THE COLLATERAL AGENT.


 


SECTION 7.           AS TO EQUIPMENT, INVENTORY AND TRADEMARKS.  EACH BORROWER
SHALL:


 


(A)           KEEP ITS EQUIPMENT AND INVENTORY (OTHER THAN ITS INVENTORY SOLD IN
THE ORDINARY COURSE OF BUSINESS) AT THE PLACES THEREFOR SPECIFIED IN SCHEDULE I
HERETO OR, UPON 30 DAYS’ PRIOR WRITTEN NOTICE TO THE COLLATERAL AGENT, AT SUCH
OTHER PLACES IN JURISDICTIONS WHERE ALL ACTION REQUIRED BY SECTION 6 SHALL HAVE
BEEN TAKEN WITH RESPECT TO ITS EQUIPMENT AND INVENTORY;


 


(B)       PERMIT THE COLLATERAL AGENT OR ANY AGENT THEREOF TO HAVE ACCESS TO ITS
INVENTORY AND EQUIPMENT FOR PURPOSES OF INSPECTION DURING NORMAL BUSINESS HOURS
AND UPON REASONABLE NOTICE TO SUCH BORROWER;

 

10

--------------------------------------------------------------------------------


 


(C)       PROMPTLY NOTIFY THE COLLATERAL AGENT IN WRITING OF ANY MATERIAL LOSS
OR DAMAGE TO ITS INVENTORY OR EQUIPMENT;


 


(D)       EXCEPT FOR COLLATERAL SECURING A PURCHASE-MONEY OBLIGATION INCURRED IN
COMPLIANCE WITH §9-103 OF THE UCC, NOT PERMIT ITS EQUIPMENT TO BECOME A PART OF
OR TO BE AFFIXED TO ANY REAL PROPERTY OF ANY PERSON; AND


 


(E)       ADVISE THE COLLATERAL AGENT OF ALL ITS TRADEMARKS, PATENTS AND
COPYRIGHTS OR APPLICATIONS FOR OR REGISTRATION OF THE SAME, CREATED OR OBTAINED
BY SUCH BORROWER ON OR AFTER THE DATE OF THIS SECURITY AGREEMENT.


 


SECTION 8.           INSURANCE.


 


(A)           EACH POLICY FOR LIABILITY AND PROPERTY DAMAGE INSURANCE SHALL
WITHIN 30 DAYS FOLLOWING THE INITIAL CLOSING PROVIDE FOR ALL LOSSES TO BE PAID
ON BEHALF OF A SENIOR LENDER, THE COLLATERAL AGENT AND THE BORROWERS AS THEIR
RESPECTIVE INTERESTS MAY APPEAR.  EACH SUCH POLICY SHALL IN ADDITION: (1) NAME
THE COLLATERAL AGENT AS INSURED PARTY THEREUNDER (WITHOUT ANY REPRESENTATION OR
WARRANTY BY OR OBLIGATION UPON THE COLLATERAL AGENT) AS ITS INTERESTS MAY
APPEAR; AND (2) PROVIDE THAT AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF
AMENDMENT TO OR LAPSE AND AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF
CANCELLATION SHALL BE GIVEN TO THE COLLATERAL AGENT BY THE INSURER.  EACH
BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE EACH POLICY TO
CONTAIN THE AGREEMENT BY THE INSURER THAT ANY LOSS THEREUNDER SHALL BE PAYABLE
TO THE COLLATERAL AGENT WHOSE RIGHTS WITH RESPECT TO ANY LOSS THEREUNDER SHALL
BE UNAFFECTED BY ANY ACTION, INACTION OR BREACH OF REPRESENTATION AND WARRANTY
BY SUCH BORROWER.  EACH BORROWER SHALL, IF SO REQUESTED BY THE COLLATERAL AGENT,
DELIVER TO THE COLLATERAL AGENT ORIGINAL OR DUPLICATE POLICIES OF SUCH INSURANCE
AND, AS OFTEN AS THE COLLATERAL AGENT MAY REQUEST, A REPORT OF A REPUTABLE
INSURANCE BROKER WITH RESPECT TO SUCH INSURANCE.  FURTHER, EACH BORROWER SHALL,
AT THE REQUEST OF THE COLLATERAL AGENT, DULY EXECUTE AND DELIVER INSTRUMENTS OF
ASSIGNMENT OF SUCH INSURANCE POLICIES TO COMPLY WITH THE REQUIREMENTS OF
SECTION 6 AND CAUSE THE RESPECTIVE INSURERS TO ACKNOWLEDGE NOTICE OF SUCH
ASSIGNMENT.


 


(B)       REIMBURSEMENT UNDER ANY LIABILITY INSURANCE MAINTAINED BY A BORROWER
PURSUANT TO THIS SECTION 8 MAY BE PAID DIRECTLY TO THE PERSON WHO SHALL HAVE
INCURRED LIABILITY COVERED BY SUCH INSURANCE.  IN CASE OF ANY LOSS INVOLVING
DAMAGE TO A BORROWER’S EQUIPMENT OR INVENTORY WHEN SUBSECTION (C) OF THIS
SECTION 8 IS NOT APPLICABLE, SUCH BORROWER SHALL MAKE OR CAUSE TO BE MADE THE
NECESSARY REPAIRS TO OR REPLACEMENTS OF SUCH EQUIPMENT OR INVENTORY, AND ANY
PROCEEDS OF INSURANCE MAINTAINED BY SUCH BORROWER PURSUANT TO THIS SECTION 8
SHALL BE PAID TO SUCH BORROWER AS REIMBURSEMENT FOR THE COSTS OF SUCH REPAIRS OR
REPLACEMENTS.


 


(C)       UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF
DEFAULT (AS DEFINED IN THE NOTE PURCHASE AGREEMENT), SUBJECT TO
SECTION 11(B) HEREOF, ALL INSURANCE PAYMENTS IN RESPECT OF SUCH EQUIPMENT OR
INVENTORY SHALL BE PAID TO THE COLLATERAL AGENT AND APPLIED TO PAYMENT OF THE
AMOUNTS DUE UNDER THE SECURED OBLIGATIONS.


 


SECTION 9.           AS TO ACCOUNTS RECEIVABLE.

 


(A)           EACH BORROWER SHALL KEEP ITS PRINCIPAL PLACE OF BUSINESS AND CHIEF
EXECUTIVE OFFICE AND THE OFFICE WHERE IT KEEPS ITS

 

11

--------------------------------------------------------------------------------


 


RECORDS CONCERNING ITS ACCOUNTS RECEIVABLE, AT THE LOCATION THEREFOR SPECIFIED
IN SCHEDULE I HERETO OR, UPON THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE
COLLATERAL AGENT, AT SUCH OTHER LOCATIONS IN A JURISDICTION WHERE ALL ACTION
REQUIRED BY SECTION 6 SHALL HAVE BEEN TAKEN WITH RESPECT TO ITS ACCOUNTS
RECEIVABLE.  EACH BORROWER WILL HOLD AND PRESERVE SUCH RECORDS AND WILL PERMIT
REPRESENTATIVES OF THE COLLATERAL AGENT TO INSPECT AND MAKE ABSTRACTS FROM SUCH
RECORDS UPON REASONABLE NOTICE TO SUCH BORROWER AND DURING NORMAL BUSINESS
HOURS.


 


(B)       EXCEPT AS OTHERWISE PROVIDED IN THIS SUBSECTION (B), EACH BORROWER
SHALL CONTINUE TO COLLECT, AT ITS OWN EXPENSE, ALL AMOUNTS DUE OR TO BECOME DUE
TO SUCH BORROWER UNDER ITS ACCOUNTS RECEIVABLE.  IN CONNECTION WITH SUCH
COLLECTIONS, EACH BORROWER MAY TAKE SUCH ACTION AS SUCH BORROWER MAY DEEM
NECESSARY OR ADVISABLE TO ENFORCE COLLECTION OF ITS ACCOUNTS RECEIVABLE;
PROVIDED, HOWEVER, THAT, SUBJECT TO THE RIGHTS OF THE SENIOR LENDERS,  THE
COLLATERAL AGENT SHALL HAVE THE RIGHT AT ANY TIME, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UPON WRITTEN NOTICE TO SUCH
BORROWER OF ITS INTENTION TO DO SO, TO NOTIFY THE ACCOUNT DEBTORS OR OBLIGORS
UNDER ANY OF SUCH BORROWER’S ACCOUNTS RECEIVABLE OF THE ASSIGNMENT OF SUCH
ACCOUNTS RECEIVABLE TO THE COLLATERAL AGENT AND TO DIRECT SUCH ACCOUNT DEBTORS
OR OBLIGORS TO MAKE PAYMENT OF ALL AMOUNTS DUE OR TO BECOME DUE TO SUCH BORROWER
THEREUNDER DIRECTLY TO THE COLLATERAL AGENT AND, UPON SUCH NOTIFICATION AND AT
THE EXPENSE OF SUCH BORROWER, TO ENFORCE COLLECTION OF ANY SUCH ACCOUNTS
RECEIVABLE, AND TO ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT THEREOF,
IN THE SAME MANNER AND TO THE SAME EXTENT AS SUCH BORROWER MIGHT HAVE DONE.  AS
LONG AS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, SUBJECT TO
SECTION 11(B) HEREOF, (1) ALL AMOUNTS AND PROCEEDS (INCLUDING INSTRUMENTS)
RECEIVED BY SUCH BORROWER IN RESPECT OF ITS ACCOUNTS RECEIVABLE SHALL BE
RECEIVED IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT HEREUNDER, SHALL BE
SEGREGATED FROM OTHER FUNDS OF SUCH BORROWER AND SHALL BE FORTHWITH PAID OVER TO
THE COLLATERAL AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
ENDORSEMENT) TO BE APPLIED AS PROVIDED BY SECTION 16(C) OR IF IT CANNOT BE SO
APPLIED UNDER APPLICABLE LAW, HELD AS CASH COLLATERAL, AS DETERMINED BY THE
COLLATERAL AGENT, AND (2) SUCH BORROWER SHALL NOT ADJUST, SETTLE OR COMPROMISE
THE AMOUNT OR PAYMENT OF ANY OF ITS ACCOUNT RECEIVABLE, OR RELEASE WHOLLY OR
PARTLY ANY ACCOUNT DEBTOR OR OBLIGOR THEREOF, OR ALLOW ANY CREDIT OR DISCOUNT
THEREON, OTHER THAN ANY DISCOUNT ALLOWED FOR PROMPT PAYMENT.


 


SECTION 10.         ASSIGNMENT OF CLAIMS ACT.  NEITHER BORROWER SHALL PERMIT ANY
NOTICE TO BE FILED UNDER THE ASSIGNMENT OF CLAIMS ACT WITH RESPECT TO ANY OF ITS
COLLATERAL, EXCEPT FOR SUCH NOTICE IN FAVOR OF A SENIOR LENDER AND THE
COLLATERAL AGENT.


SECTION 11.         NOTES EQUALLY AND RATABLY SECURED; SUBORDINATION.


 


(A)       THE NOTES SHALL BE EQUALLY AND RATABLY SECURED PURSUANT TO THE TERMS
OF THIS SECURITY AGREEMENT.  THE BORROWERS SHALL NOT MAKE ANY OFFER TO PURCHASE
OR OTHERWISE PAY ANY PURCHASER WITHOUT MAKING THE SAME OFFER TO EACH PURCHASER.


 


(B)       THE COLLATERAL AGENT ACKNOWLEDGES AND AGREES THAT ALL OF THE SECURED
OBLIGATIONS ARE SUBORDINATED TO THE RIGHTS OF ANY SENIOR LENDER IN CONNECTION
WITH THE SENIOR CREDIT FACILITY INCLUDING AS SET FORTH IN THE SVB SUBORDINATION
AGREEMENT.


 


SECTION 12.         [RESERVED].

 

12

--------------------------------------------------------------------------------


 


SECTION 13.         COLLATERAL AGENT APPOINTED BORROWERS’ ATTORNEY-IN-FACT. 
EACH BORROWER HEREBY IRREVOCABLY APPOINTS THE COLLATERAL AGENT AS SUCH
BORROWER’S ATTORNEY-IN-FACT, WITH FULL AUTHORITY IN THE PLACE AND STEAD OF SUCH
BORROWER AND IN THE NAME OF SUCH BORROWER, THE COLLATERAL AGENT OR OTHERWISE,
TO, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TAKE
ANY ACTION AND TO EXECUTE ANY INSTRUMENT WHICH THE COLLATERAL AGENT MAY DEEM
NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS SECURITY AGREEMENT,
SUBJECT TO SECTION 11(B) HEREOF, INCLUDING, WITHOUT LIMITATION:


 


(A)       TO OBTAIN AND ADJUST INSURANCE REQUIRED TO BE PAID TO THE COLLATERAL
AGENT PURSUANT TO SECTION 8;


 


(B)       TO ASK, DEMAND, COLLECT, SUE FOR, RECOVER, COMPROMISE, RECEIVE AND
GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN
RESPECT OF ANY OF THE COLLATERAL;


 


(C)       TO RECEIVE, ENDORSE, ASSIGN, AND COLLECT ANY AND ALL CHECKS, NOTES,
DRAFTS AND OTHER NEGOTIABLE AND NON-NEGOTIABLE INSTRUMENTS, DOCUMENTS AND
CHATTEL PAPER, IN CONNECTION WITH CLAUSE (A) OR (B) ABOVE, AND EACH BORROWER
WAIVES NOTICE OF PRESENTMENT, PROTEST AND NON-PAYMENT OF ANY INSTRUMENT,
DOCUMENT OR CHATTEL PAPER SO ENDORSED OR ASSIGNED;


 


(D)       TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS
WHICH THE COLLATERAL AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION OF
ANY OF THE COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF THE COLLATERAL AGENT
WITH RESPECT TO ANY OF THE COLLATERAL;


 


(E)       TO SELL, TRANSFER, ASSIGN OR OTHERWISE DEAL IN OR WITH THE COLLATERAL
OR THE PROCEEDS OR AVAILS THEREOF, AS FULL AND EFFECTUALLY AS IF THE COLLATERAL
AGENT WERE THE ABSOLUTE OWNER THEREOF;


 


(F)        TO PERFORM OR CAUSE THE PERFORMANCE OF ANY OBLIGATION OF THE
BORROWERS HEREUNDER;


 


(G)       TO RECEIVE, OPEN AND DISPOSE OF ALL MAIL ADDRESSED TO EACH OF THE
BORROWERS AND TO NOTIFY POSTAL AUTHORITIES TO CHANGE THE ADDRESS FOR DELIVERY
THEREOF TO SUCH ADDRESS AS THE COLLATERAL AGENT MAY DESIGNATE; AND


 


(H)       TO TRANSMIT TO CUSTOMERS INDEBTED ON ACCOUNTS NOTICE OF THE COLLATERAL
AGENT’S INTEREST THEREIN AND TO NOTIFY CUSTOMERS INDEBTED ON ACCOUNTS TO MAKE
PAYMENT DIRECTLY TO THE COLLATERAL AGENT FOR THE BORROWERS’ ACCOUNT.


 

Each Borrower hereby ratifies and approves all acts other than those which
directly result from the Collateral Agent’s gross negligence or willful
misconduct, of the Collateral Agent, as its attorney in-fact, pursuant to this
Section 13, and the Collateral Agent, as its attorney in-fact, will not be
liable for any acts of commission or omission, nor for any error of judgment or
mistake of fact or law other than those which are finally determined by a court
of competent jurisdiction to be the direct result of the Collateral Agent’s
gross negligence or willful misconduct.  This power, being coupled with an
interest, is irrevocable so long as this Security Agreement remains in effect.

 

13

--------------------------------------------------------------------------------


 

Each Borrower also authorizes the Collateral Agent, at any time after the
occurrence and during the continuance of an Event of Default, to communicate in
its own name with any party to any contract, agreement or instrument included in
the Collateral with regard to the assignment of such contract, agreement or
instrument and other matters relating thereto.

 


SECTION 14.         COLLATERAL AGENT MAY PERFORM.  IF THE BORROWERS FAIL TO
PERFORM ANY AGREEMENT CONTAINED HEREIN, THE COLLATERAL AGENT MAY ITSELF PERFORM,
OR CAUSE PERFORMANCE OF, SUCH AGREEMENT, AND THE EXPENSES OF THE COLLATERAL
AGENT INCURRED IN CONNECTION THEREWITH SHALL BE PAYABLE BY THE BORROWERS UNDER
SECTION 17(B).

 


SECTION 15.         COLLATERAL AGENT’S DUTIES.  THE POWERS CONFERRED ON THE
COLLATERAL AGENT HEREUNDER ARE SOLELY TO PROTECT ITS INTEREST IN THE COLLATERAL
AND SHALL NOT IMPOSE ANY DUTY UPON IT TO EXERCISE ANY SUCH POWERS.  EXCEPT FOR
THE SAFE CUSTODY OF ANY COLLATERAL IN ITS POSSESSION AND THE ACCOUNTING FOR
MONEYS ACTUALLY RECEIVED BY IT HEREUNDER, THE COLLATERAL AGENT SHALL NOT HAVE
ANY DUTY AS TO ANY COLLATERAL OR AS TO THE TAKING OF ANY NECESSARY STEPS TO
PRESERVE RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER RIGHTS PERTAINING TO ANY
COLLATERAL.


 


SECTION 16.         REMEDIES.  SUBJECT TO SECTION 11(B) HEREOF, IF ANY EVENT OF
DEFAULT SHALL HAVE OCCURRED AND NOT HAVE BEEN WAIVED OR CURED:


 


(A)       THE COLLATERAL AGENT HAS THE RIGHT TO TAKE THE ACTIONS DESCRIBED IN
THE PROVISO OF SECTION 9(B).


 


(B)       THE COLLATERAL AGENT MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN
ADDITION TO OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE
TO IT, ALL THE RIGHTS AND REMEDIES OF A COLLATERAL AGENT ON DEFAULT UNDER THE
UCC (WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED COLLATERAL) AND ALSO MAY
(I) REQUIRE THE BORROWERS TO, AND EACH BORROWER HEREBY AGREES THAT IT WILL AT
ITS EXPENSE AND UPON THE REQUEST OF THE COLLATERAL AGENT FORTHWITH, ASSEMBLE ALL
OR PART OF THE COLLATERAL AS DIRECTED BY THE COLLATERAL AGENT AND MAKE IT
AVAILABLE TO THE COLLATERAL AGENT AT A PLACE TO BE DESIGNATED BY THE COLLATERAL
AGENT WHICH IS REASONABLY CONVENIENT TO BOTH PARTIES AND (II) TO THE EXTENT
PERMITTED BY LAW, ENTER THE PREMISES WHERE ANY OF THE COLLATERAL IS LOCATED AND
TAKE AND CARRY AWAY THE SAME, BY ANY OF ITS REPRESENTATIVES, WITH OR WITHOUT
LEGAL PROCESS, TO COLLATERAL AGENT’S PLACE OF STORAGE, AND (III) WITHOUT NOTICE
EXCEPT AS SPECIFIED IN THE NEXT SENTENCE, SELL THE COLLATERAL OR ANY PART
THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY OF THE
COLLATERAL AGENT’S OFFICES OR ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE
DELIVERY AND UPON SUCH OTHER TERMS AS THE COLLATERAL AGENT MAY DEEM COMMERCIALLY
REASONABLE.  EACH BORROWER AGREES THAT, TO THE EXTENT NOTICE OF DISPOSITION IS
REQUIRED BY LAW, NOTICE TO THE BORROWERS OF AT LEAST TEN (10) BUSINESS DAYS
PRIOR TO THE EARLIEST TIME OF DISPOSITION SET FORTH IN SUCH NOTICE SHALL
CONSTITUTE REASONABLE NOTIFICATION.  THE COLLATERAL AGENT SHALL NOT BE OBLIGATED
TO MAKE ANY SALE OF COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN. 
THE COLLATERAL AGENT MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY
ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT
FURTHER NOTICE, BE MADE AT THE TIME AND PLACE IT WAS SO ADJOURNED.


 


(C)       SUBJECT TO SECTION 11(B), ALL CASH PROCEEDS RECEIVED BY THE COLLATERAL
AGENT IN RESPECT OF ANY SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL
OR ANY PART OF THE COLLATERAL MAY, TO THE EXTENT REQUIRED BY APPLICABLE LAW, BE
HELD BY THE COLLATERAL AGENT AS COLLATERAL FOR, AND/OR THEN OR AT ANY TIME
THEREAFTER APPLIED (AFTER PAYMENT OF ANY AMOUNTS PAYABLE TO THE COLLATERAL AGENT
PURSUANT TO SECTION 17) TO THE PAYMENT IN FULL OF

 

14

--------------------------------------------------------------------------------


 


THE SECURED OBLIGATIONS, IN EACH CASE EQUALLY AND RATABLY IN ACCORDANCE WITH THE
RESPECTIVE AMOUNTS THEREOF THEN DUE AND OWING OR AS THE PURCHASERS HOLDING THE
SAME MAY OTHERWISE AGREE.  ANY SURPLUS OF SUCH CASH OR CASH PROCEEDS HELD BY THE
COLLATERAL AGENT AND REMAINING AFTER PAYMENT IN FULL OF ALL THE SECURED
OBLIGATIONS TO THE COLLATERAL AGENT SHALL BE PAID OVER TO THE BORROWERS (SUBJECT
TO THE RIGHTS AND REMEDIES OF OTHER SECURED LENDERS).  IF THE PROCEEDS OF THE
SALE OF THE COLLATERAL ARE INSUFFICIENT TO PAY ALL OF THE SECURED OBLIGATIONS,
THE BORROWERS AGREES TO PAY UPON DEMAND ANY DEFICIENCY TO THE COLLATERAL AGENT.

 


(D)       THE COLLATERAL AGENT MAY USE (AND IS HEREBY GRANTED A LICENSE TO USE),
IN CONNECTION WITH ANY ASSEMBLY, PREPARATION FOR DISPOSITION OR DISPOSITION OF
THE COLLATERAL, ANY OF THE TRADEMARKS, COPYRIGHTS, PATENTS, TECHNICAL PROCESSES,
TRADE NAMES, SERVICE MARKS OR TRADE STYLES AND OTHER INTELLECTUAL PROPERTY USED
BY THE BORROWERS, WITHOUT PAYMENT OR ADDITIONAL COMPENSATION THEREFOR.


 


(E)       THE BORROWERS RECOGNIZE THAT THE COLLATERAL AGENT MAY BE UNABLE TO
EFFECT A PUBLIC SALE OF ALL OR PART OF THE COLLATERAL CONSISTING OF INVESTMENT
PROPERTY BY REASON OF CERTAIN PROHIBITIONS CONTAINED IN THE SECURITIES ACT OF
1933, AS AMENDED, OR IN APPLICABLE DELAWARE OR OTHER STATES’ SECURITIES LAWS AS
NOW OR HEREAFTER IN EFFECT, UNLESS REGISTRATION OR QUALIFICATION, AS THE CASE
MAY BE, IS ACCOMPLISHED. TO THE EXTENT PERMITTED BY LAW, THE BORROWERS
ACKNOWLEDGES THAT THE COLLATERAL AGENT MAY RESORT TO ONE OR MORE PRIVATE SALES
TO A SINGLE PURCHASER OR A RESTRICTED GROUP OF PURCHASERS WHO WILL BE OBLIGED TO
AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH INVESTMENT PROPERTY FOR THEIR OWN
ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE
THEREOF.  TO THE EXTENT PERMITTED BY LAW, THE BORROWERS AGREE THAT PRIVATE SALES
MAY BE AT PRICES AND OTHER TERMS LESS FAVORABLE TO THE BORROWERS THAN IF SUCH
INVESTMENT PROPERTY WERE SOLD AT A PUBLIC SALE AND THAT THE COLLATERAL AGENT
SHALL HAVE NO OBLIGATION TO DELAY THE SALE OF ANY SUCH PORTION OF THE COLLATERAL
FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE ISSUER OF SUCH INVESTMENT
PROPERTY TO REGISTER OR QUALIFY SUCH INVESTMENT PROPERTY, EVEN IF SUCH ISSUER
WOULD, OR SHOULD, PROCEED TO REGISTER OR QUALIFY SUCH INVESTMENT PROPERTY FOR
PUBLIC SALE.  THE BORROWERS AGREE THAT PRIVATE SALES MADE UNDER THE FOREGOING
CIRCUMSTANCES SHALL BE DEEMED TO HAVE BEEN MADE IN A “COMMERCIALLY REASONABLE”
MANNER.


 


SECTION 17.         INDEMNITY AND EXPENSES.

 


(A)       WITHOUT LIMITING ANY INDEMNITY PROVIDED UNDER THE NOTE PURCHASE
AGREEMENT OR ANY LOAN DOCUMENT, EACH BORROWER AGREES TO INDEMNIFY AND DEFEND THE
COLLATERAL AGENT (INCLUDING, FOR THE PURPOSES OF THIS SECTION 17, ITS AGENTS AND
AFFILIATES AND ITS OFFICERS, DIRECTORS, EMPLOYEES, CONSULTANTS AND ADVISORS AND
ANY OF THEIR AFFILIATES (EACH AN “INDEMNIFIED PARTY”)), FROM AND AGAINST ANY AND
ALL CLAIMS, LOSSES AND LIABILITIES GROWING OUT OF OR RESULTING FROM THIS
SECURITY AGREEMENT OR ANY LOAN DOCUMENT (INCLUDING, WITHOUT LIMITATION,
ENFORCEMENT OF THIS SECURITY AGREEMENT), EXCEPT CLAIMS, LOSSES OR LIABILITIES
RESULTING FROM AN INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(B)       EACH BORROWER WILL UPON DEMAND PAY TO THE COLLATERAL AGENT THE AMOUNT
OF ANY AND ALL REASONABLE EXPENSES, INCLUDING THE FEES AND OUT-OF-POCKET
EXPENSES

 

15

--------------------------------------------------------------------------------


 


OR DISBURSEMENTS OF ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH THE
COLLATERAL AGENT MAY INCUR IN CONNECTION WITH (1) THE NEGOTIATION OR PREPARATION
OF, OR ANY CLOSING UNDER, AND THE PERFECTION OF (INCLUDING ANY FILING OR
RECORDING FEES) ANY AND ALL LIENS CONTEMPLATED BY THIS SECURITY AGREEMENT AND
ANY OTHER RELATED DOCUMENTS, (2) THE CUSTODY, PRESERVATION, USE OR OPERATION OF,
OR THE SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON, ANY OF THE
COLLATERAL, AND (3) THE INTERPRETATION, PERFORMANCE OR ENFORCEMENT OF ANY OF THE
RIGHTS OF THE COLLATERAL AGENT.  WITHOUT LIMITING IN ANY MANNER THE GENERALITY
OF THE FOREGOING, EACH BORROWER WILL PAY ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES OF THE COLLATERAL AGENT OR ANY PURCHASER UPON FAILURE BY THE BORROWERS
TO PERFORM OR OBSERVE ANY OF THE PROVISIONS OF THIS AGREEMENT OR UPON DEMAND IN
CONNECTION WITH THE BANKRUPTCY OR OTHER INSOLVENCY PROCEEDING INVOLVING A
BORROWER; IN EACH CASE, INCLUDING WITHOUT LIMITATION, THE REASONABLE FEES AND
OUT-OF-POCKET EXPENSES OF COUNSEL FOR THE COLLATERAL AGENT AND OF ANY
CONSULTANTS OR EXPERT WITNESSES RETAINED BY THE COLLATERAL AGENT, WITH RESPECT
TO ANY ASPECT OF THE SECURED OBLIGATIONS OR OTHERWISE RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY.  ALL AMOUNTS PAYABLE BY THE BORROWERS UNDER
THIS SECTION 17(B) SHALL BE PAID TOGETHER WITH INTEREST THEREON, FROM THE DATE
INCURRED BY THE COLLATERAL AGENT UNTIL PAID, CALCULATED ON THE BASIS OF A YEAR
OF 365 OR 366 DAYS, AS APPLICABLE, AND FOR THE ACTUAL NUMBER OF DAYS ELAPSED, AT
THE HIGHEST RATE OF INTEREST THEN APPLICABLE TO ANY OF THE SECURED OBLIGATIONS. 
THE COLLATERAL AGENT SHALL NOT BE LIABLE TO THE BORROWERS FOR DAMAGES AS A
RESULT OF DELAYS, TEMPORARY WITHDRAWALS OF THE EQUIPMENT FROM SERVICE OR OTHER
CAUSES OTHER THAN THOSE CAUSED BY THE COLLATERAL AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  THIS SECTION 17 SHALL SURVIVE SATISFACTION OF THE SECURED
OBLIGATIONS AND TERMINATION OF THIS SECURITY AGREEMENT.

 

SECTION 18.         Amendments; Etc.  No amendment or waiver of any provision of
this Security Agreement nor consent to any departure by a party herefrom shall
in any event be effective unless the same shall be in writing and signed by the
Borrowers and the Collateral Agent and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. 

 

SECTION 19.         Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be (i) mailed by registered or
certified mail, postage prepaid, (ii) delivered by nationally recognized
overnight courier service, or (iii) otherwise delivered by hand or by messenger,
addressed,  if to the Collateral Agent or a Purchaser, to:

 

SG Phoenix LLC, as Collateral Agent

110 East 59th Street, Suite 1901

New York, NY 10022

Facsimile Number: (212) 319-4970

Attention: Philip S. Sassower

 

or at such other address as the Collateral Agent shall have furnished to
Borrower in writing, or, if to the Borrowers, to:

 

Xplore Technologies Corp

14000 Summit Drive, Suite 900

Austin, Texas 78728

Facsimile Number (512) 336-7791

Attention: Michael J. Rapisand

 

16

--------------------------------------------------------------------------------


 

All notices shall be effective upon receipt.

 

SECTION 20.         Continuing Security Interest; Transfer of Note.  This
Security Agreement shall create a continuing security interest in the Collateral
and shall (1) remain in full force and effect until the payment in full of the
Secured Obligations, (2) be binding upon the Borrowers, their successors and
permitted assigns and (3) inure to the benefit of the Collateral Agent and its
successors.  Without limiting the generality of the foregoing clause (3), the
Collateral Agent may resign and a successor agent may become vested with the
rights, powers and duties of the Collateral Agent pursuant to Section 11.18 of
the Note Purchase Agreement.  Upon the payment in full of the Secured
Obligations the security interest granted hereby shall automatically terminate
and all rights to the Collateral shall revert to the Borrowers; provided,
however that the parties hereto agree that if at any time all or any part of any
payment theretofore applied by any party to this Security Agreement is, or must
be, rescinded or returned for any reasons whatsoever, including without
limitation, the insolvency, bankruptcy or reorganization of a Borrower, this
Security Agreement shall, to the extent that such payment is or must be
rescinded or returned, be deemed to have continued in existence notwithstanding
such application, and this Security Agreement shall continue to be effective or
be reinstated, as the case may be, as though such application had not been
made.  Upon any such termination, the Collateral Agent will, at the Borrowers’
expense, execute and deliver to the Borrowers such documents as the Borrowers
shall reasonably request to evidence such termination.

 

SECTION 21.         Governing Law. This Security Agreement shall be governed by
and construed in accordance with the laws of the State of New York, except to
the extent that the validity or perfection of the security interest hereunder,
or remedies hereunder, in respect of any particular Collateral are governed by
the laws of a jurisdiction other than the State of New York.

 

SECTION 22.         Miscellaneous.  This Security Agreement is in addition to
and not in limitation of any other rights and remedies the Collateral Agent may
have by virtue of any other instrument or agreement heretofore,
contemporaneously herewith or hereafter executed by the Borrowers or by law or
otherwise.  If any provision of this Security Agreement is contrary to
applicable law, such provision shall be deemed ineffective without invalidating
the remaining provisions hereof and this Security Agreement shall be enforced to
the greatest extent possible to carry out the intentions of the parties hereto. 
If and to the extent that applicable Law confers any rights in addition to any
of the provisions of this Security Agreement, the affected provision shall be
considered amended to conform thereto.  The Collateral Agent shall not by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder.  A waiver by the Collateral Agent of any right or remedy
hereunder on any one occasion, shall not be construed as a bar to or waiver of
any such right or remedy which the Collateral Agent would have had on any future
occasion nor shall the Collateral Agent be liable for exercising or failing to
exercise any such right or remedy.  This Security Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument and the parties hereto may execute this Security Agreement
by signing any such counterpart.

 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

(a)  BORROWERS:

 

(b)

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

By:

 

 

 

Name: Michael J. Rapisand

 

 

Title:

 

 

 

XPLORE TECHNOLOGIES CORPORATION OF AMERICA

 

 

 

By:

 

 

 

Name: Michael J. Rapisand

 

 

Title:

 

 

 

(c)

 

(d)  COLLATERAL AGENT:

 

(e)

 

SG PHOENIX LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

(f)

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

to Security Agreement

 

Place of Business and Locations of Collateral

 

Principal Place of Business and Chief Executive Office of Parent:

 

Xplore Technologies Corp

14000 Summit Drive, Suite 900

Austin, Texas 78728

 

Principal Place of Business and Chief Executive Office of Subsidiary:

 

Xplore Technologies Corporation of America

14000 Summit Drive, Suite 900

Austin, Texas 78728

 

Locations of Parent Equipment:

 

14000 Summit Drive, Suite 900

Austin, Texas 78728

 

The Parent owns certain tooling assets that are in the possession of Wistron
Corporation (one of the Parent’s suppliers) and physically located in Taiwan.

 

Locations of Subsidiary Equipment:

 

14000 Summit Drive, Suite 900

Austin, Texas 78728

 

Locations of Parent Inventory:

 

14000 Summit Drive, Suite 900

Austin, Texas 78728

 

Locations of Subsidiary Inventory:

 

14000 Summit Drive, Suite 900

Austin, Texas 78728

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

Location of Records Evidencing Parent Accounts Receivable and other Collateral:

 

14000 Summit Drive, Suite 900

Austin, Texas 78728

 

Location of Records Evidencing Subsidiary Accounts Receivable and other
Collateral:

 

14000 Summit Drive, Suite 900

Austin, Texas 78728

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE II

to Security Agreement

 

PATENTS

 

Patent #

 

Jurisdiction

 

Description

 

 

 

 

 

6,028,765

 

US

 

Removable Hand Grips For A Portable Pen Based Computer

 

 

 

 

 

6,101,087

 

US

 

Portable Pen Based Computer and Auxiliary Unit For Use With A Vehicular Docking
Station

 

 

 

 

 

6,426,872 B1

 

US

 

Portable Pen Based Computer With A Vehicular Docking Station

 

 

 

 

 

6,504,710 B2

 

US

 

Method of Interconnecting of a Hand-Held Auxiliary Unit, a Portable Computer and
a Peripheral Device

 

 

 

 

 

Patent Application
11/065,903

 

US

 

Apparatus providing multi-mode digital input

 

 

 

 

 

2,367,773

 

CDN

 

Removable hand grips for a portable pen-based computer.

 

 

 

 

 

Published CA Application
2,239,846

 

CDN

 

Portable pen-based computer with removable hand grips with vehicular docking
station.

 

COPYRIGHTS

 

None

 

TRADEMARKS

 

Registration #

 

Jurisdiction

 

Mark

525,452

 

CDN

 

Xplore

 

 

 

 

 

525,417

 

CDN

 

GeneSys

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE III
to Security Agreement

 

Existing Commercial Tort Claims

 

XPLORE TECHNOLOGIES CORP. (the “Parent”)

 

On November 9, 2006, the Parent issued a Statement of Claim against Deloitte &
Touche LLP (“Deloitte”) in the Ontario Superior Court of Justice. In the
Statement of Claim, the Parent has alleged negligence against Deloitte with
respect to the auditing services provided to us in connection with its audit in
accordance with Canadian generally accepted accounting principles of the 2002,
2003 and 2004 audited financial statements. The Statement of Claim seeks damages
in the amount of Cdn. $4,070,000 for direct and indirect losses. On December 22,
2006, Deloitte filed an answer to the Statement of Claim. On March 28, 2008,
Deloitte filed an amended defense and counterclaim against the Parent, seeking
indemnification for damages, costs and expenses (including legal fees and
disbursements and personnel time) allegedly incurred by Deloitte in responding
to regulatory inquiries, requests, reviews or investigations relating to,
arising out of or associated with Deloitte’s review or audit engagements for or
during the Parent’s fiscal years 2002, 2003 and 2004.

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SVB SUBORDINATION AGREEMENT

 

--------------------------------------------------------------------------------


 

SUBORDINATION AGREEMENT

 

This Subordination Agreement is made by and between each of the undersigned
creditors (each a “Creditor” and, collectively, “Creditors”), and SILICON VALLEY
BANK, a California-chartered bank, with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 (“Bank”).  This Subordination
Agreement shall be deemed to have been made between Bank and each Creditor who
becomes a party hereto as of the date that each such Creditor executes a
counterpart signature page to this Subordination Agreement.

 

Recitals

 

A.            XPLORE TECHNOLOGIES CORPORATION OF AMERICA (“Borrower”) has
requested and/or obtained certain loans or other credit accommodations from Bank
to Borrower which are or may be from time to time secured by assets and property
of Borrower.  XPLORE TECHNOLOGIES CORP., a Delaware corporation (“Guarantor” and
together with Borrower, each a “Credit Party” and collectively, the “Credit
Parties”), has executed that certain Amended and Restated Unconditional Guaranty
in favor of Bank dated as of September 11, 2009 (the “Guaranty”), guarantying
all amounts owing from Borrower to Bank and Guarantor has granted Bank a
security interest in all of Guarantor’s assets pursuant to that certain Amended
and Restated Security Agreement dated as of September 11, 2009 (the “Security
Agreement”).

 

B.            Each Creditor has extended loans or other credit accommodations to
the Credit Parties, and/or may extend loans or other credit accommodations to
the Credit Parties from time to time.

 

C.            In order to induce Bank to extend credit to Borrower and, at any
time or from time to time, at Bank’s option, to make such further loans,
extensions of credit, or other accommodations to or for the account of Borrower,
or to purchase or extend credit upon any instrument or writing in respect of
which a Credit Party may be liable in any capacity, or to grant such renewals or
extension of any such loan, extension of credit, purchase, or other
accommodation as Bank may deem advisable, each Creditor is willing to
subordinate, subject to the terms and conditions hereof: (i) all of the Credit
Parties’ indebtedness for borrowed money to such Creditor, whether presently
existing or arising in the future (the “Subordinated Debt”) to all of the Credit
Parties’ indebtedness and obligations to Bank; and (ii) all of such Creditor’s
security interests, if any, to all of Bank’s security interests in the Credit
Parties’ property.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1.             Subject to the terms and conditions hereof, each Creditor
subordinates to Bank any security interest or lien that such Creditor may have
in any property of the Credit Parties.  Notwithstanding the respective dates of
attachment or perfection of the security interest of such Creditor and the
security interest of Bank, the security interest of Bank in (i) the Collateral,
as defined in that certain Amended and Restated Loan and Security Agreement
between Borrower and Bank dated as of September 11, 2009 (as may be amended and
supplemented from time to time, the “Loan Agreement”) and (ii) the

 

F-24

--------------------------------------------------------------------------------


 

Collateral, as defined in the Security Agreement (collectively, the
“Collateral”), shall at all times be senior to the security interest of such
Creditor. The Loan Agreement, the Guaranty and the Security Agreement shall
collectively be referred to herein as the “Loan Documents”.

 

2.             All Subordinated Debt is subordinated in right of payment to all
obligations of the Credit Parties to Bank now existing or hereafter arising,
together with all costs of collecting such obligations (including attorneys’
fees), including, without limitation, all interest accruing after the
commencement by or against a Credit Party of any bankruptcy, reorganization or
similar proceeding, and all obligations under the Loan Documents (the “Senior
Debt”).

 

3.             No Creditor will demand or receive from the Credit Parties (and
the Credit Parties will not pay to any Creditor) all or any part of the
Subordinated Debt, by way of payment, prepayment, setoff, lawsuit or otherwise,
nor will any Creditor exercise any remedy with respect to the Collateral, nor
will any Creditor accelerate the Subordinated Debt, or commence, or cause to
commence, prosecute or participate in any administrative, legal or equitable
action against the Credit Parties, until such time as both (i) the Senior Debt
is paid in full and (ii) Bank has no commitment or obligation to lend any
further funds to Borrower under the Loan Documents.  The foregoing
notwithstanding, provided that an Event of Default, as defined in the Loan
Agreement, has not occurred and is not continuing and would not exist
immediately after such payment, (i) Creditors shall be entitled to receive each
regularly scheduled, non-accelerated payment of non-default interest as and when
due and payable and (ii) Creditors shall be entitled to receive prepayments of
principal and interest provided such payments are made solely with the proceeds
of the sale of a Credit Party’s equity securities, in either case, in accordance
with the terms of those certain Notes executed by the Credit Parties in favor of
Creditors pursuant to that certain Note Purchase Agreement between the Credit
Parties and the Creditors dated as of November 5, 2009.  Nothing in the
foregoing paragraph shall prohibit a Creditor from converting all or any part of
the Subordinated Debt into equity securities of a Credit Party.

 

4.             Each Creditor shall promptly deliver to Bank in the form received
(except for endorsement or assignment by such Creditor where required by Bank)
for application to the Senior Debt any payment, distribution, security or
proceeds received by such Creditor with respect to the Subordinated Debt other
than in accordance with this Agreement.

 

5.             In the event of a Credit Party’s insolvency, reorganization or
any case or proceeding under any bankruptcy or insolvency law or laws relating
to the relief of debtors, these provisions shall remain in full force and
effect, and Bank’s claims against the Credit Parties and the estate of the
Credit Parties shall be paid in full before any payment is made to any Creditor.

 

6.             Until the Senior Debt is paid in full and Bank’s arrangements to
lend any funds to Borrower under the Loan Documents have been terminated, each
Creditor irrevocably appoints Bank as such Creditor’s attorney-in-fact, and
grants to Bank a power

 

F-25

--------------------------------------------------------------------------------


 

of attorney with full power of substitution, in the name of such Creditor or in
the name of Bank, for the use and benefit of Bank, with notice to such Creditor,
to perform at Bank’s option the following acts in any bankruptcy, insolvency or
similar proceeding involving a Credit Party:

 

(i)            To file the appropriate claim or claims in respect of the
Subordinated Debt on behalf of such Creditor if such Creditor does not do so
prior to 30 days before the expiration of the time to file claims in such
proceeding and if Bank elects, in its sole discretion, to file such claim or
claims; and

 

(ii)           To accept or reject any plan of reorganization or arrangement on
behalf of such Creditor and to otherwise vote such Creditor’s claims in respect
of any Subordinated Debt in any manner that Bank deems appropriate for the
enforcement of its rights hereunder.

 

7.             Each Creditor shall immediately affix a legend to the instruments
evidencing the Subordinated Debt stating that the instruments are subject to the
terms of this Agreement.  By the execution of this Agreement, each Creditor
hereby authorizes Bank to amend any financing statements filed by such Creditor
against either of the Credit Parties as follows: “In accordance with a certain
Subordination Agreement by and among the Secured Party, the Debtor and Silicon
Valley Bank, the Secured Party has subordinated any security interest or lien
that Secured Party may have in any property of the Debtor to the security
interest of Silicon Valley Bank in all assets of the Debtor, notwithstanding the
respective dates of attachment or perfection of the security interest of the
Secured Party and Silicon Valley Bank.”

 

8.             No amendment of the documents evidencing or relating to the
Subordinated Debt shall directly or indirectly modify the provisions of this
Agreement in any manner which might terminate or impair the subordination of the
Subordinated Debt or the subordination of the security interests or liens that
Creditors may have in any property of the Credit Parties.  By way of example,
such instruments shall not be amended to (i) increase the rate of interest with
respect to the Subordinated Debt, or (ii) accelerate the payment of the
principal or interest or any other portion of the Subordinated Debt.  Bank shall
have the sole and exclusive right to restrict or permit, or approve or
disapprove, the sale, transfer or other disposition of Collateral except in
accordance with the terms of the Senior Debt. Upon written notice from Bank to
Creditors of Bank’s agreement to release its lien on all or any portion of the
Collateral in connection with the sale, transfer or other disposition thereof by
Bank in accordance with the terms of the Loan Documents (or by a Credit Party
with consent of Bank), each Creditor shall be deemed to have also, automatically
and simultaneously, released its lien on such Collateral, and each Creditor
shall upon written request by Bank, immediately take such action as shall be
necessary or appropriate to evidence and confirm such release.  All proceeds
resulting from any such sale, transfer or other disposition shall be applied
first to the Senior Debt until payment in full thereof, with the balance, if
any, to the Subordinated Debt, or to any other entitled party.  If any Creditor
fails to release its lien as required hereunder, such Creditor hereby appoints
Bank as attorney in fact for such Creditor with full power of substitution to
release such Creditor’s liens as provided

 

F-26

--------------------------------------------------------------------------------


 

hereunder.  Such power of attorney being coupled with an interest shall be
irrevocable.

 

9.             All necessary action on the part of each Creditor, its officers,
directors, partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of such
Creditor hereunder has been taken.  Additionally, the execution, delivery and
performance of and compliance with this Agreement will not result in any
material violation or default of any term of any of Creditors’ charter,
formation or other organizational documents (such as Articles or Certificate of
Incorporation, bylaws, partnership agreement, operating agreement, etc.).

 

10.           If, at any time after payment in full of the Senior Debt any
payments of the Senior Debt must be disgorged by Bank for any reason (including,
without limitation, the bankruptcy of a Credit Party), this Agreement and the
relative rights and priorities set forth herein shall be reinstated as to all
such disgorged payments as though such payments had not been made and each
Creditor shall immediately pay over to Bank all payments received with respect
to the Subordinated Debt to the extent that such payments would have been
prohibited hereunder.  At any time and from time to time, without notice to any
Creditor, Bank may take such actions with respect to the Senior Debt as Bank, in
its sole discretion, may deem appropriate, including, without limitation,
terminating advances to Borrower, increasing the principal amount, extending the
time of payment, increasing applicable interest rates, renewing, compromising or
otherwise amending the terms of any documents affecting the Senior Debt and any
collateral securing the Senior Debt, and enforcing or failing to enforce any
rights against a Credit Party or any other person.  No such action or inaction
shall impair or otherwise affect Bank’s rights hereunder. Each Creditor waives
any benefits of California Civil Code Sections 2809, 2810, 2819, 2845, 2847,
2848, 2849, 2850, 2899 and 3433.

 

11.           This Agreement shall bind any successors or assignees of Creditors
and shall benefit any successors or assigns of Bank.  This Agreement shall
remain effective until such time as both (i) the Senior Debt is paid in full and
(ii) Bank has no commitment or obligation to lend any further funds to Borrower
under the Loan Documents. This Agreement is solely for the benefit of Creditors
and Bank and not for the benefit of the Credit Parties or any other party.

 

12.           Each Creditor hereby agrees to execute such documents and/or take
such further action as Bank may at any time or times reasonably request in order
to carry out the provisions and intent of this Agreement, including, without
limitation, ratifications and confirmations of this Agreement from time to time
hereafter, as and when requested by Bank.

 

13.           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

 

14.           This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to conflicts of
laws principles.  Creditors and Bank submit to the exclusive jurisdiction of the
state and federal courts

 

F-27

--------------------------------------------------------------------------------


 

located in Santa Clara County, California in any action, suit, or proceeding of
any kind, against it which arises out of or by reason of this Agreement. 
CREDITORS AND BANK WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings. 
The parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings.  The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge.  The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a).  Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies.  The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

15.           This Agreement represents the entire agreement with respect to the
subject matter hereof, and supersedes all prior negotiations, agreements and
commitments.  No Creditor is relying on any representations by Bank or either of
the Credit Parties in entering into this Agreement, and each Creditor has kept
and will continue to keep itself fully apprised of the financial and other
condition of the Credit Parties.  This Agreement may be amended only by written
instrument signed by Creditors and Bank.

 

16.           In the event of any legal action to enforce the rights of a party
under this

 

F-28

--------------------------------------------------------------------------------


 

Agreement, the party prevailing in such action shall be entitled, in addition to
such other relief as may be granted, all reasonable costs and expenses,
including reasonable attorneys’ fees, incurred in such action.

 

17.           For so long as this Subordination Agreement is in full force an
effect, the Subordinated Debt shall constitute “Permitted Indebtedness” and the
liens granted to the Creditors in the property of the Credit Parties shall
constitute “Permitted Liens” pursuant to the Loan Documents.

 

[Signature page follows.]

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
written below.

 

 

“Creditor”

 

 

By:

 

 

 

 

 

Title

 

 

 

 

 

Dated:

 

 

 

F-29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written below.

 

 

“Bank”

 

 

 

SILICON VALLEY BANK

 

 

 

 

By:

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

The undersigned approve of the terms of this Agreement.

 

 

 

 

 

“Borrower”

 

 

 

XPLORE TECHNOLOGIES CORPORATION OF AMERICA

 

 

 

By:

 

 

 

 

 

Name:

Michael J. Rapisand

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

“Guarantor”

 

 

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

By:

 

 

 

 

 

Name:

Michael J. Rapisand

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

Dated:

 

 

 

F-30

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SUBORDINATION AGREEMENT

 

F-1

--------------------------------------------------------------------------------


 

SUBORDINATION AGREEMENT

 

This Subordination Agreement (as amended, supplemented or modified from time to
time, this “Agreement”), dated as of November 5, 2009, is made by and among SG
Phoenix LLC, a Delaware limited liability company, as agent acting for the
benefit of the Fall 2009 Purchasers (the “Fall 2009 Collateral Agent”), PHOENIX
VENTURE FUND LLC, a Delaware limited liability company, as agent for the
Existing Purchasers (in such capacity, the “Existing Collateral Agent”), the
Fall 2008 Purchasers holding at least 51% of the aggregate principal amount of
the notes currently outstanding under the Fall 2008 Note Purchase Agreement (the
“Fall 2008 Majority Purchasers”), and the Spring 2009 Purchasers holding at
least 51% of the aggregate principal amount of the notes currently outstanding
under the Spring 2009 Note Purchase Agreement (the “Spring 2009 Majority
Purchasers”), as such Fall 2008 Majority Purchasers and Spring 2009 Majority
Purchasers are identified on the signature pages hereto. The Fall 2008 Majority
Purchasers, the Spring 2009 Majority Purchasers, and each of the other Fall 2008
Purchasers and Spring 2009 Purchasers not signatory hereto are collectively
referred to herein as the “Existing Purchasers”. The Existing Collateral Agent
and the Existing Purchasers are collectively referred to herein as “Creditors”
and, each individually, a “Creditor”.

 

W I T N E S S E T H:

 

WHEREAS, Xplore Technologies Corp., a Delaware corporation (the “Parent”),
Xplore Technologies Corporation of America, a Delaware corporation (the
“Subsidiary” and, collectively with the Parent, the “Borrowers”, and, each
individually, a “Borrower”), and certain purchasers (such purchasers,
collectively, the “Fall 2008 Purchasers”) are parties to that certain Note
Purchase Agreement, dated as of September 5, 2008 (as amended, modified or
supplemented from time to time, the “Fall 2008 Note Purchase Agreement”);

 

WHEREAS, the Borrowers and certain purchasers (such purchasers, collectively,
the “Spring 2009 Purchasers”) are parties to that certain Note Purchase
Agreement, dated as of February 27, 2009 (as amended, modified or supplemented
from time to time, the “Spring 2009 Note Purchase Agreement”, and such Spring
2009 Note Purchase Agreement, together with the Fall 2008 Note Purchase
Agreement, the “Existing Note Purchase Agreements”);

 

WHEREAS, the Borrowers and the Existing Collateral Agent entered into that
certain Security Agreement, dated as of September 5, 2008, as amended (as
amended, modified or supplemented from time to time, the “Existing Security
Agreement’), whereby the Borrowers granted to the Existing Collateral Agent a
security interest in the collateral described in the Existing Security Agreement
for the ratable benefit of each of the Existing Purchasers;

 

WHEREAS, the Borrowers desire to issue one or more senior secured promissory
notes in the aggregate principal amount of up to $3,300,000 (the “Fall 2009
Notes”), pursuant to that certain Note Purchase Agreement, dated as of
November 5, 2009 (as amended, supplemented or modified from time to time, the
“Fall 2009 Note Purchase Agreement”), by and among the Borrowers and the
purchasers listed on Schedule I and Schedule II thereto from time to time (such
purchasers, collectively, the “Fall 2009 Purchasers”);

 

2

--------------------------------------------------------------------------------


 

WHEREAS, in connection with the issuance of the Fall 2009 Notes, the Borrowers
and the Fall 2009 Collateral Agent are entering into that certain Security
Agreement, dated as of November 5, 2009 (as amended, modified or supplemented
from time to time, the “Fall 2009 Security Agreement’), whereby the Borrowers
will grant to the Fall 2009 Collateral Agent a security interest in the
collateral described in the Fall 2009 Security Agreement (the “Collateral”) for
the ratable benefit of each of the Fall 2009 Purchasers;

 

WHEREAS, in connection with the issuance of the Fall 2009 Notes, the Borrowers
and the Fall 2009 Purchasers desire the Existing Purchasers to (i) subordinate
the indebtedness (including the right of repayment of principal of and interest)
under the notes issued under the Existing Note Purchase Agreements
(collectively, the “Subordinated Debt”) and (ii) subordinate their security
interest in the Collateral to the rights and security interest of the Fall 2009
Purchasers in the Collateral, pursuant to the terms of the Fall 2009 Note
Purchase Agreement and the terms hereof; and

 

WHEREAS, the Existing Collateral Agent, the Fall 2008 Majority Purchasers and
the Spring 2009 Majority Purchasers are willing to agree to the subordination
described above.

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Subject to the terms and conditions hereof, each Creditor
subordinates to the Fall 2009 Collateral Agent and each of the Fall 2009
Purchasers any security interest or lien that such Creditor may have in the
Collateral. Notwithstanding the respective dates of attachment or perfection of
the security interest of such Creditor and the security interest of the Fall
2009 Collateral Agent and the Fall 2009 Purchasers, the security interest of the
Fall 2009 Collateral Agent and the Fall 2009 Purchasers in the Collateral shall
at all times be senior to the security interest of such Creditor.

 

2.     All Subordinated Debt is subordinated to all obligations of the Borrowers
to the Fall 2009 Collateral Agent and the Fall 2009 Purchasers now existing or
hereafter arising under the Fall 2009 Note Purchase Agreement, together with all
costs of collecting such obligations (including attorneys’ fees), including,
without limitation, all interest accruing after the commencement by or against a
Borrower of any bankruptcy, reorganization or similar proceeding (collectively,
the “Senior Debt”).

 

3.     No Creditor will demand or receive from the Borrowers (and the Borrowers
will not pay to any Creditor) all or any part of the Subordinated Debt, by way
of payment, prepayment, setoff, lawsuit or otherwise, nor will any Creditor
exercise any remedy with respect to the Collateral, nor will any Creditor
accelerate the Subordinated Debt, or commence, or cause to commence, prosecute
or participate in any administrative, legal or equitable action against the
Borrowers, until such time as the Senior Debt is indefeasibly paid in full in
accordance with the terms of the Fall 2009 Note Purchase Agreement. The
foregoing notwithstanding, provided that no Event of Default, as defined in the
Fall 2009 Note Purchase Agreement, has occurred and is continuing, or would
exist immediately after such payment, the Creditors shall be entitled to receive
(i) each regularly scheduled, non-accelerated payment of non-default interest as
and

 

3

--------------------------------------------------------------------------------


 

when due and payable and (ii) prepayments of principal and interest provided
such payments are made solely with the proceeds of the sale of a Borrower’s
equity securities, in either case, in accordance with the terms of the Note
Purchase Agreements. Nothing in the foregoing paragraph shall prohibit a
Creditor from converting all or any part of the Subordinated Debt into equity
securities of a Borrower.

 

4.     Each Creditor shall promptly deliver to the Fall 2009 Collateral Agent,
in the form received (except for endorsement or assignment by such Creditor
where required by the Fall 2009 Collateral Agent) for application to the Senior
Debt (subject, however, to that certain Subordination Agreement, dated as of
November 5, 2009, between Silicon Valley Bank, a California-chartered bank, as
senior creditor, and the Fall 2009 Purchasers, as subordinated creditors (as
amended, modified or supplemented from time to time, the “SVB Subordination
Agreement”)) any payment, distribution, security or proceeds received by such
Creditor with respect to the Subordinated Debt other than in accordance with
this Agreement.

 

5.     In the event of a Borrower’s insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, the provisions of this Agreement shall remain in full force and
effect, and the Fall 2009 Collateral Agent’s and Fall 2009 Purchasers’ claims
against the Borrowers and the estate of the Borrowers shall be paid in full
before any payment is made to any Creditor.

 

6.     Until the Senior Debt is indefeasibly paid in full, each Creditor
irrevocably appoints the Fall 2009 Collateral Agent as such Creditor’s
attorney-in-fact, and grants to the Fall 2009 Collateral Agent a power of
attorney with full power of substitution, in the name of such Creditor or in the
name of the Fall 2009 Collateral Agent, for the use and benefit of the Fall 2009
Collateral Agent and the Fall 2009 Purchasers, with notice to such Creditor, to
perform at the Fall 2009 Collateral Agent’s option the following acts in any
bankruptcy, insolvency or similar proceeding involving a Borrower:

 

(i)            To file the appropriate claim or claims in respect of the
Subordinated Debt on behalf of such Creditor if such Creditor does not do so
prior to 30 days before the expiration of the time to file claims in such
proceeding and if the Fall 2009 Collateral Agent elects, in its sole discretion,
to file such claim or claims; and

 

(ii)           To accept or reject any plan of reorganization or arrangement on
behalf of such Creditor and to otherwise vote such Creditor’s claims in respect
of any Subordinated Debt in any manner that the Fall 2009 Collateral Agent deems
appropriate for the enforcement of its rights and the rights of the Fall 2009
Purchasers hereunder.

 

7.     Each Creditor shall immediately affix a legend to the instruments
evidencing the Subordinated Debt stating that the instruments are subject to the
terms of this Agreement. By the execution of this Agreement, each Creditor
hereby authorizes the Fall 2009 Collateral Agent to amend any financing
statements filed by such Creditor against either of the Borrowers to indicate
that the liens evidenced by such financing statements are subordinated pursuant
to the terms hereof.

 

4

--------------------------------------------------------------------------------


 

8.     No amendment of the documents evidencing or relating to the Subordinated
Debt shall directly or indirectly modify the provisions of this Agreement in any
manner which might terminate or impair the subordination of the Subordinated
Debt or the subordination of the security interests or liens that Creditors may
have in any property of the Borrowers. By way of example, such instruments shall
not be amended to (i) increase the rate of interest with respect to the
Subordinated Debt, or (ii) accelerate the payment of the principal or interest
or any other portion of the Subordinated Debt. The Fall 2009 Collateral Agent
shall have the sole and exclusive right to restrict or permit, or approve or
disapprove, the sale, transfer or other disposition of the Collateral except in
accordance with the terms of the Senior Debt. Upon written notice from the Fall
2009 Collateral Agent to the Creditors of the Fall 2009 Purchasers’ agreement to
release their liens on all or any portion of the Collateral in connection with
the sale, transfer or other disposition thereof by the Fall 2009 Collateral
Agent in accordance with the terms of the Fall 2009 Note Purchase Agreement (or
by a Borrower with consent of the Fall 2009 Collateral Agent), each Creditor
shall be deemed to have also, automatically and simultaneously, released its
lien on such Collateral, and each Creditor shall, upon written request by the
Fall 2009 Collateral Agent, immediately take such action as shall be necessary
or appropriate to evidence and confirm such release. All proceeds resulting from
any such sale, transfer or other disposition shall be applied first to the
Senior Debt until indefeasible payment in full thereof (subject to the SVB
Subordination Agreement), with the balance, if any, to the Subordinated Debt, or
to any other entitled party. If any Creditor fails to release its lien as
required hereunder, such Creditor hereby appoints the Fall 2009 Collateral Agent
as attorney in fact for such Creditor with full power of substitution to release
such Creditor’s liens as provided hereunder. Such power of attorney being
coupled with an interest shall be irrevocable.

 

9.     All necessary action on the part of each Creditor, its officers,
directors, partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of such
Creditor hereunder has been taken. Additionally, the execution, delivery and
performance of and compliance with this Agreement will not result in any
material violation or default of any term of any of Creditors’ charter,
formation or other organizational documents (such as Articles or Certificate of
Incorporation, bylaws, partnership agreement, operating agreement, etc.), as
applicable.

 

10.   If, at any time after payment in full of the Senior Debt, any payments of
the Senior Debt must be disgorged by the Fall 2009 Collateral Agent or the Fall
2009 Purchasers for any reason (including, without limitation, the bankruptcy of
a Borrower), this Agreement and the relative rights and priorities set forth
herein shall be reinstated as to all such disgorged payments as though such
payments had not been made, and each Creditor shall immediately pay over to the
Fall 2009 Collateral Agent, for payment to the Fall 2009 Purchasers, all
payments received with respect to the Subordinated Debt to the extent that such
payments would have been prohibited hereunder. At any time and from time to
time, without notice to any Creditor, the Fall 2009 Purchasers may take such
actions with respect to the Senior Debt as the Fall 2009 Purchasers, in their
sole discretion, may deem appropriate, including, without limitation, increasing
the amount due, extending the time of payment, increasing applicable interest
rates, renewing, compromising or otherwise amending the terms of any documents
affecting the Senior Debt and any collateral securing the Senior Debt, and
enforcing or failing to enforce any rights against a Borrower or any other
person. No such action or inaction shall impair or otherwise affect the Fall
2009 Collateral Agent’s or the Fall 2009 Purchasers’ rights hereunder.

 

5

--------------------------------------------------------------------------------


 

11.   This Agreement shall bind any successors, heirs and assignees of the
Creditors and shall benefit any heirs and assigns of the Fall 2009 Collateral
Agent and the Fall 2009 Purchasers. This Agreement shall remain effective until
such time as the Senior Debt is indefeasibly paid in full. None of the Creditors
shall be entitled to assign or transfer any of its rights, benefits or
obligations hereunder without the prior written consent of the Fall 2009
Collateral Agent, and any attempted assignment or transfer by such Creditor
without such consent shall be null and void. This Agreement is solely for the
benefit of the Creditors, on the one hand, and the Fall 2009 Collateral Agent
and the Fall 2009 Purchasers, on the other hand, and not for the benefit of the
Borrowers or any other party.

 

12.   Each Creditor hereby agrees to execute such documents and/or take such
further action as the Fall 2009 Collateral Agent may at any time or times
reasonably request in order to carry out the provisions and intent of this
Agreement, including, without limitation, ratifications and confirmations of
this Agreement from time to time hereafter, as and when requested by the Fall
2009 Collateral Agent.

 

13.   This Agreement may be executed in several counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.

 

14.   This Agreement shall be governed by, and construed in accordance with, the
internal laws (and not the law of conflicts) of the State of New York. Each of
the Creditors hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and such Creditor irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the Creditors agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the Fall
2009 Collateral Agent or the Fall 2009 Purchasers may otherwise have to bring
any action or proceeding relating to this Agreement against such Creditor or its
properties in the courts of any jurisdiction. Each of the Creditors hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in this Section. Each of the Creditors
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court. Each of the Creditors hereby irrevocably waives and agrees not to
claim immunity from suit, from the jurisdiction of any court, from attachment
prior to, or in aid of execution of, a judgment, or from execution of a
judgment.

 

15.   EACH OF THE CREDITORS HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE COLLATERAL OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT

 

6

--------------------------------------------------------------------------------


 

OR ANY OTHER THEORY). EACH OF THE CREDITORS ACKNOWLEDGES THAT THE FALL 2009
COLLATERAL AGENT HAS BEEN INDUCED TO ACCEPT THIS AGREEMENT BY, AMONG OTHER
THINGS, THE WAIVER OF RIGHT TO A JURY TRIAL BY SUCH CREDITOR. THIS WAIVER IS
SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY EACH OF THE
CREDITORS, AND SUCH CREDITOR HEREBY ACKNOWLEDGES THAT NO REPRESENTATION OF FACT
OR OPINION HAS BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OR TO IN ANY
WAY MODIFY OR NULLIFY ITS EFFECT. THE FALL 2009 COLLATERAL AGENT AND THE FALL
2009 PURCHASERS ARE HEREBY AUTHORIZED TO SUBMIT THIS AGREEMENT TO ANY COURT
HAVING JURISDICTION OVER THE SUBJECT MATTER OF THIS AGREEMENT, THE COLLATERAL OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR OVER THE CREDITORS, SO AS TO
SERVE AS CONCLUSIVE EVIDENCE OF SUCH WAIVER OF RIGHT TO A TRIAL BY JURY. EACH OF
THE CREDITORS REPRESENTS AND WARRANTS TO THE FALL 2009 COLLATERAL AGENT AND EACH
OF THE FALL 2009 PURCHASERS THAT SUCH CREDITOR HAS BEEN REPRESENTED IN THE
SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH SUCH COUNSEL.

 

16.   This Agreement represents the entire agreement with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
commitments. No Creditor is relying on any representations by the Fall 2009
Collateral Agent, the Fall 2009 Purchasers, or by either of the Borrowers in
entering into this Agreement, and each Creditor has kept, and will continue to
keep, itself fully apprised of the financial and other condition of the
Borrowers. This Agreement may be amended only by written instrument signed by
the Creditors and the Fall 2009 Collateral Agent.

 

17.   Should any one or more of the provisions of this Agreement be held to be
invalid, illegal or unenforceable in any jurisdiction, the same shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity, illegality or
unenforceability of a particular provision in a particular jurisdiction shall
not render such provision invalid, illegal or unenforceable in any other
jurisdiction.

 

18.   Capitalized terms defined in the preamble, whereas clauses and sections
hereof and used herein shall have the meanings given to such terms in such
preamble, whereas clauses and sections.

 

[Signatures follow.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Subordination Agreement
as of the date first written above.

 

“Fall 2009 Collateral Agent”:

 

 

 

 

 

 

SG PHOENIX LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Subordination Agreement

 

--------------------------------------------------------------------------------


 

“Existing Collateral Agent”:

 

 

 

 

 

 

PHOENIX VENTURE FUND LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Subordination Agreement

 

--------------------------------------------------------------------------------


 

“Fall 2008 Majority Purchasers”:

 

 

 

 

 

 

PHOENIX VENTURE FUND LLC

 

 

 

 

By: SG Phoenix Ventures LLC,

 

its Managing Member

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Principal amount of Notes currently outstanding held: $940,000.

 

 

 

 

 

 

 

PHOENIX ENTERPRISES FAMILY FUND LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Principal amount of Notes currently outstanding held: $717,500.

 

 

 

 

 

 

 

JAG MULTI INVESTMENTS LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Principal amount of Notes currently outstanding held: $717,500.

 

 

Subordination Agreement

 

--------------------------------------------------------------------------------


 

“Spring 2009 Majority Purchasers”:

 

 

 

 

 

 

 

IAN SCOTT

 

 

 

Principal amount of Notes currently outstanding held: $100,000.

 

 

Subordination Agreement

 

--------------------------------------------------------------------------------


 

“Spring 2009 Majority Purchasers”:

 

 

 

 

 

DON YOUNG

 

 

 

Principal amount of Notes currently outstanding held: $100,000.

 

 

Subordination Agreement

 

--------------------------------------------------------------------------------


 

“Spring 2009 Majority Purchasers”:

 

 

 

 

 

BRADY STONER

 

 

 

Principal amount of Notes currently outstanding held: $200,000.

 

 

Subordination Agreement

 

--------------------------------------------------------------------------------


 

“Spring 2009 Majority Purchasers”:

 

 

 

 

 

JIM O’DONNELL

 

 

 

Principal amount of Notes currently outstanding held: $100,000.

 

 

Subordination Agreement

 

--------------------------------------------------------------------------------


 

“Spring 2009 Majority Purchasers”:

 

 

 

 

 

NANCY RABBACH

 

 

 

Principal amount of Notes currently outstanding held: $50,000.

 

 

Subordination Agreement

 

--------------------------------------------------------------------------------


 

“Spring 2009 Majority Purchasers”:

 

 

 

 

 

YZAR Ventures Ltd

 

 

 

By:

 

 

 

 

Name: Frederique Meyer Erdin for and on behalf of SWITCO GMBH being

Title: Sole corporate director

 

 

 

Principal amount of Notes currently outstanding held: $100,000.

 

 

Subordination Agreement

 

--------------------------------------------------------------------------------


 

The undersigned approve of the terms of this Subordination Agreement.

 

 

 

 

 

“Subsidiary”:

 

 

 

 

XPLORE TECHNOLOGIES CORPORATION OF AMERICA

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

“Parent”:

 

 

 

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Subordination Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Debt Covenants

 

1.             Affirmative Covenants.

 

1.1           Taxes.  The Borrowers shall file all tax returns and pay or make
adequate provision for the payment of all taxes, assessments and other charges
on or prior to the date when due.

 

1.2           Notice of Litigation.  The Parent shall promptly notify the Agent,
acting on behalf of the Purchasers, in writing of any litigation, suit or
administrative proceeding which may materially and adversely affect the
Collateral or any Borrower’s business, assets, operations, prospects or
condition, financial or otherwise, whether or not the claim is covered by
insurance.

 

1.3           Change In Location.  The Parent shall notify the Agent, acting on
behalf of the Purchasers, in writing 45 days prior to any change in the location
of either Borrower’s chief executive office or the location of any Collateral,
or a Borrower’s opening or closing of any other place of business.

 

1.4           Corporate Existence.  Each Borrower shall maintain its corporate
existence and its qualification to do business and good standing in all states
necessary for the conduct of its business and the ownership of its property and
maintain adequate assets, trademarks, copyrights, licenses and patents, for the
conduct of its business.

 

1.5           Labor Disputes.  The Parent shall promptly notify the Agent,
acting on behalf of the Purchasers, in writing of any material labor dispute to
which a Borrower is or may become subject and the expiration of any labor
contract to which a Borrower is a party or bound.

 

1.6           Violations of Law.  The Parent shall promptly notify the Agent,
acting on behalf of the Purchasers, in writing of any violation of any Law of
any Governmental Authority, or of any agency thereof, applicable to a Borrower
which may materially and adversely affect the Collateral or any Borrower’s
business, assets, prospects, operations or condition, financial or otherwise.

 

1.7           Defaults.  The Parent shall notify the Agent, acting on behalf of
the Purchasers, in writing within five Business Days of the occurrence of a
Borrower’s default under any note, indenture, loan agreement, mortgage, lease or
other agreement to which such Borrower is a party or by which such Borrower is
bound that is material to its business, assets, prospects, operations or
condition, financial or otherwise, or any other default under any indebtedness.

 

1.8           Capital Expenditures.  The Parent shall promptly notify the Agent,
acting on behalf of the Purchasers, in writing of any Capital Expenditure
materially affecting a Borrower’s business, assets, prospects, operations or
condition, financial or otherwise.

 

Subordination Agreement

 

--------------------------------------------------------------------------------


 

1.9           Books and Records.  Each Borrower shall keep adequate records and
books of account with respect to such Borrower’s business activities in which
proper entries are made in accordance with GAAP, reflecting all of such
Borrower’s financial transactions.

 

1.10         Financial Statements.  The Parent shall furnish to the Agent,
acting on behalf of the Purchasers:

 


(A)       AS SOON AS PRACTICABLE, AND IN ANY EVENT WITHIN TWO (2) DAYS OF THE
DATE OF FILING THEREOF BY THE PARENT WITH THE SEC PURSUANT TO THE PARENT’S
REPORTING REQUIREMENTS UNDER THE EXCHANGE ACT, THE PARENT SHALL FURNISH TO THE
AGENT, ACTING ON BEHALF OF THE PURCHASERS, CONSOLIDATED STATEMENTS OF INCOME,
CASH FLOWS AND CHANGES IN STOCKHOLDERS’ EQUITY OF THE BORROWERS FOR SUCH FISCAL
YEAR AND A CONSOLIDATED BALANCE SHEET OF THE BORROWERS AS OF THE CLOSE OF SUCH
FISCAL YEAR, AND NOTES TO EACH, ALL IN REASONABLE DETAIL, SETTING FORTH IN
COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE PRECEDING CALENDAR YEAR; AND


 


(B)       AS SOON AS PRACTICABLE, AND IN ANY EVENT WITHIN TWO (2) DAYS OF THE
DATE OF FILING THEREOF BY THE PARENT WITH THE SEC PURSUANT TO THE PARENT’S
REPORTING REQUIREMENTS UNDER THE EXCHANGE ACT, THE PARENT SHALL FURNISH TO THE
AGENT, ACTING ON BEHALF OF THE PURCHASERS, UNAUDITED CONSOLIDATED STATEMENTS OF
INCOME AND CASH FLOWS OF THE BORROWERS FOR SUCH FISCAL QUARTER AND FOR THE
PERIOD FROM THE BEGINNING OF SUCH FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER
AND AN UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWERS AS OF THE CLOSE OF
SUCH FISCAL QUARTER, ALL IN REASONABLE DETAIL, SETTING FORTH IN COMPARATIVE FORM
THE CORRESPONDING FIGURES FOR THE SAME PERIODS OR AS OF THE SAME DATE DURING THE
PRECEDING FISCAL YEAR.


 

1.11         Further Information; Further Assurances.  The Parent shall, with
reasonable promptness, provide to the Agent, acting on behalf of the Purchasers,
such further assurances and additional information, reports and statements
respecting each Borrowers’ business, operations, properties and financial
condition as the Agent, acting on behalf of the Purchasers, may from time to
time reasonably request.

 

2.             Negative Covenants.

 

Each Borrower covenants and agrees that until all Note Indebtedness has been
paid in full, it will not do any of the following without the consent of the
Agent, acting on behalf of the Purchasers:

 


(A)       MERGE OR CONSOLIDATE WITH ANOTHER CORPORATION OR ENTITY;


 


(B)       ACQUIRE ANY ASSETS, EXCEPT IN THE ORDINARY COURSE OF BUSINESS;


 


(C)       ENTER INTO ANY OTHER TRANSACTION OUTSIDE THE ORDINARY COURSE OF
BUSINESS;


 


(D)       SELL OR TRANSFER ANY COLLATERAL, EXCEPT FOR THE SALE OF FINISHED
INVENTORY IN THE ORDINARY COURSE OF SUCH BORROWER’S BUSINESS, THE GRANT OF
NON-EXCLUSIVE

 

--------------------------------------------------------------------------------


 


LICENSES AND SIMILAR ARRANGEMENTS FOR THE USE OF PROPERTY OF SUCH BORROWER IN
THE ORDINARY COURSE OF BUSINESS, AND THE SALE OF OBSOLETE OR UNNEEDED EQUIPMENT
IN THE ORDINARY COURSE OF SUCH BORROWER’S BUSINESS;


 


(E)       SELL ANY INVENTORY ON A SALE-OR-RETURN, GUARANTEED SALE, CONSIGNMENT,
OR OTHER CONTINGENT BASIS;


 


(F)        MAKE ANY LOANS OF ANY MONEY OR OTHER ASSETS TO ANY PERSON EXCEPT FOR
INTERCOMPANY LOANS BETWEEN THE BORROWERS;


 


(G)       INCUR ANY DEBTS, OTHER THAN AS PERMITTED BY THE SENIOR LENDERS AND
DEBTS IN THE ORDINARY COURSE OF BUSINESS WHICH WOULD NOT REASONABLY BE EXPECTED
TO HAVE IN A MATERIAL ADVERSE EFFECT;


 


(H)       GUARANTEE OR OTHERWISE BECOME LIABLE WITH RESPECT TO THE OBLIGATIONS
OF ANOTHER PARTY OR ENTITY, OTHER THAN PERMITTED LIENS OR AS PERMITTED BY THE
SENIOR LENDERS;


 


(I)        REDEEM, RETIRE, PURCHASE OR OTHERWISE ACQUIRE, DIRECTLY OR
INDIRECTLY, ANY OF SUCH BORROWER’S STOCK;


 


(J)        ENGAGE, DIRECTLY OR INDIRECTLY, IN ANY BUSINESS OTHER THAN THE
BUSINESSES CURRENTLY ENGAGED IN BY SUCH BORROWER OR REASONABLY RELATED THERETO;


 


(K)       PAY OR DECLARE ANY DIVIDENDS ON SUCH BORROWER’S STOCK (EXCEPT FOR
DIVIDENDS PAYABLE SOLELY IN STOCK OF SUCH BORROWER); OR


 


(L)        DISSOLVE OR ELECT TO DISSOLVE.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

APPOINTMENT OF AGENT BY INDIVIDUALS IN NEW YORK

 

Effective September 1, 2009, the New York General Obligations Law requires that
a power of attorney executed by an individual in the State of New York
(regardless of where that individual resides) must contain certain wording
provided in Section 5-1513 of the General Obligations Law.  While the Borrowers
and the Agent do not think that the changes in the law were intended to cover
commercial transactions such as the one contemplated by the Note Purchase
Agreement, in order to fully comply with existing law, all individuals (not
entities) executing the Note Purchase Agreement in the State of New York must
also execute the following power of attorney.

 

Reference is made to that certain Note Purchase Agreement, dated as of
November 5, 2009 (the “Agreement”), by and between by and among Xplore
Technologies Corp., a Delaware corporation (the “Parent”), Xplore Technologies
Corporation of America, a Delaware corporation and wholly-owned subsidiary of
the Parent (the “Subsidiary” and collectively with the Parent, the “Borrowers”),
and the purchasers listed on Schedule I hereto, each of which is herein referred
to as an “Initial Purchaser” and the purchasers listed from time to time on
Schedule II hereto, each of which is herein referred to as an “Additional
Purchaser”, and collectively, as the “Purchasers”.  All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Note Purchase Agreement.

 

(a)  CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. 
As the “principal,” you give the person whom you choose (your “agent”) authority
to spend your money and sell or dispose of your property during your lifetime
without telling you.  You do not lose your authority to act even though you have
given your agent similar authority.

 

When your agent exercises this authority, he or she must act according to any
instructions you have provided or, where there are no specific instructions, in
your best interest.  “Important Information for the Agent” at the end of this
document describes your agent’s responsibilities.

 

Your agent can act on your behalf only after signing the Power of Attorney
before a notary public.

 

You can request information from your agent at any time.  If you are revoking a
prior Power of Attorney by executing this Power of Attorney, you should provide
written notice of the revocation to your prior agent(s) and to the financial
institutions where your accounts are located.

 

You can revoke or terminate your Power of Attorney at any time for any reason as
long as you are of sound mind.  If you are no longer of sound mind, a court can
remove an agent for acting improperly.

 

--------------------------------------------------------------------------------


 

Your agent cannot make health care decisions for you.  You may execute a “Health
Care Proxy” to do this.

 

The law governing Powers of Attorney is contained in the New York General
Obligations Law, Article 5, Title 15.  This law is available at a law library,
or online through the New York State Senate or Assembly websites,
www.senate.state.ny.us or www.assembly.state.ny.us.

 

If there is anything about this document that you do not understand, you should
ask a lawyer of your own choosing to explain it to you.

 

(b)  DESIGNATION OF AGENT:

 

I,
                                                                                    ,
hereby irrevocably appoint:

[name and address of principal]

 

SG Phoenix LLC, 110 East 59th Street, Suite 1901, New York, NY 10022, as my
agent

 

(c)  This POWER OF ATTORNEY shall not be affected by my subsequent incapacity.

 

(d)  This POWER OF ATTORNEY DOES NOT REVOKE any prior Powers of Attorney
executed by me.

 

(e)  This POWER OF ATTORNEY SHALL NOT BE REVOKED by any subsequent Powers of
Attorney unless the revocation is expressly provided for in such Powers of
Attorney executed by me.

 

(f)  GRANT OF AUTHORITY:

 

I grant authority to my agent in my name and on my behalf to execute, deliver,
amend, waive, terminate or otherwise modify any Loan Document, subject to
Section 11.18(b) of the Agreement, and exercise all rights and powers granted to
me as a Purchaser, and/or the agent, acting on behalf of the me or the other
Purchasers, under the Agreement and the Loan Documents, together with such
powers as are reasonably incidental thereto (including entering into any
amendment, waiver or modification subject to Section 11.18(b)), and (ii) to
hold, dispose, or otherwise deal with the Collateral (as defined in the Security
Agreement) for its own benefit and the pro rata benefit of the Purchasers,
subject to the terms and conditions of the obligations of the agent as provided
in the Agreement and in the Loan Documents.

 

(g)  TERMINATION:  This Power of Attorney continues until I revoke it or it is
terminated by my death or other event described in section 5-1511 of the General
Obligations Law.

 

Section 5-1511 of the General Obligations Law describes the manner in which you
may revoke your Power of Attorney, and the events which terminate the Power of
Attorney.

 

--------------------------------------------------------------------------------


 

(h)  SIGNATURE AND ACKNOWLEDGMENT:

 

In Witness Whereof, I have hereunto signed my name on
                                        , 20      .

 

PRINCIPAL signs here: ==>

 

 

 

STATE OF NEW YORK

)

 

 

 

 

 

)

ss.:

 

 

 

COUNTY OF

)

 

 

On the                day of                         , in the year           ,
before me, the undersigned, a Notary Public in and for said state, personally
appeared                                                     , personally known
to me or proved to me on the basis of satisfactory evidence to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her capacity, and that by his/her signature on
the instrument, the person or the entity upon behalf of which the person acted,
executed the instrument.

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

(i)  IMPORTANT INFORMATION FOR THE AGENT:

 

When you accept the authority granted under this Power of Attorney, a special
legal relationship is created between you and the principal.  This relationship
imposes on you legal responsibilities that continue until you resign or the
Power of Attorney is terminated or revoked.  You must:

 

(1)       act according to any instructions from the principal, or, where there
are no instructions, in the principal’s best interest;

 

(2)       avoid conflicts that would impair your ability to act in the
principal’s best interest;

 

(3)       keep the principal’s property separate and distinct from any assets
you own or control, unless otherwise permitted by law;

 

(4)       keep a record or all receipts, payments, and transactions conducted
for the principal; and

 

(5)       disclose your identity as an agent whenever you act for the principal
by writing or printing the principal’s name and signing your own name as “agent”
in either of the following manner:  (Principal’s Name) by (Your Signature) as
Agent, or (your signature) as Agent for (Principal’s Name).

 

You may not use the principal’s assets to benefit yourself or give major gifts
to yourself or anyone else unless the principal has specifically granted you
that authority in this Power of Attorney or in a Statutory Major Gifts Rider
attached to this Power of Attorney.  If you have that authority, you must act
according to any instructions of the principal or, where there are no such
instructions, in the principal’s best interest.  You may resign by giving
written notice to the principal and to any co-agent, successor agent, monitor if
one has been named in this document, or the principal’s guardian if one has been
appointed.  If there is anything about this document or your responsibilities
that you do not understand, you should seek legal advice.

 

Liability of agent:

 

The meaning of the authority given to you is defined in New York’s General
Obligations Law, Article 5, Title 15.  If it is found that you have violated the
law or acted outside the authority granted to you in the Power of Attorney, you
may be liable under the law for your violation.

 

--------------------------------------------------------------------------------


 

(j)  AGENT’S SIGNATURE AND ACKNOWLEDGMENT OF APPOINTMENT:  It is not required
that the principal and the agent(s) sign at the same time, nor that multiple
agents sign at the same time.

 

SG Phoenix LLC has read the foregoing Power of Attorney.  It is the person
identified therein as agent for the principal named therein.

 

It acknowledges its legal responsibilities.

 

Agent signs here: ==>   SG Phoenix LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

STATE OF NEW YORK

)

 

 

 

 

 

)

ss.:

 

 

 

COUNTY OF

)

 

 

On the            day of                          in the year            before
me personally came                                                      to me
known, who, being by me duly sworn, did depose and say that he resides in
                                                                                    
(if the place of residence is in a city, include the street and street number,
if any, thereof); that he is the managing member of SG Phoenix LLC, the limited
liability company described in and which executed the above instrument; and that
he signed his name thereto by authority of the managing member of said limited
liability company.

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------